Exhibit 10.40

 

EXECUTION COPY

 

AMENDED AND RESTATED

 

REFINANCING SUPPORT AGREEMENT

 

by and among

 

ALION SCIENCE AND TECHNOLOGY CORPORATION

 

ASOF II INVESTMENTS, LLC

 

AND

 

PHOENIX INVESTMENT ADVISER LLC

 

--------------------------------------------------------------------------------


 

REFINANCING SUPPORT AGREEMENT

 

This Amended and Restated Refinancing Support Agreement (this “Agreement”),
dated as of May 2, 2014, entered into by and among (a) Alion Science and
Technology Corporation, a Delaware corporation (the “Company”), (b) ASOF II
Investments, LLC, a Delaware limited liability company (“ASOF”) and (c) Phoenix
Investment Adviser, LLC, a Delaware limited liability company, on behalf of
certain private funds and accounts managed by it (“Phoenix”, and together with
ASOF, the “Supporting Noteholders”), amends and restates in its entirety the
Refinancing Support Agreement, dated as of December 24, 2013, as amended, among
the Company and the Supporting Noteholders (the “Existing Agreement”).  The
Company and the Supporting Noteholders are referred to herein collectively as
the “Parties” and each individually as a “Party.”  Unless otherwise defined
herein, capitalized terms have the meanings given to them in ARTICLE IX.

 

RECITALS

 

WHEREAS, the Company and the Supporting Noteholders are parties to the Existing
Agreement;

 

WHEREAS, the Parties have agreed to amend and restate the Existing Agreement on
the terms and subject to the conditions set forth herein;

 

WHEREAS, as set forth on Schedule I the Supporting Noteholders (together with
their respective Affiliates) hold, in the aggregate, 71.1% of the outstanding
principal amount of the 10 ¼% Senior Notes due 2015 (the “Existing Unsecured
Notes”) of the Company issued pursuant to that certain Indenture, dated as of
February 8, 2007, among the Company, Wilmington Trust Company, as trustee, and
the subsidiary guarantors named therein (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time on or prior to
the date hereof, the “Existing Unsecured Notes Indenture”); and

 

WHEREAS, the Parties have reached an agreement for a refinancing of the
Company’s existing indebtedness, which contemplates (i) replacing the Company’s
existing revolving credit facility (the “Existing Revolving Facility”), under
that certain Credit Agreement, dated as of March 22, 2010, among the Company,
the lender parties thereto, Credit Suisse AG, Cayman Islands Branch, as
Administrative Agent, and Credit Suisse Securities (USA) LLC, as Sole Bookrunner
and Lead Arranger (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time in accordance with the terms of this
Agreement), (ii) a tender offer for and/or redemption of all of the Company’s
12% Senior Secured Notes due 2014 (the “Existing Secured Notes”) issued pursuant
to that certain Indenture, dated as of March 22, 2010, among the Company,
Wilmington Trust Company, as trustee, and the subsidiary guarantors named
therein (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time on or prior to the date hereof, the “Existing Secured
Notes Indenture”), (iii) tender and exchange offers for the Existing Unsecured
Notes (the “Tender/Exchange Offer”) pursuant to which each holder of the
Existing Unsecured Notes will have the option to either (a) tender its Existing
Unsecured Notes for cash (the “Cash Tender Option”) in an amount equal to $600
per $1,000 of principal amount of Existing Unsecured Notes validly tendered (the
“Cash Tender Price”), subject to a maximum Cash Tender Price of

 

--------------------------------------------------------------------------------


 

$20,000,400 in the aggregate, plus accrued and unpaid interest through and
excluding the Closing Date on Existing Unsecured Notes validly tendered in the
Cash Tender Option, plus any Early Tender Payment, if applicable, with respect
to Existing Unsecured Notes validly tendered on or before the Early Deadline in
the Cash Tender Option (collectively, the “Cash Tender Cap”) or (b) exchange its
Existing Unsecured Notes for consideration (the “Exchange Option”) consisting of
(x) new third lien notes (the “New Third Lien Notes”) of the Company in a
principal amount equal to the principal amount of Existing Unsecured Notes
exchanged, to be issued pursuant to the New Third Lien Notes Indenture, (y) cash
in an amount equal to the accrued and unpaid interest on Existing Unsecured
Notes through and excluding the Closing Date exchanged in the Exchange Option,
and (z) the holder’s Pro Rata Share of the Penny Warrants and the Cash Warrants
to be issued on the Closing Date, which in the aggregate will entitle exchanging
holders, subject to Exhibit F, to purchase up to 27.5% of the outstanding common
stock, par value $0.01 per share, of the Company (the “Common Stock”), allocable
as follows: 12.5% Penny Warrants, 5% Cash Warrants which are exercisable on the
date the exercise price of such Cash Warrants is fixed (the “Closing Date Cash
Warrants”), 5% Cash Warrants which are exercisable only after the first
anniversary of the Closing (the “1st Anniversary Warrants”), and 5% Cash
Warrants which are exercisable only after the second anniversary of the Closing
(the “2nd Anniversary Warrants”, and with the securities and cash referenced in
(x), (y) and (z), collectively referred to as the “Exchange Price”), and
(iv) such other transactions as set forth herein (collectively, the transactions
identified in (i), (ii), (iii) and (iv), the “Refinancing”); and

 

WHEREAS, in connection with the Refinancing, the Company will execute (i) a new
$45,000,000 revolving credit facility (with the Company’s option to increase the
maximum credit available thereunder to an amount not in excess of $65,000,000,
subject to agreement with the lenders under such facility) for which Wells Fargo
Bank, N.A. shall serve as administrative agent (the “New Revolving Facility”),
which shall replace the Existing Revolving Facility and, unless otherwise agreed
to in writing by the Supporting Noteholders, the borrowings under the New
Revolving Facility on the Closing Date shall not be in excess of the sum of:
(a) $25,000,000 and (b) the aggregate Cash Tender Price actually paid by the
Company in the Cash Tender Option (but, for the avoidance of doubt, not
including any accrued and unpaid interest or Early Tender Fee to be paid in
connection with the Cash Tender Option) (the “Aggregate Cash Tender Price”) less
the sum of the ASOF CTO Funding Amount and the aggregate Participation Amount of
all Electing Holders (as such terms are defined in Section 1.02 hereof) actually
used by the Company in the Cash Tender Option (the “Permitted Revolver Draw”),
and (ii) a new first lien credit agreement (the “New First Lien Credit
Agreement”) for a new term loan in the amount of $300,000,000 (the “New First
Lien Term Loan”);

 

WHEREAS, in connection with the Refinancing, the Company and ASOF shall execute
a new second lien credit agreement (the “New Second Lien Credit Agreement”) for
a new term loan in the amount of $50,000,000 (the “New Second Lien Term Loan”),
which, together with the proceeds from the New First Lien Term Loan, shall be
used solely to purchase and/or redeem 100% of the Existing Secured Notes and pay
transaction expenses in connection therewith; and

 

2

--------------------------------------------------------------------------------


 

WHEREAS, subject to Section 1.02, ASOF has agreed to fund into the Company cash
in an amount up to $10,000,200 for payment of the Cash Tender Price on the terms
and subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby mutually acknowledged, the Parties
hereby agree as follows:

 

ARTICLE I

 

THE REFINANCING

 

Section 1.01.                          Tender/Exchange Offer.

 

(a)                           Within one (1) Business Day following the
Registration Statement being declared effective by the SEC, the Company shall
commence the Tender/Exchange Offer.  The Tender/Exchange Offer shall remain open
for twenty (20) Business Days (as such term is defined in the Exchange Act),
subject to extension with the prior written consent of the Supporting
Noteholders (which shall not be unreasonably withheld or delayed) or as
otherwise required by Applicable Law.

 

(b)                           The Tender/Exchange Offer shall provide each
holder of Existing Unsecured Notes with the following options with respect to
the Existing Unsecured Notes held by it:

 

(i)                                     Tender all or a portion of its Existing
Unsecured Notes for the Cash Tender Price, subject to Section 1.01(e); or

 

(ii)                                  Exchange all or a portion of its Existing
Unsecured Notes for the Exchange Price.

 

(c)                            Each holder of Existing Unsecured Notes that
elects to tender or exchange Existing Unsecured Notes in the Tender/Exchange
Offer shall tender or exchange all Existing Unsecured Notes held by it, and
shall include in its letter of transmittal in connection with the
Tender/Exchange Offer a certification that such holder has tendered or exchanged
all Existing Unsecured Notes held by it, provided, that such holder may, subject
to Section 1.01(e), allocate a portion of its Existing Unsecured Notes to be
tendered for the Cash Tender Price and a portion of its Existing Unsecured Notes
to be exchanged for the Exchange Price.

 

(d)                           Each holder of Existing Unsecured Notes that
validly tenders or exchanges its Existing Unsecured Notes in the Tender/Exchange
Offer on or before the tenth (10th) Business Day (subject to extension with the
consent of the Supporting Noteholders in their sole discretion) following the
commencement of the Tender/Exchange Offer (the “Early Deadline”), shall be
entitled to an additional payment in cash equal to one and one half percent
(1.5%) of the principal amount of such holder’s Existing Unsecured Notes validly
tendered or exchanged in the Tender/Exchange Offer (the “Early Tender
Payment”).  No Existing Unsecured Notes validly tendered or exchanged in the
Tender/Exchange Offer shall be subject to withdrawal rights following the Early
Deadline except as required by Applicable Law.

 

3

--------------------------------------------------------------------------------


 

(e)                            The aggregate amount of cash to be paid by the
Company in connection with the Cash Tender Option shall not exceed the Cash
Tender Cap.  To the extent that the aggregate amount of Existing Unsecured Notes
tendered in the Cash Tender Option is such that the aggregate Cash Tender Price
to be paid by the Company would exceed $20,000,400, each tendering holder of
Existing Unsecured Notes electing the Cash Tender Option shall receive (i) the
Cash Tender Price with respect to the amount of its tendered Existing Unsecured
Notes for which the Cash Tender Option was elected equal to the product of
(x) the amount of Existing Unsecured Notes validly tendered by such holder for
which the Cash Tender Option was elected, plus accrued and unpaid interest
through and excluding the Closing Date on Existing Unsecured Notes validly
tendered in the Cash Tender Option, plus any Early Tender Payment, if
applicable, for Existing Unsecured Notes validly tendered in the Cash Tender
Option and (y) a fraction, the numerator of which shall be the amount of
Existing Unsecured Notes validly tendered by such holder for which the Cash
Tender Option was elected and the denominator of which shall be the aggregate
amount of Existing Unsecured Notes validly tendered by all holders of Existing
Unsecured Notes for which the Cash Tender Option was elected; and (ii) the
Exchange Price and the Early Tender Payment, if applicable, with respect to the
remaining amount of such holder’s tendered Existing Unsecured Notes.

 

(f)                             All Existing Unsecured Notes tendered or
exchanged in connection with the Tender/Exchange Offer shall be immediately
retired.

 

(g)                            Simultaneous with the commencement of the
Tender/Exchange Offer, the Company agrees to seek to obtain consents (the
“Consents”) from each holder of Existing Unsecured Notes for the amendment of
the Existing Unsecured Notes Indenture so as to eliminate the covenants,
defaults, events of defaults and other provisions set forth on Exhibit A. 
Holders of Existing Unsecured Notes shall be required to provide Consents as a
condition to participating in the Tender/Exchange Offer.  The Company shall not
pay any fee or other consideration to the consenting holders of Existing
Unsecured Notes in connection with the Consents.  Any executed Consents shall
become effective only upon the Closing occurring.

 

(h)                           Upon the terms and subject to the conditions of
this Agreement, each of the Supporting Noteholders (i) agrees to tender into the
Exchange Option all Existing Unsecured Notes held by it (and its Affiliates)
pursuant to the Exchange Option by the Early Deadline and (ii) agrees to execute
the Consents with respect to all Existing Unsecured Notes held by it (and its
Affiliates).

 

(i)                               If the Company elects, in lieu of redemption
of the Existing Secured Notes, to effect the Existing Secured Notes Tender in
accordance with Section 1.03(g), each Supporting Noteholder hereby agrees, upon
the terms and subject to the conditions of the Existing Secured Notes Tender and
this Agreement, to tender all Existing Secured Notes held by it (and its
Affiliates) in the Existing Secured Notes Tender.

 

(j)                              If this Agreement is terminated in accordance
with its terms, the Company shall immediately terminate the Tender/Exchange
Offer without purchasing or otherwise acquiring any Existing Unsecured Notes
pursuant thereto, reserving all of the Company’s rights to commence at any time
another tender offer or exchange offer or both for all or any portion of the
Existing Unsecured Notes or any other securities of the Company in accordance
with

 

4

--------------------------------------------------------------------------------


 

Applicable Law; provided, that the Supporting Noteholders shall have no
obligations to participate in any such subsequent tender offer or exchange
offer.

 

(k)                           The Company shall effect the Tender/Exchange Offer
(i) pursuant to a registration statement filed under the Securities Act
(together with any documents incorporated by reference therein and all exhibits
thereto, the “Registration Statement”) and the related prospectus (the
“Prospectus” and, together with the Registration Statement, the letter of
transmittal and all amendments and supplements thereto and any documents or
information incorporated by reference therein, the “Tender/Exchange Offer
Documents”) and in compliance with the applicable provisions thereof, (ii) in
compliance with the applicable provisions of the Securities Act and the Exchange
Act (including Rule 10b-5, Section 14(e) and Regulation 14E promulgated
thereunder) and (iii) in a manner that is in form and substance reasonably
acceptable to the Supporting Noteholders.

 

(l)                               The obligation of the Company to acquire
Existing Unsecured Notes tendered pursuant to the Tender/Exchange Offer shall be
subject only to the conditions set forth on Exhibit B.  The Company may only
waive the conditions to the Tender/Exchange Offer with the prior written consent
of the Supporting Noteholders (which shall not be unreasonably withheld or
delayed).  All other terms and documents relating to the Tender/Exchange Offer
shall be in form and substance reasonably acceptable to, and shall have been
reviewed and expressly approved by, the Supporting Noteholders.

 

(m)                       From time to time as requested by the Supporting
Noteholders, the Company shall (i) provide the Supporting Noteholders with the
names of the record holders of the Existing Unsecured Notes and, to the extent
known by the Company or obtainable by the Company using reasonable efforts, the
beneficial holders of the Existing Unsecured Notes and (ii) provide the
Supporting Noteholders with all information concerning Existing Unsecured Notes
that have been tendered or exchanged into the Tender/Exchange Offer, including
the principal amount of the Existing Unsecured Notes tendered or exchanged and
the names of the tendering or exchanging holders.  The Company makes no
representation and warranty with respect to any such information so provided to
the Supporting Noteholders with respect to its accuracy, completeness, or
fitness for any purpose.

 

Section 1.02.                          ASOF CTO Funding.

 

(a)                                 In lieu of incurring additional senior
secured financing at a significant cost to the Company and in order to preserve
the Company’s current liquidity, the Company requested that ASOF provide
additional funds to facilitate the repurchase of Existing Unsecured Notes in the
Cash Tender Option (the “ASOF CTO Funding”).  At the Closing, pursuant to the
terms and subject to the conditions of this Agreement and the Note Purchase
Agreement, ASOF agrees, in exchange for the consideration to be paid to ASOF
pursuant to Section 1.02(b) and Section 1.02(c) hereof, to pay to the Company
the excess, if any, of (i) the lesser of (a) the Aggregate Cash Tender Price and
(b) ten million two hundred dollars ($10,000,200) (the lesser of such amounts,
the “CTO Funding Amount”) over (ii) the aggregate Participation Amount for all
Electing Holders (as such terms are defined in clause (d) of this Section 1.02),
which amount paid by ASOF (the “ASOF CTO Funding Amount”) shall, along with such
aggregate Participation Amount, be used by the Company solely to fund the Cash
Tender Price.  The

 

5

--------------------------------------------------------------------------------


 

Company shall first use the ASOF CTO Funding Amount and such aggregate
Participation Amount to repurchase Existing Unsecured Notes tendered in the Cash
Tender Option, and to the extent that the aggregate Cash Tender Price exceeds
ten million two hundred dollars ($10,000,200), any amounts in excess of such
amount shall be funded by the Company from sources other than ASOF and the
holders of the Existing Unsecured Notes participating in the Prorata CTO Funding
and in a manner consistent with this Agreement.

 

(b)                                 In exchange for the ASOF CTO Funding Amount,
at the Closing, pursuant to the terms and subject to the conditions of this
Agreement and the Note Purchase Agreement, the Company shall issue to ASOF
(i) New Third Lien Notes in a principal amount equal to the principal amount of
Existing Unsecured Notes repurchased with the ASOF CTO Funding Amount (rounded
to the nearest $1,000) and (ii) its Pro Rata Share of the Penny Warrants and the
Cash Warrants.

 

(c)                            In consideration for its commitment to fund the
ASOF CTO Funding Amount, ASOF shall receive a commitment fee (the “CTO
Commitment Fee”), payable in cash, in an amount equal to four hundred thousand
dollars ($400,000).  The CTO Commitment Fee shall be deemed to be fully earned
upon execution of this Agreement and shall be paid by the Company on the earlier
of (i) the commencement of the Tender/Exchange Offer and (ii) termination of
this Agreement in accordance with its terms.

 

(d)                           Subject to the terms set forth below, each holder
of Existing Unsecured Notes (other than ASOF) who validly tenders all of such
holder’s Existing Unsecured Notes held by it pursuant to the Exchange Option by
the Early Deadline, shall have the right to participate with ASOF in connection
with funding the Cash Tender Option (the “Prorata CTO Funding”) in an amount
(the “Participation Amount”) equal to the product of (i) the CTO Funding Amount
and (ii) a fraction, the numerator of which is the principal amount of such
holder’s Existing Unsecured Notes accepted for payment pursuant to the Exchange
Option and the denominator of which is $235,000,000 (the principal amount of
outstanding Existing Unsecured Notes), with that amount being rounded down to
the nearest integral of $600 in order to avoid such holder from receiving New
Third Lien Notes having a principal amount that is not an integral of $1,000.

 

(e)                            The Prorata CTO Funding shall be made on the same
terms and subject to the same conditions that apply to the ASOF CTO Funding as
set forth in clause (b) of this Section 1.02 so that for each $600 of
Participation Amount that a holder of Existing Unsecured Notes who elects to
participate in the Prorata CTO Funding (an “Electing Holder”) funds for the
Prorata CTO Funding, such Electing Holder would receive (i) New Third Lien Notes
in a principal amount equal to $1,000 and (ii) its Pro Rata Share of the Penny
Warrants and the Cash Warrants.

 

(f)                             In order to participate in the Prorata CTO
Funding, an Electing Holder must check the appropriate box on the Letter of
Transmittal and must pay its applicable Maximum Participation Amount (as defined
below) at the time of tender in accordance with the instructions to be set forth
in the Letter of Transmittal (it being understood that an Electing Holder may
not offset its applicable Participation Amount by any cash that such holder
would be entitled to receive for accrued and unpaid interest or any Early Tender
Payment).  The

 

6

--------------------------------------------------------------------------------


 

“Maximum Participation Amount” means an Electing Holder’s Participation Amount
assuming the CTO Funding Amount is $10,000,200.  An Electing Holder must make
its election to participate in the Prorata CTO Funding for all (but not less
than all) of its applicable Maximum Participation Amount.  If an Electing
Holder’s Participation Amount is less than the Electing Holder’s Maximum
Participation Amount, the difference will be refunded to the Electing Holder as
soon as possible after the closing of the Tender/Exchange Offer.

 

(g)                            If an Electing Holder’s Existing Unsecured Notes
are not accepted for payment by the Company pursuant to the Exchange Option
because the Electing Holder was deemed not to have validly tendered some or all
of its Existing Unsecured Notes pursuant to the Exchange Option by the Early
Deadline, the Tender/Exchange Offer is terminated without any Existing Notes
being accepted for payment or otherwise, the Maximum Participation Amount paid
by such Electing Holder will be refunded as soon as possible after the
Tender/Exchange Offer is terminated.  The right to participate in the Prorata
CTO Funding is not transferable.  An illustration setting forth the calculation
of Participation Amount assuming $5 million and $10 million of CTO Funding
Amount is set forth on Exhibit C.

 

Section 1.03.                          New First Lien Credit Agreement and New
Second Lien Credit Agreement.

 

(a)                           Upon the terms and subject to the conditions of
this Agreement, at the Closing, the Company shall enter into the New First Lien
Credit Agreement.  The New First Lien Credit Agreement shall (i) be in a
principal amount not in excess of three hundred million dollars ($300,000,000),
(ii) have a term no less than five (5) years, (iii) have amortization not in
excess of one percent (1%) per annum and (iv) otherwise be in form and substance
reasonably acceptable to the Supporting Noteholders.  The New First Lien Credit
Agreement shall provide that all Consolidated Excess Cash Flow (to be defined in
the New First Lien Credit Agreement) generated by the Company (minus any
permanent voluntary repayments of the New First Lien Term Loan made with
Internally Generated Cash (as defined in the New First Lien Credit Agreement))
will be used to permanently prepay the loans under the New First Lien Term
Loan.  Any amount borrowed under the New First Lien Credit Agreement and
subsequently repaid or prepaid may not be reborrowed. All repayments or
prepayments of the New First Lien Term Loan shall permanently reduce the
Company’s capacity to incur first lien debt (other than capacity for the New
Revolving Facility) to the extent set forth in any intercreditor agreements,
indentures or loan documents of the Company.

 

(b)                           At the request of the Company, in order to
facilitate the marketing and implementation of the New First Lien Term Loan and
to significantly reduce the Company’s going forward interest costs, upon the
terms and subject to the conditions of this Agreement, at the Closing, the
Company and ASOF shall enter into the New Second Lien Credit Agreement.  ASOF
shall be the sole lender under the New Second Lien Term Loan.  The New Second
Lien Credit Agreement shall be in form and substance acceptable to ASOF, in its
sole and absolute discretion, and, unless otherwise agreed by ASOF, shall have
the terms set forth on Exhibit D.

 

(c)                            In consideration for its commitment to fund the
New Second Lien Term Loan, ASOF received a commitment fee (the “Second Lien
Upfront Fee”), payable in cash, in an amount equal to seven hundred fifty
thousand dollars ($750,000).  The Second Lien Upfront

 

7

--------------------------------------------------------------------------------


 

Fee was deemed fully earned upon execution of the Existing Agreement and was
paid upon execution of the Existing Agreement.  As consideration for its
agreement to extend its commitment to fund the New Second Lien Term Loan from
March 21, 2014 through and including April 28, 2014, ASOF shall receive a
commitment fee, payable in cash, in an amount equal to seven hundred fifty
thousand dollars ($750,000) (the “Second Lien Commitment Extension Fee”), which
shall be deemed to be fully earned upon the Closing and shall be payable at the
Closing.  In consideration for ASOF’s agreement to further extend its commitment
to fund the New Second Lien Term Loan from April 28, 2014 through and including
the Outside Date, ASOF shall receive a fee (the “Incremental Second Lien
Commitment Extension Fee”), payable in cash, in an amount equal to three million
dollars ($3,000,000).  The Incremental Second Lien Commitment Extension Fee
shall be deemed to be fully earned upon execution of this Agreement.  The
Incremental Second Lien Commitment Extension Fee shall be paid in three
(3) installments as follows: (i) one million dollars ($1,000,000) payable upon
execution of this Agreement; (ii) one million dollars ($1,000,000) payable on
June 1, 2014; and (iii) one million dollars ($1,000,000) payable on July 1,
2014; provided that if the Closing occurs prior to any installment payment date,
all unpaid installments shall be paid at Closing.

 

(d)                           In consideration for its commitment to fund the
New Second Lien Term Loan, ASOF shall receive a commitment fee (the “Second Lien
Commitment Fee”), payable in cash, in an amount equal to two million five
hundred thousand dollars ($2,500,000).  The Second Lien Commitment Fee was
deemed fully earned upon execution of the Existing Agreement and shall be
payable upon the earlier to occur of (i) the Closing and (ii) one (1) Business
Day following termination of this Agreement pursuant to its terms, other than
because of a termination by the Company pursuant to Section 6.02(e) as a result
of a breach by ASOF; provided, that upon the Closing, and provided that ASOF is
the sole lender under the New Second Lien Term Loan, ASOF shall waive the
Company’s obligation to pay the Second Lien Commitment Fee pursuant to this
Section 1.03(d).  For the avoidance of doubt, the payment of the Second Lien
Commitment Fee shall not prevent ASOF from exercising any and all remedies
available to it for breach of this Agreement (including, without limitation, the
termination hereof pursuant to Section 6.01 and enforcement of the specific
performance provisions pursuant to Section 8.01).

 

(e)                            In consideration for its commitment to fund the
New Second Lien Term Loan, because the Closing did not occur on or before
January 24, 2014, ASOF received a fee (the “Second Lien Ticking Fee”), payable
in cash, in an amount equal to seven hundred fifty thousand dollars ($750,000). 
The Second Lien Ticking Fee was deemed fully earned when the Closing did not
occur on or before January 24, 2014 and was paid on January 24, 2014.

 

(f)                             The All-In Yield under the New First Lien Term
Loan shall not exceed eight and one quarter percent (8.25%).

 

(g)                            Any and all amounts provided under the New First
Lien Term Loan and the New Second Lien Term Loan shall be used by the Company
solely to redeem the Existing Secured Notes and pay any transaction expenses in
connection therewith and shall not be used for any other purpose; provided, that
the Company may, with the prior written consent of the Supporting Noteholders
(not to be unreasonably withheld), elect to commence a tender offer for

 

8

--------------------------------------------------------------------------------


 

the Existing Secured Notes (the “Existing Secured Notes Tender”) in lieu of
redemption, the terms of which Existing Secured Notes Tender (including the
treatment of any Existing Secured Notes not purchased by the Company pursuant to
the Existing Secured Notes Tender) shall be in form and substance acceptable to
the Supporting Noteholders.  In the event of the Existing Secured Notes Tender,
the proceeds of the New First Lien Term Loan and the New Second Lien Term Loan
shall be used by the Company solely to pay the tender price and the related
transaction expenses in connection therewith and, if applicable, to redeem the
Existing Secured Notes that were not purchased pursuant to the Existing Secured
Notes Tender.

 

(h)                           In connection with the redemption of the Existing
Secured Notes, the Company shall use commercially reasonable efforts to obtain
the consent (the “Trustee Consent”) of the trustee under the Existing Secured
Notes Indenture (the “Trustee”) to shorten the sixty (60) day redemption notice
requirement as set forth in Section 3.01 of the Existing Secured Notes Indenture
to a period of thirty (30) days or less.  To the extent any Existing Secured
Notes are to be redeemed, at the Closing the Company shall send irrevocable
notices of redemption of any remaining outstanding Existing Secured Notes
pursuant to Sections 3.01 and 3.03 of the Existing Secured Notes Indenture (the
“Redemption Notices”) to the Trustee and each holder of Existing Secured Notes,
respectively, which notices shall provide for a redemption date that is, after
giving effect to any Trustee Consent, the earliest time permitted under the
terms of the Existing Secured Notes Indenture.  Immediately after sending the
Redemption Notices, if any, the Company shall deposit (the “Redemption Deposit”)
with the Paying Agent (as such term is defined in the Existing Secured Notes
Indenture) the amount required to be deposited under Section 3.05 of the
Existing Secured Notes Indenture.  At the Closing, and after providing the
Redemption Notices and making the Redemption Deposit and/or completion of the
Existing Secured Notes Tender, the Company shall take all such actions required
under the terms of Section 8.01 of the Existing Secured Notes Indenture to
obtain from the Trustee an acknowledgement of satisfaction and discharge of the
Existing Secured Notes Indenture (the “Satisfaction and Discharge
Acknowledgement”).

 

Section 1.04.                          New Revolving Facility.

 

(a)                           Upon the terms and subject to the conditions of
this Agreement, at the Closing, the Company shall enter into the New Revolving
Credit Agreement.  The New Revolving Credit Agreement shall (i) be in a
principal amount not in excess of forty-five million dollars ($45,000,000) (with
the Company’s option to increase the maximum credit available thereunder to an
amount not in excess of sixty-five million dollars ($65,000,000), subject to
agreement with the lenders under such facility and the terms of this Agreement),
(ii) have a term no less than five (5) years and (iii) otherwise be in form and
substance reasonably acceptable to the Supporting Noteholders.  Unless otherwise
agreed to in writing by the Supporting Noteholders, the borrowings under the New
Revolving Facility on the Closing Date shall not be in excess of the Permitted
Revolver Draw.

 

(b)                           At the Closing, all outstanding obligations under
the Existing Revolving Credit Facility, other than then-outstanding letters of
credit, which shall have, at the Company’s election with the prior written
consent of the Supporting Noteholders (which shall not be unreasonably withheld
or delayed), back-to-back letters of credit or cash or any portion of both
securing them and which shall be discharged in due course as such
then-outstanding letters of

 

9

--------------------------------------------------------------------------------


 

credit are surrendered for cancellation, shall be repaid in full, and the
Existing Revolving Facility shall be terminated.

 

(c)                            The consent of the Supporting Noteholders shall
be required for any borrowing under the New Revolving Facility to the extent
that, after giving effect to such borrowing, the aggregate principal amount of
outstanding borrowings under the New Revolving Facility would exceed an amount
equal to the difference between (i) sixty-five million dollars ($65,000,000) and
(ii) the lesser of (x) the aggregate cumulative dollar amount of all permanent
voluntary prepayments of the New First Lien Term Loan made prior to the date of
such borrowing, plus all permanent mandatory prepayments of the New First Lien
Term Loan made prior to the date of such borrowing out of the Consolidated
Excess Cash Flow (as defined in the New First Lien Credit Agreement) and
(y) twenty million dollars ($20,000,000).

 

Section 1.05.                          Series A Preferred Stock.  At the
Closing, the Company shall enter into the Warrant Agreement and the Shareholder
Agreement, and shall issue the Series A Preferred Stock to the Warrant Agent on
behalf of the holders of the Warrants.

 

Section 1.06.                          Common Stock.  At the Closing, the
Company shall reserve for issuance an amount of Common Stock sufficient to allow
for the exercise of all of the Penny Warrants and the Cash Warrants that are
immediately exercisable at the Closing.  At the time that (a) the other tranches
of the Cash Warrants become exercisable and (b) events occur that result in
anti-dilution adjustments to the exercise price or the number of shares of
Common Stock issuable upon the exercise of the Warrants, the Company shall take
all necessary action so that there is reserved for issuance an amount of Common
Stock sufficient to allow for the exercise of all then-outstanding Penny
Warrants and all then-outstanding Cash Warrants that are exercisable.

 

Section 1.07.                          Management Employment Agreements.  In
connection with the Refinancing, at the Closing, the Company shall enter into
the Management Employment Agreements, which shall be mutually acceptable to the
Company, the Supporting Noteholders and the individuals party thereto, each
acting reasonably.

 

Section 1.08.                          Series A Directors.  At or prior to the
Closing, the Company shall conduct an “annual meeting” (as such term is used in
the Company’s Amended and Restated By-Laws dated March 18, 2010).  At the
Closing, (i) two members of the Company’s existing board of directors (the
“Board”) shall resign from their position and (ii) Lawrence A. First and Daniel
H. Clare shall become directors of the Company as the two (2) designees of the
holder of the Series A Preferred Stock (the “Series A Directors”), which
Series A Directors shall be elected at the Closing into the “Class” (as defined
in the Company’s Fourth Amended and Restated Certificate of Incorporation dated
as of December 12, 2012) with a three year term ending at an “annual meeting”
(which meeting shall not take place prior to the third anniversary of the
Closing).  At the expiration of the three-year term, in a manner specified in
the Warrant Agreement, the Warrant Agent shall nominate two individuals to
continue to serve as the Series A Directors pursuant to the terms of the New
Series A Preferred Stock.  The Series A Directors shall have observation rights
with respect to the boards of directors or other governing bodies of each of the
Company’s Subsidiaries.

 

10

--------------------------------------------------------------------------------


 

ARTICLE II

 

CLOSING DATE; DELIVERY

 

Section 2.01.                          Closing and Location.  The closing of the
transactions contemplated by this Agreement (the “Closing”), shall take place at
the offices of Fried, Frank, Harris, Shriver & Jacobson LLP, One New York Plaza,
New York, NY 10004, or such other place as shall be mutually agreed to by the
Parties, at 10:00 a.m., New York City time, as promptly as practicable but in no
event later than the first (1st) Business Day after the satisfaction or (to the
extent permitted by Applicable Law) waiver of all of the conditions (other than
those conditions that by their nature are to be satisfied at Closing, but
subject to the fulfillment or waiver of those conditions) set forth in ARTICLE V
(the date of the Closing, the “Closing Date”).

 

Section 2.02.                          Deliverables.

 

(a)                           Prior to the Closing:

 

(i)                                     Note Purchase Agreement.  Prior to the
commencement of the Tender/Exchange Offer (A) ASOF shall deliver to the Company
the Note Purchase Agreement, duly executed by ASOF; and (B) the Company shall
deliver to ASOF the Note Purchase Agreement, duly executed by the Company;

 

(ii)                                  CTO Commitment Fee.  Upon the commencement
of the Tender/Exchange Offer, the Company shall, by wire transfer of immediately
available funds, pay the CTO Commitment Fee to ASOF;

 

(iii)                               Within one (1) Business Day after the
expiration of the Tender/Exchange Offer, the Company shall deliver to ASOF a
certificate of an officer of the Company certifying the amount of Existing
Unsecured Notes tendered in the Cash Tender Option and the ASOF CTO Funding
Amount;

 

(iv)                              Valuation.  Prior to the Closing, the Company
shall deliver any Subsequent Valuation to the Supporting Noteholders;

 

(v)                                 The Second Lien Upfront Fee.  ASOF
acknowledges payment in full of the Second Lien Upfront Fee;

 

(vi)                              The Second Lien Ticking Fee.  ASOF
acknowledges payment in full of the Second Lien Ticking Fee;

 

(vii)                           The Incremental Second Lien Commitment Extension
Fee.  The Company shall, by wire transfer of immediately available funds, pay
the Incremental Second Lien Commitment Extension Fee in the amounts and at the
times set forth in Section 1.03(c); and

 

(viii)                        Supporting Noteholders Fees and Expenses.  Upon
execution of this Agreement, the Company shall, by wire transfer of immediately
available funds, pay all invoiced and outstanding Supporting Noteholder Fees and
Expenses.

 

11

--------------------------------------------------------------------------------


 

(b)                           At the Closing:

 

(i)                                     ASOF CTO Funding.  ASOF shall, by wire
transfer of immediately available funds, pay to the Company the ASOF CTO Funding
Amount.

 

(ii)                                  Cash Payment.  The Company shall, by wire
transfer of immediately available funds, pay to the depository for the
Tender/Exchange Offer on behalf of tendering holders of Existing Unsecured Notes
(x) the Cash Tender Price payable in connection with the Cash Tender Option,
(y) the aggregate Early Tender Payment payable to qualifying tendering and
exchanging holders of Existing Unsecured Notes and (z) all accrued and unpaid
interest payable to exchanging holders in connection with the Exchange Option
(collectively, the “Cash Tender/Exchange Offer Payments”);

 

(iii)                               Existing Revolving Facility.  The Company
shall, by wire transfer of immediately available funds, pay in full all
outstanding obligations under the Existing Revolving Facility, other than
obligations related to any then-outstanding letters of credit issued thereunder;

 

(iv)                              Existing Secured Notes Redemption.  To the
extent that any Existing Secured Notes are to be redeemed, the Company shall
deposit the Redemption Deposit with the Paying Agent (as defined in the Existing
Secured Notes Indenture) as set forth in Section 1.03(h).

 

(v)                                 Satisfaction and Discharge Acknowledgement. 
The Company shall deliver a copy of the fully executed Satisfaction and
Discharge Acknowledgement to the Supporting Noteholders.

 

(vi)                              New Revolving Credit Agreement.  The Company
shall deliver a copy of the fully executed New Revolving Credit Agreement to the
Supporting Noteholders.

 

(vii)                           New First Lien Credit Agreement.  The Company
shall deliver a copy of the fully executed New First Lien Credit Agreement to
the Supporting Noteholders.

 

(viii)                        New Second Lien Credit Agreement.  (i) ASOF shall
deliver to the Company the New Second Lien Credit Agreement, duly executed by
ASOF, (ii) the Company shall deliver to ASOF the New Second Lien Credit
Agreement, duly executed by the Company and (iii) the Company shall deliver a
copy of the fully executed New Second Lien Credit Agreement to Phoenix.

 

(ix)                              Second Lien Term Loan Funding:  ASOF shall, by
wire transfer of immediately available funds, fund the New Second Lien Term
Loan.

 

(x)                                 New Third Lien Notes Indenture.  The Company
shall deliver a copy of the fully executed New Third Lien Notes Indenture to the
Supporting Noteholders.

 

(xi)                              Warrant Agreement.  The Company shall execute
the Warrant Agreement and deliver a copy of the fully executed Warrant Agreement
to the Supporting Noteholders;

 

12

--------------------------------------------------------------------------------


 

(xii)                           New Third Lien Notes.  The Company shall deliver
to the trustee under the New Third Lien Notes Indenture original global notes
for authentication pursuant to the terms of the New Third Lien Notes Indenture
which shall thereafter be deposited electronically on behalf of the holders with
the Depository Trust Company (“DTC”), as securities custodian, and registered in
the name of DTC or a nominee of DTC as provided in the New Third Lien Notes
Indenture.  The Company shall deliver a copy of any executed global notes
representing the New Third Lien Notes to the Supporting Noteholders.

 

(xiii)                        Warrants.  The Company shall deliver to the
Warrant Agent original warrants which shall thereafter be deposited
electronically on behalf of the holders with DTC, as securities custodian, and
registered in the name of DTC or a nominee of DTC as provided in the Warrant
Agreement.  The Company shall deliver a copy of any executed warrant certificate
representing the Warrants to the Supporting Noteholders.

 

(xiv)                       Shareholders’ Agreement.  The Company shall execute
the Shareholders’ Agreement and deliver a copy of the fully executed
Shareholders’ Agreement to the Supporting Noteholders;

 

(xv)                          Series A Preferred Stock.  The Company shall
deliver to the Warrant Agent a certificate evidencing the Series A Preferred
Stock;

 

(xvi)                       Management Employment Agreements.  The Company shall
deliver to the Supporting Noteholders copies of the executed Management
Employment Agreements;

 

(xvii)                    Supporting Noteholder Fees and Expenses.  The Company
shall, by wire transfer of immediately available funds, pay all outstanding
Supporting Noteholder Fees and Expenses;

 

(xviii)                 Designation Certificate.  The Company shall file the
Designation Certificate with the Secretary of State for the state of Delaware;

 

(xix)                       Release.  The Company and the Supporting Noteholders
shall execute a mutual release, which release shall be substantially in the form
attached hereto as Exhibit E; and

 

(xx)                          The Second Lien Commitment Extension Fee.  The
Company shall, by wire transfer of immediately available funds, pay to ASOF the
Second Lien Commitment Extension Fee.

 

Section 2.03.                          Consummation of Closing.  All acts,
deliveries and confirmations comprising the Closing, regardless of chronological
sequence, shall be deemed to occur contemporaneously and simultaneously upon the
occurrence of the last act, delivery or confirmation of the Closing and none of
such acts, deliveries or confirmations shall be effective unless and until the
last of same shall have occurred.

 

13

--------------------------------------------------------------------------------


 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

Section 3.01.                          Representations and Warranties of the
Company.  The Company represents and warrants to the Supporting Noteholders
that:

 

(a)                           Organization and Good Standing.  The Company and
each of its Subsidiaries are each duly organized, validly existing and in good
standing under the Applicable Laws of the jurisdiction of its formation with all
requisite power to own, lease and operate its properties and to carry on its
business as now conducted.  The Company and each of its Subsidiaries are duly
qualified or authorized to do business and are in good standing under the
Applicable Laws of each jurisdiction in which each owns or leases real property
or in which the conduct of their businesses or the ownership of their properties
requires such qualification or authorization, except where the failure to be so
qualified, authorized or in good standing would not have a Material Adverse
Effect.  The Company has made available to the Supporting Noteholders complete
copies of the Organizational Documents of the Company and each of its
Subsidiaries, in each case as amended and in effect as of the date hereof.

 

(b)                           Authorization of Agreement.  The Company has all
requisite power, authority and legal capacity to execute and deliver this
Agreement and each other agreement, document, instrument or certificate
contemplated by this Agreement to which it is a party or to be executed by the
Company in connection with the consummation of the Refinancing (the “Company
Documents”), to perform its obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby.  The execution,
delivery and performance by the Company of this Agreement and the Company
Documents and the consummation of the transactions contemplated hereby and
thereby have been duly authorized by all requisite corporate action on the part
of the Company.  This Agreement has been, and each of the Company Documents will
be at or prior to the Closing, duly and validly executed and delivered by the
Company and, assuming the due authorization, execution and delivery by the other
parties thereto, this Agreement constitutes, and each of the Company Documents
when so executed and delivered will constitute, legal, valid and binding
obligations of the Company, subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar Applicable Laws affecting creditors’
rights and remedies generally, and subject, as to enforceability, to general
principles of equity, including principles of commercial reasonableness, good
faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity).

 

(c)                            Capitalization.

 

(i)                                     The capitalization of the Company is set
forth on Schedule 3.01(c)(i) hereto.  All of the outstanding equity interests of
the Company were duly authorized for issuance and validly issued, fully paid and
non-assessable.  Except for this Agreement and except as set forth on Schedule
3.01(c)(i), there is no existing option, warrant, call, right, or Contract of
any character to which the Company is a party or as to which the Company has
knowledge requiring, and there are no securities of the Company outstanding
which upon conversion or exchange would require, the issuance of any

 

14

--------------------------------------------------------------------------------


 

equity interest of the Company or other securities convertible into,
exchangeable for or evidencing the right to subscribe for equity interests of
the Company.

 

(ii)                                  The Company has no Subsidiaries except as
set forth on Schedule 3.01(c)(ii).  All of the outstanding equity interests of
the Company’s Subsidiaries were duly authorized for issuance and validly issued,
fully paid and non-assessable.  The Company owns, directly or indirectly, 100%
of the ownership interests in each of its Subsidiaries free and clear of any and
all Liens, other than Liens arising under the Existing Secured Notes Indenture
and/or the Existing Revolving Facility as of the date of this Agreement.  There
is no existing option, warrant, call, right, or Contract of any character to
which any of the Company’s Subsidiaries is a party or as to which the Company or
the Company’s Subsidiaries have knowledge requiring, and there are no securities
of any of the Company’s Subsidiaries outstanding which upon conversion or
exchange would require, the issuance of any equity interests of any of the
Company’s Subsidiaries or other securities convertible into, exchangeable for or
evidencing the right to subscribe for or purchase equity interests of any of the
Company’s Subsidiaries.

 

(iii)                               The Company has sufficient corporate
authority and power under its Organizational Documents to issue the Series A
Preferred Stock.  The Company has sufficient authorized, unissued and unreserved
shares of Common Stock to be issued in connection with the exercise of the Penny
Warrants and the Cash Warrants exercisable on the Closing Date.  As of the date
of this Agreement, there are 20,000,000 shares of Common Stock that are
authorized, unissued and unreserved and no shares of Common Stock held in the
treasury.

 

(d)                           Conflicts; Consents of Third Parties.

 

(i)                                     None of the execution and delivery by
the Company or its Subsidiaries (as applicable) of this Agreement or the Company
Documents, the consummation of the transactions contemplated hereby or thereby,
or compliance by the Company or its Subsidiaries (as applicable) with any of the
provisions hereof or thereof will conflict with, or result in any violation of
or default (with or without notice or lapse of time, or both) under, or give
rise to a right of termination or cancellation under any provision of: (A) the
Organizational Documents of the Company or any of its Subsidiaries; (B) any
Contract or Permit to which the Company or any of its Subsidiaries is a party or
by which the Company or any of its Subsidiaries or any of their respective
properties or assets is bound; (C) any Order applicable to the Company or any of
its Subsidiaries or any of the properties or assets of the Company or its
Subsidiaries as of the date hereof; or (D) any Applicable Law, which in the case
of clauses (B)-(D) would have a Material Adverse Effect.

 

(ii)                                  Except for the requirement for the SEC to
declare the Registration Statement effective and any applicable FINRA approval,
no consent, waiver, approval, Order, Permit or authorization of, or declaration
or filing with, or notification to, any Person or Governmental Authority, other
than filings with the SEC and disclosures required pursuant to the Exchange Act,
is required on the part of the Company or any of its Subsidiaries in connection
with the execution and delivery of this Agreement or the

 

15

--------------------------------------------------------------------------------


 

Company Documents, the compliance by the Company or any of its Subsidiaries with
any of the provisions hereof or thereof, the consummation of the transactions
contemplated hereby or thereby or the taking by the Company or any of its
Subsidiaries of any other action contemplated hereby or thereby, the failure of
which to obtain or make would have a Material Adverse Effect.

 

(e)                            Litigation.  Except as set forth on Schedule
3.01(e) hereto, there are no material Legal Proceedings pending or, to the
knowledge of the Company, threatened against the Company or any of its
Subsidiaries before any Governmental Authority.  Neither the Company nor any of
its Subsidiaries is subject to any Order, except to the extent the same would
not have a Material Adverse Effect.

 

(f)                             Contracts.  Prior to execution of this
Agreement, the Company has delivered to the Supporting Noteholders a list of all
Material Contracts to which the Company or any of its Subsidiaries is a party or
as to which any of their assets are subject.  Neither the Company nor any of its
Subsidiaries is in default under (i) any Material Contract or (ii) except to the
extent the same would, individually or in the aggregate, not have a Material
Adverse Effect, any Contract that is not a Material Contract.

 

(g)                                  Company Filed SEC Documents.

 

(i)                                     The Company has filed with or furnished
to the SEC, on a timely basis, all forms, reports, statements, certifications,
schedules and other documents required to be filed (or that would be required to
be filed if the Company were subject to the reporting requirements of Section 13
or Section 15(d) of the Exchange Act) with the SEC or furnished to the SEC by
the Company since September 30, 2010 under the Securities Act or the Exchange
Act (all such forms, reports, statements, certifications, schedules and other
documents filed since September 30, 2010, together with any documents so filed
or furnished during such period on a voluntary basis, as the same may have been
amended since their filing, collectively, the “Company Filed SEC Documents”). 
As of their respective dates, the Company Filed SEC Documents (as amended, if
applicable) complied in all material respects with the requirements of the
Securities Act or the Exchange Act, as the case may be, each as in effect on the
date so filed or furnished.  At the time filed with or furnished to the SEC (or
if amended prior to the date hereof, as of the date of such amendment), none of
the Company Filed SEC Documents (as amended, if applicable) contained any untrue
statement of a material fact or omitted a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.  The financial
statements of the Company included in the Company Filed SEC Documents (including
the related notes and schedules thereto) presented fairly, in all material
respects, the financial position and results of operations and cash flows of the
Company and its consolidated Subsidiaries as of the dates and for the periods
reflected therein in accordance with GAAP, subject, in the case of financial
statements other than the Company’s audited annual financial statements, to
year-end adjustments and the absence of footnotes.  As of the date of this
Agreement, there are no outstanding unresolved comments received from the staff
of the SEC with respect to the Company Filed SEC Documents.  As of the date of
this Agreement, to the knowledge of the Company, none of the Company Filed SEC

 

16

--------------------------------------------------------------------------------


 

Documents is the subject of ongoing SEC review or investigation.  None of the
Company’s Subsidiaries is required to file periodic reports with the SEC.

 

(ii)                                  Since September 30, 2010, the Company has
complied in all material respects with the applicable provisions of the
Sarbanes-Oxley Act.

 

(iii)                               Since September 30, 2010, the Company has
established and maintained disclosure controls and procedures (as defined in
Rule 13a-15 under the Exchange Act).  Such disclosure controls and procedures
are reasonably designed to ensure that all material information required to be
disclosed by the Company in the reports it files or submits under the Exchange
Act is recorded, processed, summarized and reported within the time periods
specified in the rules and forms of the SEC and all such material information is
made known to the Company’s principal executive officer and principal financial
officer.

 

(iv)                              Since September 30, 2010, the Company has
established and maintained a system of internal control over financial reporting
(as defined in Rule 13a-15 under the Exchange Act) (“internal controls”),
including policies and procedures that (1) require the maintenance of records
that in reasonable detail accurately and fairly reflect the material
transactions and dispositions of the assets of the Company and its Subsidiaries,
(2) provide reasonable assurance that transactions are recorded as necessary to
permit preparation of the consolidated financial statements of the Company in
accordance with GAAP, and that receipts and expenditures of the Company and its
Subsidiaries are being made only in accordance with appropriate authorizations
of management and the Board and (3) provide reasonable assurance regarding
prevention or timely detection of unauthorized acquisition, use or disposition
of the assets of the Company and its Subsidiaries that could have a material
effect on the consolidated financial statements of the Company.  Schedule
3.01(g)(iv) sets forth, based on the Company’s most recent evaluation of
internal controls over financial reporting prior to the date of this Agreement
to the Company’s auditors and audit committee, (x) any “significant
deficiencies” and “material weaknesses” (as such terms are defined by the Public
Company Accounting Oversight Board) in the design or operation of internal
controls which would be reasonably expected to adversely affect in any material
respect the Company’s ability to record, process, summarize and report financial
information and (y) any fraud, whether or not material, that involves management
or other employees who have a significant role in internal controls over
financial reporting.

 

(v)                                 Since September 30, 2010, each of the
principal executive officer and principal financial officer of the Company (or
each former principal executive officer and principal financial officer of the
Company, as applicable) has made all certifications required by Rule 13a-14 and
15d-14 under the Exchange Act and Sections 302 and 906 of the Sarbanes-Oxley Act
and any related rules and regulations promulgated by the SEC, and the statements
contained in any such certifications were when made complete and correct.  For
purposes of this Agreement, “principal executive officer” and “principal
financial officer” shall have the meanings given to such terms in the
Sarbanes-Oxley Act.

 

17

--------------------------------------------------------------------------------


 

(vi)                              Since September 30, 2010, no executive officer
or director of the Company has received or otherwise had or obtained knowledge
of, and no auditor, accountant, or representative of the Company has provided
written notice to the Company or any executive officer or director of, any
substantive complaint or allegation that the Company or any of its Subsidiaries
has engaged in improper accounting practices.  Since September 30, 2010, no
evidence of a material violation by the Company or any of its Subsidiaries of
United States or other securities laws or breach of fiduciary duty by any of
their respective executive officers or directors has been brought to the
attention of the Board or any committee thereof (or governing body of any of its
Subsidiaries) or to any director or executive officer of the Company or any of
its Subsidiaries.

 

(vii)                           Since September 30, 2010, there has been no
transaction, or series of similar transactions, agreements, arrangements or
understandings, nor are there any proposed transactions, or series of similar
transactions, agreements, arrangements or understandings to which the Company or
any of its Subsidiaries was or is to be a party, that was required to be
disclosed under Item 404 of Regulation S-K promulgated by the SEC and that was
not so disclosed.

 

(h)                           Other Liabilities.  The Company does not have any
non-de minimis Liabilities except for (i) Liabilities or obligations reflected
or reserved against in the most recent audited and unaudited consolidated
financial statements included in the most recent Company Filed SEC Documents
filed by the Company and (ii) Liabilities or obligations incurred in the
ordinary course of business consistent with past practice since the date of the
latest balance sheet (the “Latest Balance Sheet Date”) included in the Company
Filed SEC Documents.

 

(i)                               Ordinary Course of Business.  Since the Latest
Balance Sheet Date, the Company and its Subsidiaries have conducted their
respective businesses in the ordinary course and consistent with past practice
and, except as set forth on Schedule 3.01(i), the Company has not taken any of
the actions specified in paragraphs (a)-(r) of Section 4.02 hereof.

 

(j)                              No Material Adverse Change.  Since the Latest
Balance Sheet Date, there has been no Material Adverse Change.

 

(k)                           New First Lien Credit Agreement and New Second
Lien Credit Agreement Representations.  At the Closing, the representations and
warranties of the Company in the New First Lien Credit Agreement and New Second
Lien Credit Agreement will be true and correct and shall be affirmed as though
fully set forth herein, it being understood, for the avoidance of doubt, that
such representations and warranties may be qualified by disclosure schedules
related thereto and may be qualified by materiality and references to time, as
applicable.

 

(l)                               Warrant Agreement Representations.  At the
Closing, the representations and warranties of the Company in the Warrant
Agreements will be true and correct and shall be affirmed as though fully set
forth herein, it being understood, for the avoidance of doubt, that they may be
qualified by disclosure schedules related thereto and may be qualified by
materiality and references to time, as applicable.

 

18

--------------------------------------------------------------------------------


 

(m)                       Dealer Manager Agreement Representations.  At the
Closing, to the extent there exists a dealer manager agreement containing
representations and warranties, the representations and warranties of the
Company in the dealer manager agreement between the Company and the entity
acting as dealer manager in connection with the Tender/Exchange Offer will be
true and correct and shall be affirmed as though fully set forth herein (it
being understood, for the avoidance of doubt, that they may be qualified by
materiality and references to time, as applicable).

 

(n)                           Arm’s Length.  The Company acknowledges and agrees
that each of the Supporting Noteholders are acting solely in the capacity of an
arm’s-length contractual counterparty to the Company with respect to the
transactions contemplated by the Refinancing and not as a financial advisor or a
fiduciary to, or an agent of, the Company or any other Person or entity. 
Additionally, the Supporting Noteholders are not advising the Company or any
other affiliated Person or entity as to any legal, tax, investment, accounting
or regulatory matters in any jurisdiction.  The Company shall consult with its
own advisors concerning such matters and shall be responsible for making its own
independent investigation and appraisal of the transactions contemplated by the
Refinancing.  The Company acknowledges that the Supporting Noteholders shall
have no responsibility or Liability to the Company or any of its Subsidiaries or
Affiliates or their respective stockholders, directors, officers, employees,
advisors or other representatives with respect thereto.  Any review by the
Supporting Noteholders of the transactions contemplated by the Refinancing or
other matters relating to such transactions shall be performed solely for the
benefit of the Supporting Noteholders and shall not be on behalf of the Company,
its Subsidiaries, its Affiliates, or their respective stockholders, directors,
officers, employees, advisors or other representatives and shall not affect any
of the representations or warranties of the Company contained herein or the
remedies of the Supporting Noteholders with respect thereto.

 

(o)                           Alternate Transactions.  As of the date hereof,
neither the Company nor any of its Subsidiaries is party to any commitment,
arrangement or agreement to pursue, implement or effectuate any Alternate
Transaction.

 

(p)                           Financial Capability.  At the Closing and assuming
ASOF complies with its funding obligations under this Agreement and the Note
Purchase Agreement, the Company will have sufficient funds to enable it to pay
all of its obligations in connection with the Tender/Exchange Offer, including
all Cash Tender/Exchange Offer Payments.

 

(q)                           Directors’ and Officers’ Insurance.  The Company
maintains in effect the policies of directors’ and officers’ liability insurance
and fiduciary liability insurance (the “D&O Insurance”) attached hereto as
Schedule 3.01(q), and (i) the D&O Insurance is in full force and effect, and the
Company has paid or caused to be paid all premiums due thereon, (ii) the Company
is not in breach or default of any of the D&O Insurance, and the Company has not
taken any action or failed to take any action which, with notice or the lapse of
time, would constitute such a breach or default or permit termination or
modification of any of such policies, (iii) there is no claim pending under any
of the D&O Insurance as to which coverage has been questioned, denied or
disputed by the underwriters of the D&O Insurance and there has been no written
threat of termination of, alteration in coverage, or premium increase with
respect to any

 

19

--------------------------------------------------------------------------------


 

such policies, and (iv) the Company has not received any written notice of
termination, cancellation, or non-renewal with respect to the D&O Insurance.

 

(r)                                    Material Government Contracts.

 

(i)                                     Prior to execution of this Agreement,
the Company has delivered to the Supporting Noteholders a list of all Material
Government Contracts to which the Company or any of its Subsidiaries is a party
or as to which any of their assets are subject.  Other than as set forth in
Schedule 3.01(r)(i), each Material Government Contract is, and after giving
effect to the consummation of the transactions contemplated by the Transaction
Documents will be, in full force and effect in all material respects in
accordance with the terms thereof.

 

(ii)                                  Except as set forth in Schedule
3.01(r)(ii), with respect to each Material Government Contract: (1) the Company
and each of its Subsidiaries party to any such Material Government Contract have
complied in all material respects with all terms and conditions of such Material
Governmental Contract, including all clauses, provisions, representations,
certifications and requirements incorporated by reference therein, and all
requirements thereunder relating to the safeguarding of, and access to,
classified information; (2) the Company and each of its Subsidiaries have
complied in all material respects with all requirements of all laws and
regulations pertaining to such Material Governmental Contract, including:
(A) the Truth in Negotiations Act of 1962, as amended; (B) the False Claims Act;
(C) the Anti-Kickback Act; (D) the International Traffic in Arms Regulations;
(E) the Export Administration Regulations; (E) the Byrd Amendment; (F) the Buy
American Act; (G) the Trade Agreements Act; (H) the Service Contract Act of
1963, as amended; (I) the Procurement Integrity Act, as amended; (J) the Federal
Acquisition Regulation (“FAR”) or any applicable agency supplement thereto,
including FAR 52.222-26 (Equal Opportunity), FAR 52.222-35 (Equal Opportunity
for Special Disabled Veterans, Veterans of the Vietnam Era, and Other Eligible
Veterans), FAR 52.222-36 (Affirmative Action for Workers with Disabilities, and
FAR 52.222-37 (Employment Reports on Special Disabled Veterans, Veterans of the
Vietnam Era, and Other Eligible Veterans); (K) the Cost Accounting Standards;
(L) the National Industrial Security Program Operating Manual (DOD 5220.22 M);
and (M) the Defense Industrial Security Regulation (DOD 5220.22-R) and any
related security regulations; (3) no credible evidence (as provided in FAR
52.203-13(b)(3)(i)) exists to give rise to a claim for fraud (as such concept is
defined under the state or federal laws of the United States) or overpayment
against the Company or any of its Subsidiaries in connection with any Material
Governmental Contract or other claim under the United States civil or criminal
False Claims Acts; (4) neither the United States government nor any prime
contractor has notified the Company or any of its Subsidiaries that that it has
breached or violated in any material respect any law, regulation, certification,
or representation of such Material Governmental Contract; (5) neither the
Company nor any of its Subsidiaries has received any written notice of
termination for default, cure notice or show cause notice pertaining to such
Material Governmental Contract that remains unresolved as of the date of this
Agreement; and (6) no cost in excess of $250,000 incurred by the Company or any
of its Subsidiaries pertaining to such Material Governmental Contract or FAR
cost principle or cost accounting practice under the Cost Accounting Standards
or otherwise has been

 

20

--------------------------------------------------------------------------------


 

questioned in writing, is the specific subject of any review, audit or other
investigation by any Governmental Authority, or has been disallowed by any
government or governmental agency.

 

(iii)                               With respect to each Material Governmental
Contract: (i) no payment due to the Company or any of its Subsidiaries under
such Material Governmental Contract has been withheld or set off except for
customary retainages provided for under the terms of such Material Government
Contract; and (ii) all amounts due to the Company and each of its Subsidiaries
under such Material Governmental Contract (including all amounts recorded in the
Company or any of its Subsidiaries’ accounts as billed or unbilled accounts
receivable) are collectible and will be collected in the ordinary course of
business subject only to applicable payment timing terms.

 

(iv)                              Neither the Company nor any of its
Subsidiaries, nor any of their respective directors or officers, are currently
or have been within the past three years (i) to the knowledge of the Company,
under any administrative, civil or criminal indictment, investigation, formal
inquiry or audit by any Governmental Authority (which, with respect to any such
directors and officers and to the extent not related to the Company or any of
its Subsidiaries, shall be to the knowledge of the Company); (ii) to the
knowledge of the Company, the subject of any “whistleblower” or “qui tam”
lawsuit; or (iii) the subject of any internal investigation by the Company or
any of its Subsidiaries, in each case, with respect to any alleged act or
omission arising under or relating to any Material Governmental Contract and
other than routine audits or inquiries in the ordinary course of business; or
(iv) debarred, suspended, or disqualified, or proposed for debarment or
suspension, or received notice of actual or proposed debarment or suspension (or
the functional equivalents thereof), from participation in the award of any
Material Governmental Contract with any Governmental Authority.

 

(v)                                 Except as set forth Schedule 3.01(r)(ii),
neither the Company nor any of its Subsidiaries has received any written notice
of any (i) outstanding claims involving over $100,000 (including bid or award
protest proceedings or the functional equivalents thereof) against or involving
the Company or any of its Subsidiaries, either by any Governmental Authority or
by any prime contractor, subcontractor, vendor or other Person, arising under or
relating to any Material Governmental Contract, or (ii) outstanding claims
involving over $100,000 or requests for equitable adjustment (or the functional
equivalents thereof) or disputes (including claims, requests and formal disputes
relating to bid or award protest proceedings) between or involving the Company
or any of its Subsidiaries, on the one hand, and the United States government,
on the other hand, under the United States Contract Disputes Act, as amended, or
any other law or regulation, or between the Company or its Subsidiaries, on the
one hand, and any prime contractor, subcontractor, vendor or other Person, on
the other hand, arising under or relating to any Material Governmental
Contract.  To the knowledge of the Company, neither the Company nor any of its
Subsidiaries has (A) any interest in any outstanding claim involving over
$100,000 against any Governmental Authority or (B) any interest in any
outstanding claim involving over $100,000 against any prime contractor,
subcontractor, vendor or other Person arising under or relating to any Material

 

21

--------------------------------------------------------------------------------


 

Governmental Contract, in each case other than claims for payment in the
ordinary course of business.

 

(vi)                              Neither the Company nor any of its
Subsidiaries has received from a Governmental Authority since September 30, 2010
any adverse or negative past performance evaluations, award fee scores, or other
written ratings that (i) have had a material adverse impact on any Material
Governmental Contract, or (ii) are expected to have a material adverse impact on
the Company’s or any of its Subsidiaries’ ability to obtain similar government
contracts in the future.

 

(vii)                           There are no facts known to the Company or any
of its Subsidiaries that would reasonably be expected to give rise to any
revocation of any facility security clearance or accreditation of the Company or
any of its Subsidiaries, or any security clearance of any director or officer
thereof.

 

(viii)                        To the extent that any Governmental Authority has
imposed any restrictions or processes on the Company or any of its Subsidiaries
to avoid or mitigate organizational conflicts of interest (as defined by Subpart
9.5 of the FAR and applicable agency supplements and policies) with respect to
any Material Governmental Contract, the Company and each of its Subsidiaries
(i) is in compliance with such restrictions or processes, and (ii) has imposed,
to the extent applicable, such restrictions or processes on the subcontractors
performing under such Material Governmental Contract and each of its
Subsidiaries, such subcontractors are in compliance with such restrictions or
processes.

 

(ix)                              Neither the Company nor any of its
Subsidiaries has made any (i) voluntary disclosure in writing to any
Governmental Authority with respect to any material alleged irregularity,
misstatement, act or omission arising under or relating to a Material
Governmental Contract or (ii) mandatory disclosure (pursuant to Subpart 3.10 of
the FAR) to any Governmental Authority with respect to credible evidence of a
violation of Federal criminal law involving fraud, conflict of interest, bribery
or gratuity violations found in Title 18 of the United States Code or a
violation of the civil False Claims Act with respect to any Material
Governmental Contract, including as a result of the three (3)-year “look back”
required by Subpart 3.10 of the FAR.

 

(s)                             No Other Representations.  Except for the
representations and warranties contained in this Section 3.01, or set forth in
the Company Documents, neither the Company nor any other Person makes any
representation or warranty, express or implied, on behalf of the Company.

 

(t)                              Arranger Fees.  The Company acknowledges and
agrees that the Company has not, since December 5, 2013, amended, modified,
altered, supplemented or changed any engagement letters, fee letters or other
similar or like letters the Company has with Goldman, Sachs & Co. or any of its
affiliates or subsidiaries (collectively, “GS”) and Wells Fargo, N,.A or any of
its affiliates or subsidiaries (collectively, “WF”).  The Company acknowledges
and agrees that, except as set forth in the letter dated January 21, 2013
between the Company and GS and the letter dated January 21, 2013 between the
Company and WF (without giving effect

 

22

--------------------------------------------------------------------------------


 

to any amendments thereto after December 5, 2013), no person or entity has a
right or will have a right to receive any Arranger Fees with respect to or in
any way related to the New First Lien Term Loan or the New Revolving Facility.

 

Section 3.02.                          Representations and Warranties of the
Supporting Noteholders.  Each Supporting Noteholder, severally as to itself only
and not jointly (and not on a joint and several basis), and, with respect to
Section 3.02(h) only ASOF, represents and warrants to the Company that:

 

(a)                           Such Supporting Noteholder is duly organized,
validly existing and in good standing under the Applicable Laws of its
respective jurisdiction of organization.

 

(b)                           Authorization.  Such Supporting Noteholder has all
requisite power, authority and legal capacity to execute and deliver this
Agreement, each other agreement, document, instrument or certificate
contemplated by this Agreement to which it is a party or to be executed by such
Supporting Noteholder in connection with the consummation of the Refinancing
(the “Supporting Noteholder Documents” and, together with the Company Documents,
the “Transaction Documents”) and to consummate the Refinancing.  The execution,
delivery and performance of this Agreement and the Supporting Noteholder
Documents by such Supporting Noteholder have been duly authorized by all
necessary action on its part, and no further action on the part of such
Supporting Noteholder is necessary to authorize this Agreement, the Supporting
Noteholder Documents or the performance of the Refinancing.  This Agreement has
been, and each of the Supporting Noteholder Documents will be at or prior to
Closing, duly and validly executed and delivered by such Supporting Noteholder
and, assuming the due authorization, execution and delivery by each of the other
parties thereto, this Agreement constitutes, and each of the Supporting
Noteholder Documents will constitute, the legal, valid and binding obligation of
such Supporting Noteholder, enforceable against such Supporting Noteholder in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar Applicable Laws affecting creditors’
rights and remedies generally, and subject, as to enforceability, to general
principles of equity, including principles of commercial reasonableness, good
faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity).

 

(c)                            Conflicts; Consents of Third Parties.

 

(i)                                     None of the execution and delivery by
such Supporting Noteholder of this Agreement, the Supporting Noteholder
Documents, the consummation of the Refinancing, or compliance by such Supporting
Noteholder with any of the provisions hereof or thereof will conflict with or
result in any violation of or default (with or without notice or lapse of time,
or both) under, or give rise to a right of termination or cancellation under any
provision of: (A) the organizational documents of such Supporting Noteholder;
(B) any Contract or Permit to which such Supporting Noteholder is a party or by
which such Supporting Noteholder or its properties or assets is bound; (C) any
Order applicable to such Supporting Noteholder or any of the properties or
assets of such Supporting Noteholder as of the date hereof; or (D) any
Applicable Law, which in the case of clauses (B)-(D) would individually or in
the aggregate be material to such Supporting Noteholder or would affect the
ability of such Supporting Noteholder to

 

23

--------------------------------------------------------------------------------


 

perform its obligations under this Agreement or the Supporting Noteholder
Documents or to consummate the Refinancing by the Outside Date.

 

(ii)                                  No consent, waiver, approval, Order,
Permit or authorization of, or declaration or filing with, or notification to,
any Person or Governmental Authority is required on the part of such Supporting
Noteholder in connection with the execution and delivery of this Agreement or
the Supporting Noteholder Documents, the compliance by such Supporting
Noteholder with any of the provisions hereof or thereof, the consummation of the
transactions contemplated hereby or thereby or the taking by such Supporting
Noteholder of any other action contemplated hereby or thereby, except for such
consents, waivers, approvals, Orders, Permits, authorizations, declarations,
filings and notifications, the failure of which to obtain or make would not
individually or in the aggregate be material to such Supporting Noteholder or
would affect the ability of such Supporting Noteholder to perform its
obligations under this Agreement or the Supporting Noteholder Documents or to
consummate the Refinancing by the Outside Date.

 

(d)                           Litigation.  There are no Legal Proceedings
pending or, to the knowledge of such Supporting Noteholder, threatened against
such Supporting Noteholder before any Governmental Authority, which, if
adversely determined, would individually or in the aggregate materially affect
the ability of such Supporting Noteholder to perform its obligations under this
Agreement or the Supporting Noteholder Documents or to consummate the
Refinancing by the Outside Date.  Such Supporting Noteholder is not subject to
any Order of any Governmental Authority, except to the extent the same would not
individually or in the aggregate have a material adverse effect on the ability
of the Supporting Noteholder to perform its obligations under this Agreement or
the Supporting Noteholder Documents or to consummate the Refinancing by the
Outside Date.

 

(e)                            Ownership of Existing Unsecured Notes.  Such
Supporting Noteholder (together with its Affiliates) is the lawful and
beneficial owner of the principal amount of Existing Unsecured Notes set forth
opposite such Supporting Noteholder’s name on Schedule I, and/or the investment
advisor or manager for the beneficial owners of such Existing Notes having the
power to vote and dispose of such holdings on behalf of such beneficial owners,
and is entitled (for its own account or for the account of other Persons
claiming through it) to all of the rights and economic benefits of such
holdings.  To the extent the Supporting Noteholders elect to participate in the
Tender/Exchange Offer, such Existing Unsecured Notes will be exchanged in the
Tender/Exchange Offer free and clear of any and all Liens.  Such Supporting
Noteholder has no equity interest in the Company or any of its Subsidiaries nor
owns any other Indebtedness of the Company, except as set forth on Schedule
3.02(e).

 

(f)                             Investment Experience.  Such Supporting
Noteholder is an Accredited Investor.

 

(g)                            Certain Securities Law Matters.  Such Supporting
Noteholder, by virtue of such Supporting Noteholder’s expertise, the advice
available to such Supporting Noteholder, and its previous investment experience,
has extensive knowledge and experience in financial and business matters,
investments, securities transactions and the capability to evaluate the merits
and risks of this Agreement, the Refinancing and the transactions contemplated
hereby and thereby.  Such Supporting Noteholder is able to bear the economic
risk of the transactions

 

24

--------------------------------------------------------------------------------


 

contemplated by this Agreement and the Refinancing (including the complete loss
of such investment) for an indefinite period of time.  Such Supporting
Noteholder has had an opportunity to ask questions and receive answers
concerning the business and affairs of the Company and its Subsidiaries and such
other matters concerning its current investment in the Company, the Refinancing
and the transactions contemplated thereby and has had sufficient access to such
other information concerning the Company and its Subsidiaries, the Refinancing
and the transactions thereby as such Supporting Noteholder has requested.

 

(h)                           ASOF Representations.

 

(i)                                     At the Closing, ASOF will have
sufficient funds to enable it to pay the ASOF CTO Funding Amount and to fund the
New Second Lien Term Loan.

 

(ii)                                  ASOF acknowledges that the New Third Lien
Notes and Warrants to be issued to it in connection with the ASOF CTO Funding
have not been registered under the Securities Act, and that such New Third Lien
Notes and Warrants may not be sold, transferred, offered for sale, assigned,
pledged, hypothecated or otherwise disposed of unless such transfer, sale,
assignment, pledge, hypothecation or other disposition is effected pursuant to
the terms of an effective registration statement under the Securities Act and
the Warrants are registered under any other Applicable Law or sold pursuant to
an exemption from registration under the Securities Act and any other Applicable
Law.

 

(iii)                               Solely with respect to the New Third Lien
Notes and Warrants issued in connection with the ASOF CTO Funding, ASOF intends
to acquire such New Third Lien Notes and Warrants for investment purposes only
and not with a view to, or the intention of, distributing any such New Third
Lien Notes and Warrants in violation of the Securities Act or any other
applicable securities laws of the United States or any political subdivision
thereof.

 

(i)                               No Other Representations.  Except for the
representations and warranties contained in this Section 3.02, or set forth in
the Supporting Noteholder Documents, neither such Supporting Noteholder nor any
other Person makes any representation or warranty, express or implied, on behalf
of such Supporting Noteholder.

 

ARTICLE IV

 

COVENANTS

 

Section 4.01.                          Limitations on Transfer by Supporting
Noteholders.  Each Supporting Noteholder individually covenants and agrees that,
from the date hereof until the earlier of (a) the termination of this Agreement
in accordance with its terms and (b) the Closing, such Supporting Noteholder
shall not sell, pledge, hypothecate or otherwise transfer any Existing Unsecured
Notes except to an Affiliate of such Supporting Noteholder or to a purchaser or
other transferee who agrees prior to such transfer to be bound by all of the
terms of this Agreement with respect to the relevant Existing Unsecured Notes
being transferred to such purchaser or other transferee.  This Agreement shall
in no way be construed to preclude the Supporting Noteholders from acquiring
additional Existing Unsecured Notes; provided, that any such additional Existing

 

25

--------------------------------------------------------------------------------


 

Unsecured Notes shall automatically be deemed to be subject to all of the terms
of this Agreement.  Notwithstanding anything to the contrary in this Agreement,
nothing in this Section 4.01 or any other provision of this Agreement shall
amend, supersede or otherwise affect the rights and obligations of any
Supporting Noteholder and the Company under confidentiality agreements (each, an
“Existing Confidentiality Agreement”) executed with the Company prior to the
date of this Agreement, including the obligations of the Company to make public
disclosures pursuant to the Existing Confidentiality Agreements.

 

Section 4.02.                          Conduct of Company Business.  The Company
covenants and agrees that from the date hereof until the earlier of (a) the
termination of this Agreement in accordance with its terms and (b) the Closing,
it shall, and shall cause its Subsidiaries to, conduct their respective
businesses in the ordinary course consistent with past practice.  Except as
expressly contemplated in this Agreement, the Company shall not, and shall not
permit any of its Subsidiaries, without the prior written approval of the
Supporting Noteholders, to:

 

(a)                           make any change to the nature of its business;
provided, that the Company and its Subsidiaries may engage in any business
reasonably related, ancillary or complimentary to the business of providing
services and products to Governmental Authorities and commercial customers;

 

(b)                           modify, amend, supplement or waive any provision
of its Organizational Documents;

 

(c)                            sell, assign, transfer, lease, encumber or
otherwise dispose of any assets, properties, securities it holds, or businesses,
other than (i) in the ordinary course of business consistent with past practice,
(ii) inventory, (iii) damaged, obsolete or worn-out assets, (iv) non-exclusive
licenses of the Company’s intellectual property on arm’s-length terms in the
ordinary course of its business to parties that are not Affiliates of the
Company, (v) sales or discounts of accounts receivable in connection with the
compromise or collection thereof and not as part of a financing transaction, and
(vi) subject to Section 4.16 and to the extent required by the ESOP Plan
Documents or Applicable Law, in connection with the acquisition by the ESOP of
Common Stock to the extent any ESOP participant has chosen to purchase Common
Stock with his or her rollover, transfer or “Participant Elective Deferrals” (as
defined in the ESOP Plan Documents), which, for the avoidance of doubt, can be
at the then “Current Market Value” (as defined in the ESOP Plan Documents) or at
the immediately preceding “Current Market Value,” in each case as provided in
and in accordance with the ESOP Plan Documents.

 

(d)                           make any acquisition of any assets, properties,
securities or businesses, whether by merger, stock or asset purchase or
otherwise, other than the acquisition of assets (but excluding assets
constituting a going concern or business) necessary to conduct its business in
the ordinary course consistent with past practice;

 

(e)                            issue, deliver, redeem or sell or enter into any
Contract to issue, deliver, redeem or sell (A) any of its equity interests or
(B) any options, warrants, rights of conversion or other rights, agreements,
arrangements, commitments or obligations to issue, deliver or sell any of its
equity interests; provided, that, subject to Section 4.16 and as required by the
ESOP Plan Documents or Applicable Law, the Company may (I) issue Common Stock
pursuant to

 

26

--------------------------------------------------------------------------------


 

subclause (vi) of Section 4.02(c) or as matching or profit sharing contributions
at the then “Current Market Value” (as defined in the ESOP Plan Documents) and
in accordance with the ESOP Plan Documents, (II) redeem Common Stock at the then
“Current Market Value” (as defined in the ESOP Plan Documents) in connection
with distributions to departing ESOP participants, requests by ESOP participants
to diversify their interests, participant hardship withdrawals or participant
loans (the transactions described in the foregoing clauses (I) and (II) the
“Permitted ESOP Transactions”);

 

(f)                             make, declare, set aside or pay any dividend or
other distributions in respect of any of its equity interests, except that any
Subsidiary may pay any dividend or make any distribution to the Company,
provided, that subject to Section 4.16 and to the extent required by the ESOP
Plan Documents or Applicable Law, the Company may make distributions and
contributions to the ESOP in connection with Permitted ESOP Transactions;

 

(g)                            effect any recapitalization, reclassification,
stock split or like change in capitalization;

 

(h)                           authorize or complete any capital expenditures
involving expenditures, other than maintenance, repair and replacement capital
expenditures and other capital expenditures in the ordinary course of business
consistent with past practice and consistent with the Company’s existing budgets
for its 2013 and 2014 fiscal years;

 

(i)                               make any investment in any Person (other than
in a Subsidiary in the ordinary course of business) or enter into any
partnership, joint venture or similar agreement or arrangement;

 

(j)                              enter into any Contract outside the ordinary
course of business or with an Affiliate or amend, supplement or otherwise modify
the terms of any Material Contract or, except in the ordinary course of business
and consistent with past practice, Material Government Contract;

 

(k)                           intentionally take any action or intentionally
fail to take any action that would render, or would reasonably be expected to
render, any of the representations or warranties of the Company or its
Subsidiaries set forth herein untrue;

 

(l)                               incur, repay or refinance any Indebtedness,
provided, that, the Company may draw on and repay the Existing Revolving
Facility and cause the issuances of letters of credit thereunder from time to
time, in each case consistent with past practice and in the ordinary course of
business;

 

(m)                       adopt a plan of complete or partial liquidation,
dissolution, merger, consolidation, restructuring, recapitalization or other
reorganization;

 

(n)                           except as may be required by Applicable Law,
amend, modify, supplement or terminate any Benefit Plan, other than the ESOP
Plan Documents in accordance with Section 4.16, or enter into any contract that
would constitute a Benefit Plan;

 

(o)                            except as set forth on a schedule delivered to
and approved in writing by the Supporting Noteholders prior to execution of this
Agreement, increase the compensation of any

 

27

--------------------------------------------------------------------------------


 

of its officers or directors or, except in the ordinary course of business
consistent with past practice, increase the compensation of any of its other
employees;

 

(p)                           institute, settle or compromise any pending or
threatened Legal Proceeding in an aggregate amount for all Legal Proceedings in
excess of $500,000;

 

(q)                           make any Tax election, enter into any Contract
with respect to Taxes, or take any Tax position inconsistent with prior Tax
elections, agreements or positions, or take any other action with respect to
Taxes that is outside the ordinary course of business (other than such
elections, Contracts, positions or actions with respect to Taxes that are
immaterial in nature); or

 

(r)                              approve, authorize or agree (orally or in
writing) to take any of the actions identified above.

 

Section 4.03.                          Access to Information.  Subject to the
Existing Confidentiality Agreements, and upon reasonable prior notice to the
Company, the Company shall afford the Supporting Noteholders and their
respective representatives reasonable access at reasonable times and during
normal business hours, throughout the period prior to the Closing Date to the
employees, consultants, properties, books, contracts and records of the Company
and its Subsidiaries and, during such period, the Company shall furnish promptly
to the Supporting Noteholders all information in the possession of the Company
or any of its Subsidiaries, or in the possession of a third party to the extent
reasonably accessible by the Company or any of its Subsidiaries, concerning the
Company as may be requested by the Supporting Noteholders.  All access pursuant
to this Section 4.03 shall be coordinated through an officer of the Company
designated by the Company in writing to the Supporting Noteholders.

 

Section 4.04.                          Management Employment Agreements.  The
Company shall use commercially reasonable efforts to enter into the Management
Employment Agreements.

 

Section 4.05.                          New First Lien Credit Agreement.  The
Company shall consult and use its commercially reasonable efforts to cooperate
with the Supporting Noteholders in connection with the negotiation and execution
of the New First Lien Term Loan and all documents related thereto.

 

Section 4.06.                          Regulatory Filings. If the Company or the
Supporting Noteholders determine a filing is or may be required under Applicable
Law in connection with the transactions contemplated by the Refinancing, the
Company and the Supporting Noteholders shall use commercially reasonable efforts
to promptly prepare and file all necessary documentation and to effect all
applications that are necessary or advisable under Applicable Law with respect
to the transactions contemplated by the Refinancing so that any applicable
waiting period shall have expired or been terminated as soon as practicable
after the date hereof.  Each Party shall use commercially reasonable efforts to
cooperate with the other party in connection with any such filing.

 

28

--------------------------------------------------------------------------------


 

Section 4.07.         General Party Covenants.  Each Party agrees and covenants
that it shall:

 

(a)         use commercially reasonable efforts to take or cause to be taken all
actions necessary to consummate the Refinancing on the terms and subject to the
conditions set forth in this Agreement;

 

(b)         not take any actions inconsistent with (i) the terms of this
Agreement or the Transaction Documents and (ii) the consummation of the
Refinancing; and

 

(c)         between the date hereof and the Closing Date, give prompt written
notice to the other Parties hereto of (i) the occurrence, or failure to occur,
of any event of which such party is aware which occurrence or failure would be
likely to cause (a) any representation or warranty of such party contained in
this Agreement to be untrue or inaccurate in any material respect, (b) any
covenant of such party contained in this Agreement not to be satisfied in any
material respect or (c) any condition precedent contained in this Agreement or
in the Transaction Documents not to occur or become impossible to satisfy, (ii)
receipt of any written notice from any third party alleging that the consent of
such party is or may be required in connection with the transactions
contemplated by the Refinancing, (iii) any notice or other communication from
any Governmental Authority in connection with the transactions contemplated by
the Refinancing, other than non-substantive communications from the SEC with
respect to its review of the contemplated Registration Statement, (iv) any
action commenced, or, to the knowledge of such party, threatened, relating to or
involving or otherwise affecting the transactions contemplated by the
Refinancing, and (v) any failure of any such party to comply, in any material
respect, with or satisfy any covenant, condition or agreement to be complied
with or satisfied by it under this Agreement or the Transaction Documents.

 

Section 4.08.         Fees and Expenses.  The Company shall from time to time
reimburse the Supporting Noteholders for all out-of-pocket costs, fees,
expenses, disbursements and other charges paid by or due and payable by the
Supporting Noteholders in connection with the Refinancing and the transactions
contemplated thereby (including, investigating, negotiating, documenting and
completing such transactions and enforcing, attempting to enforce and preserving
any rights or remedies contemplated hereunder), including (i) fees, costs,
expenses, disbursements and other charges of Fried, Frank, Harris, Shriver &
Jacobson LLP, as counsel to the Supporting Noteholders and (ii) fees, costs,
expenses, disbursements and other charges of other professionals retained by or
on behalf of the Supporting Noteholders, including one financial advisory firm,
it being understood that such firm is, as of the date hereof, GLC Advisors & Co.
Inc. (collectively, the “Supporting Noteholder Fees and Expenses”).

 

Section 4.09.         Good Faith Negotiation of Documents.  Each Party hereby
further covenants and agrees to negotiate the Transaction Documents in good
faith and, in any event, in all respects consistent with this Agreement.

 

Section 4.10.         Tax Reporting.  With respect to the New Second Lien Term
Loan and the New Third Lien Notes, for all U.S. federal, state and local and
non-U.S. tax purposes the Company agrees to treat and report such debt
instruments as issued at an issue price as reasonably determined by ASOF and the
Supporting Noteholders respectively, after consulting

 

29

--------------------------------------------------------------------------------


 

with the Company and reasonably taking into account the Company’s comments, and
in accordance with Treas. Reg. §1.1273-2.

 

Section 4.11.         Publicity.  No Party shall issue any press release or
public announcement or make any other public disclosure, including any filing
with the SEC, concerning this Agreement, the Refinancing or the facts and
circumstances thereof without obtaining the prior written approval of each of
the Parties, unless, in the sole judgment of a Party, disclosure by such Party
is otherwise required by Applicable Law; provided, that, to the extent required
by Applicable Law, the Party intending to make such release or announcement
shall use its commercially reasonable efforts consistent with such Applicable
Law to consult with the other Parties with respect to the timing and content
thereof; provided, further, that the Supporting Noteholders and their respective
Affiliates are permitted to report and disclose the status of this Agreement and
the Refinancing to their limited partners or prospective limited partners, as
applicable, in the ordinary course of business and consistent with past
practice, subject to any confidentiality and nondisclosure restrictions set
forth in the Contracts that govern the relationship between such Parties and
their respective limited partners or prospective limited partners.

 

Section 4.12.         Valuation.

 

(a)         On December 2, 2013, in accordance with the terms of the ESOP Plan
Documents, the ESOP Trustee delivered to the Company a valuation report with
respect to the Common Stock of the Company (the “Valuation”) as of September 30,
2013, which Valuation set a value per share of Common Stock as of that date at
$8.10 (the “Valuation Price”) (which is the most recent “Current Market Value”
for the Common Stock in accordance with the ESOP Documents).  A copy of the
Valuation has been provided to the Supporting Noteholders.  The Valuation was
(i) conducted by Stout Risius Ross, Inc., the independent third party valuation
firm currently retained by the ESOP Trustee to perform valuations of the
Company, in accordance with the terms of the ESOP and (ii) made on a pro forma
basis after giving effect to the transactions contemplated by this Agreement. 
Until the next subsequent regularly scheduled, semi-annual valuation delivered
by the ESOP Trustee to the Company, the Valuation Price shall be used for the
purpose of valuing the Common Stock in connection with the administration of the
ESOP and for all other purposes for which a valuation of the Common Stock is
required or advisable, provided, that notwithstanding the foregoing, in the
event there are purchase or sale transactions of Common Stock between the ESOP
and the Company, a valuation of the Common Stock as of the date of such
transaction shall, to the extent required by Applicable Law, be used to value
the Common Stock.  For the avoidance of doubt, the Valuation Date (as defined in
the ESOP) used in the Valuation was the “special Valuation Date” as such term is
used in the Second Amendment to the ESOP, dated September 27, 2013, and the
Current Market Value determined in the Valuation was the Current Market Value as
of such “special Valuation Date” for purposes of such Second Amendment.

 

(b)         The Company shall use its commercially reasonable efforts to cause
the ESOP Trustee to deliver to the Company a valuation of the Company (the
“Subsequent Valuation”) for purposes of establishing the exercise price for the
Closing Date Cash Warrants, which Subsequent Valuation shall be (i) conducted by
an independent third party valuation firm then retained by the ESOP Trustee to
perform valuations of the Common Stock in accordance with

 

30

--------------------------------------------------------------------------------


 

the terms of the ESOP and in the ordinary course consistent with past practice
and (ii) made on a pro forma basis after giving effect to the transactions
contemplated by this Agreement.  The Subsequent Valuation shall be delivered to
the Company and the Warrant Agent no later than two (2) months following the
Closing Date.  The Subsequent Valuation shall be the same valuation for the
purpose of valuing the Common Stock in connection with the ESOP and for all
other then present purposes for which a valuation of the Common Stock is
required or advisable (including for investment of elective deferrals, rollover
contributions, employee ESOP contributions and the Company’s profit sharing and
matching contribution obligations), and shall value the Common Stock as of the
Closing Date.  The exercise price of the Closing Date Cash Warrants shall be the
lesser of (x) $8.10, (y) to the extent a valuation is delivered by the ESOP
Trustee to the Company prior to Closing or relating to the period ended March
31, 2014 (or as of the end of any period that includes any portion of the
Company’s fiscal six-month period ended March 31, 2014), the value per share of
the Common Stock as set forth in such valuation and (z) the value per share of
the Common Stock as set forth in the Subsequent Valuation.  To the extent the
ESOP Trustee has not timely delivered the Subsequent Valuation for the Closing
Date Cash Warrants, the exercise price of the Closing Date Cash Warrants shall
be the lesser of (1) $8.10, (2) to the extent a valuation is delivered by the
ESOP Trustee to the Company prior to Closing or relating to the period ended
March 31, 2014 (or as of the end of any period that includes any portion of the
Company’s fiscal six-month period ended March 31, 2014), the value per share of
the Common Stock as set forth in such valuation or (3) at the expense of the
Company, the value of the Common Stock as determined pursuant to a valuation
performed by a third party selected by the Warrant Agent (at the direction of
the holders of the majority of outstanding Warrants), which third party shall
not be an Affiliate of the Supporting Noteholders.

 

(c)         The Company shall use its commercially reasonable efforts to cause
the ESOP Trustee to deliver to the Company valuations of the Company for
purposes of establishing the exercise prices for the 1st Anniversary Warrants
and the 2nd Anniversary Warrants.  Each valuation shall be delivered to the
Company and the Warrant Agent no later than four (4) months after the end of the
Company’s (i) first fiscal year following the Closing Date in the case of the
1st Anniversary Warrants and (ii) second fiscal year following the Closing Date
in the case of the Second Anniversary Warrants.  If the exercise date of the
1st Anniversary Warrants or the 2nd Anniversary Warrants is within six (6)
months following the end of the relevant fiscal year, the exercise price of the
1st Anniversary Warrants or the 2nd Anniversary Warrants, as applicable, will be
the lesser of (x) the value of the Common Stock as set forth in such valuation
and (y) the value of the Common Stock as set forth in any subsequent valuation
delivered prior to the relevant exercise date.  If the exercise date of the
1st Anniversary Warrants or the 2nd Anniversary Warrants is later than six (6)
months following the end of the relevant Company fiscal year, the Warrant Agent,
at the direction of the Warrant Holders, may elect to delay the exercise date of
the 1st Anniversary Warrants or the 2nd Anniversary Warrants, as applicable,
until delivery of a subsequent valuation of the Common Stock.  If the ESOP
Trustee fails to timely deliver the subsequent valuation to the Company and the
Warrant Agent, the 1st Anniversary Warrant Exercise Price or the 2nd Anniversary
Warrant Exercise Price, as applicable, will be the lesser of (1) the value of
the Common Stock as set forth in the immediately preceding valuation of the
Common Stock and (2) at the expense of the Company, the value of the Common
Stock determined in a valuation performed by a third party selected

 

31

--------------------------------------------------------------------------------


 

by the Warrant Agent (at the direction of the holders of the majority of
outstanding Warrants), which third party shall not be an Affiliate of the
Supporting Noteholders.

 

Section 4.13.         Registration Statement and Tender/Exchange Offer.

 

(a)         The Company shall use its commercially reasonable efforts to have
the Registration Statement declared effective by the SEC as soon as practical. 
In order to facilitate and expedite review and consideration of the Registration
Statement by the Staff of the SEC, the initial discussion with the Staff of the
SEC concerning the transactions contemplated by this Agreement shall occur
simultaneously upon filing of the Registration Statement.  Counsel for the
Company and the Supporting Noteholders shall jointly coordinate and participate
in such discussion.  The Company shall pay all applicable SEC filing fees in
connection therewith.  Subject to Section 1.01(a), the Company shall file the
Prospectus with the SEC as soon as practical, and in no event later than two (2)
Business Days, after the Registration Statement is declared effective.  The
Company agrees that as of the date of the filing of the Registration Statement
with the SEC, as of the date the Registration Statement is declared effective by
the SEC, as of the date the Prospectus is filed with the SEC and throughout the
pendency of the Tender/Exchange Offer, (i) the Registration Statement and the
Prospectus will comply in all material respects with the applicable provisions
of the Securities Act and the Exchange Act and the rules and regulations
thereunder, (ii) the Registration Statement will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein not
misleading, (iii) the Prospectus will not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading, (iv) the Tender/Exchange Offer Documents will not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading, and (v) no order suspending the
effectiveness of the Registration Statement has been issued by the SEC, and no
proceeding for that purpose or pursuant to Section 8A of the Securities Act
against the Company or related to the Tender/Exchange Offer has been initiated
or threatened by the SEC.

 

(b)         The Company shall comply with the Securities Act and the Exchange
Act, as applicable, so as to permit the completion of the Tender/Exchange Offer
as contemplated in the Registration Statement and the Prospectus.  The Company
shall immediately notify the Supporting Noteholders, and confirm such notice in
writing, (i) when the Registration Statement has become effective, (ii) when any
amendment to the Registration Statement has been filed or becomes effective,
(iii) when any Prospectus or amendment or supplement to the Prospectus has been
filed, (iv) of the issuance by the SEC of any order suspending the effectiveness
of the Registration Statement or preventing or suspending the use of the
Prospectus or the initiation or threatening of any proceeding for that purpose
or pursuant to Section 8A of the Securities Act, (v) of the occurrence of any
event prior to the Closing Date as a result of which (A) the Registration
Statement as then amended would include any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary in
order to make the statements therein not misleading, or (B) the Prospectus or
any other Tender/Exchange Offer Document as then amended or supplemented would
include any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light

 

32

--------------------------------------------------------------------------------


 

of the circumstances existing when the Prospectus or any other Tender/Exchange
Offer Document is delivered, not misleading, (vi) of any injunction or
litigation or administrative action or claim relating to the Tender/Exchange
Offer, and (vii) the occurrence of any event that could reasonably be expected
to cause the Company to withdraw, rescind or terminate the Tender/Exchange
Offer.  With respect to clause (iv), the Company shall use its best efforts to
prevent the issuance of any such order suspending the effectiveness of the
Registration Statement or preventing or suspending the use of the Prospectus
and, if any such order is issued, will obtain as soon as possible the withdrawal
thereof. With respect to clause (v), Company shall immediately prepare and,
subject to paragraph (c) below, file with the SEC (to the extent required) and
furnish to the Supporting Noteholders such amendments to the Registration
Statement as may be necessary so that the statements therein as so amended will
not be misleading or such amendments or supplements to the Prospectus or such
Tender/Exchange Offer Document as may be necessary so that the statements
therein as so amended or supplemented will not, in the light of the
circumstances existing at the time delivered, be misleading or so that the
Registration Statement, the Prospectus or such Tender/Exchange Offer Document
will comply with Applicable Law.

 

(c)         Prior to filing of the Registration Statement with the SEC
(including any amendment or supplement thereto) or responding to any comments of
the staff of the SEC with respect to Registration Statement, the Company shall
provide the Supporting Noteholders (and its counsel) with a reasonable
opportunity to review and comment on the Registration Statement (including any
amendment or supplement thereto) or the response to the comments from the staff
of the SEC. The Company shall include in the Registration Statement (including
any amendment or supplement thereto) or in the response to the comments from the
staff of the SEC any and all changes reasonably proposed by the Supporting
Noteholders.

 

(d)         The Company shall promptly inform the Supporting Noteholders of any
and all comments (written or oral) that it receives from the staff of the SEC
with respect to the Registration Statement (other than non-substantive
communications) and of any request by the staff of the SEC for any amendment or
supplement thereto or for additional information, and the Company shall promptly
provide to the Supporting Noteholders copies of all correspondence between the
Company and/or any of its representatives and the staff of the SEC with respect
to the Registration Statement.  The Company shall use its commercially
reasonable efforts to promptly provide responses to the staff of the SEC with
respect to all comments received on the Registration Statement from the staff of
the SEC and to make any amendments or filings as may be necessary in connection
therewith.

 

(e)         The Company shall comply with all requirements of any applicable
state securities or “blue sky” laws, including making all applicable filings and
obtain all applicable qualifications.  The Company shall provide the Supporting
Noteholders (and its counsel) with a reasonable opportunity to review and
comment on any such filings.

 

(f)          The Company shall cause the definitive Registration Statement to be
delivered to the record holders of the Existing Unsecured Notes promptly after
the Registration Statement is declared effective by the SEC and shall provide
sufficient copies to the record holders for distribution to the beneficial
holders of the Existing Unsecured Notes.

 

33

--------------------------------------------------------------------------------


 

Section 4.14.         Continuous Registration Statement.

 

(a)         As promptly as reasonably possible, and in any event within fifteen
(15) Business Days of the Closing Date, the Company shall prepare and file with
the SEC one or more “shelf” registration statements (collectively, the “Resale
Registration Statement”) covering the resale of all Registrable Securities  for
an offering to be made on a continuous basis.

 

(b)         The Resale Registration Statement shall be on Form S-3.  In the
event Form S-3 is not available for the registration of the resale of
Registrable Securities hereunder, the Company shall (i) register the resale of
the Registrable Securities on Form S-1 or another appropriate form in accordance
herewith as the Supporting Noteholders may consent and (ii) attempt to register
the Registrable Securities on Form S-3 as soon as such form is available,
provided, that, the Company shall maintain the effectiveness of the Resale
Registration Statements then in effect until such time as a Resale Registration
Statement on Form S-3 covering the Registrable Securities has been declared
effective by the SEC.

 

(c)         The Company shall use commercially reasonable best efforts to cause
the Resale Registration Statement to be declared effective by the SEC as
promptly as reasonably possible after the filing thereof, but in any event
within sixty (60) days of such filing (it being understood that the Company does
not guarantee that the Registration Statement will be declared effective by the
SEC within such time), and shall use commercially reasonable best efforts to
keep the Resale Registration Statement continuously effective under the
Securities Act until such time as this Section 4.14 no longer survives the
Closing pursuant to the terms of Section 8.02 of this Agreement (the
“Effectiveness Period”).

 

(d)         The Company shall notify the Supporting Noteholders in writing as
promptly as reasonably possible (and in any event within one Business Day) after
receiving notification from the SEC that the Resale Registration Statement has
been declared effective.

 

(e)         Prior to the filing of the Resale Registration Statement, any
related prospectus (the “Resale Prospectus”) or any amendments or supplements
thereto, Company shall furnish to the Supporting Noteholders copies of all such
documents proposed to be filed, which documents will be subject to the review
and reasonable approval of the Supporting Noteholders.

 

(f)          The Company shall (i) prepare and file with the SEC such
amendments, including post-effective amendments, to each Resale Registration
Statement and the Resale Prospectus as may be necessary to keep the Resale
Registration Statement continuously effective as to the applicable Registrable
Securities for the Effectiveness Period (including as may be necessary to permit
compliance with the requirements of Section 10(a)(3) of the Securities Act) and
prepare and file with the SEC such additional Resale Registration Statements in
order to register for resale under the Securities Act all of the Registrable
Securities; (ii) cause the related Resale Prospectus to be amended or
supplemented by any required supplement, and as so supplemented or amended to be
filed pursuant to Rule 424 under the Securities Act; (iii) respond as promptly
as reasonably possible, to any comments (other than non-substantive comments)
received from the SEC with respect to the Resale Registration Statement or any
amendment thereto and provide the Supporting Noteholders true and complete
copies of all correspondence from and to the SEC relating to the Resale
Registration Statement as promptly

 

34

--------------------------------------------------------------------------------


 

as possible; provided, however, the Company shall not provide copies of any
correspondence that would result in the disclosure to the Supporting Noteholders
of material and non-public information concerning the Company unless the
Supporting Noteholders have executed a confidentiality agreement with the
Company; and (iv) comply in all material respects with the provisions of the
Securities Act and the Exchange Act with respect to the disposition of all
Registrable Securities covered by the Resale Registration Statement in
accordance with the intended methods of disposition by the Supporting
Noteholders set forth in the Resale Registration Statement or Resale Prospectus
(in each case, as amended or supplemented).

 

(g)         The Company shall notify the Supporting Noteholders in the event
that: (i) any Resale Registration Statement or any post-effective amendment is
declared effective; (ii) the SEC or any other federal or state Governmental
Authority requests any amendment or supplement to any Resale Registration
Statement or Resale Prospectus or requests additional information related
thereto; (ii) the SEC issues any stop order suspending the effectiveness of any
Resale Registration Statement or initiates any proceedings for that purpose;
(iv) the Company receives notice of any suspension of the qualification or
exemption from qualification of any Resale Registrable Securities for sale in
any jurisdiction, or the initiation or threat of any proceeding for such
purpose; or (vi) the financial statements included or incorporated by reference
in any Resale Registration Statement become ineligible for inclusion or
incorporation therein or any statement made in any Resale Registration Statement
or Resale Prospectus or any document incorporated or deemed to be incorporated
therein by reference is untrue in any material respect or any revision to a
Resale Registration Statement, Resale Prospectus or other document is required
so that it will not contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

 

(h)         Upon the occurrence of any event described in paragraph (g) above,
the Company shall as promptly as reasonably possible, prepare a supplement or
amendment, including a post-effective amendment, to the affected Resale
Registration Statement or a supplement to the related Resale Prospectus or any
document incorporated or deemed to be incorporated therein by reference, and
file any other required document so that, as thereafter delivered, neither the
Resale Registration Statement will contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading, nor such Resale Prospectus will
contain an untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

 

(i)          The Company shall be permitted to suspend the availability of the
Resale Registration Statement and the use of any Resale Prospectus only if the
Company furnishes to the Supporting Noteholders a certificate signed by the
chief executive or chief financial officer of the Company stating that in the
good faith judgment of the Company’s Board of Directors: (A) any resale of
Registrable Securities could reasonably be expected to materially interfere with
an acquisition, corporate reorganization, financing or other material
transaction then under consideration by the Company or (B) there is some other
material development relating to the operations or condition (financial or
other) of the Company that has not been disclosed to the general public and as
to which it is in the Company’s best interests not to disclose; provided,
however, that any period during which the availability of the Resale
Registration Statement and

 

35

--------------------------------------------------------------------------------


 

any Resale Prospectus may be suspended pursuant to this clause (i) may not
exceed thirty (30) days in the aggregate during any twelve (12) month period;
provided, further, that the Company may not so suspend the Resale Registration
Statement or cause the Supporting Noteholders or any other holder of Registrable
Securities to discontinue sales under the Resale Registration Statement or
Resale Prospectus more than once in any calendar year.

 

(j)          The Company shall use its commercially reasonable best efforts to
avoid the issuance of or, if issued, obtain the withdrawal of (i) any order
suspending the effectiveness of any Resale Registration Statement, or (ii) any
suspension of the qualification (or exemption from qualification) of any of the
Registrable Securities for sale in any jurisdiction, as soon as practicable.

 

(k)         The Company shall promptly deliver to the Supporting Noteholders and
each other holder of Registrable Securities, without charge, as many copies of
the Resale Prospectus and each amendment or supplement thereto as such persons
may reasonably request. The Company hereby consents to the use of such Resale
Prospectus and each amendment or supplement thereto by the Supporting
Noteholders and each other holder of Registrable Securities in connection with
the offering and sale of the Registrable Securities covered by such Resale
Prospectus and any amendment or supplement thereto.

 

(l)          The Company shall cooperate with the Supporting Noteholders and
each other holder or transferee of Registrable Securities (i) to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to a Resale Registration
Statement, which certificates shall be free of all restrictive legends, and (ii)
to enable such Registrable Securities to be in such denominations (permitted by
any indenture governing such securities to the extent a debt security) and
registered in such names as the Supporting Noteholders and each other holder or
transferee of Registrable Securities may request.

 

(m)        The Company shall pay (or reimburse the Supporting Noteholders for)
all fees and expenses incident to the performance of or compliance with this
Section 4.14 by the Company, including (i) all registration and filing fees and
expenses, including without limitation those related to filings with the SEC and
in connection with applicable state securities or blue sky laws, (ii) printing
expenses (including without limitation expenses of printing certificates for
Registrable Securities and of printing prospectuses requested by the Supporting
Noteholders or other holders of Registrable Securities), (iii) messenger,
telephone and delivery expenses, and (iv) reasonable legal fees and expenses of
the Supporting Noteholders.

 

Section 4.15.         Fungibility.  To the extent that the New Third Lien Notes
and/or the Warrants issued to ASOF in the ASOF CTO Funding are assigned
different CUSIP numbers than those assigned to the New Third Lien Notes and/or
the Warrants issued in the Tender/Exchange Offer or are not provided CUSIP
numbers (given that these securities were issued to ASOF in a private placement
rather than pursuant to the Registration Statement), the Company shall instruct,
and shall use commercially reasonable efforts to cause, the trustee for the New
Third Lien Notes Indenture and/or the Warrant Agent, as the case maybe, to
exchange the New Third Lien Notes and/or Warrants issued to ASOF in the ASOF CTO
Funding for New Third Lien Notes and/or Warrants having the same CUSIP numbers
as the New Third Lien Notes and/or the

 

36

--------------------------------------------------------------------------------


 

Warrants issued in the Tender/Exchange Offer or shall otherwise use commercially
reasonable efforts to have the New Third Lien Notes and/or Warrants issued to
ASOF in the ASOF CTO Funding bear the same CUSIP number as the New Third Lien
Notes and/or Warrants issued in the Tender/Exchange Offer (i) if ASOF provides
reasonable evidence to the Company that any private legend included on the
certificates evidencing such New Third Lien Notes and/or the Warrants may be
removed under the Securities Act (it being understood that an opinion of counsel
to ASOF shall constitute such reasonable evidence) or (ii) upon the sale by ASOF
(or any transferee or successive transferee of ASOF) of such New Third Lien
Notes and/or Warrants pursuant to an effective registration statement under the
Securities Act, including the Resale Registration Statement.  Any such exchange
may be effected pursuant to Section 3(a)(9) of the Securities Act (or any
successor provision) or otherwise in accordance with Applicable Law.  The New
Third Lien Notes and the Warrants issued in connection with the Exchange Option
shall have the same CUSIP numbers as the New Third Lien Notes and the Warrants
issued in connection with the Prorata CTO Funding.

 

Section 4.16.         ESOP.  The Company shall not amend, supplement, restate or
otherwise modify or alter the ESOP or ESOP Plan Documents, or consent to any
amendment, supplement, restatement or other modification or alteration of the
ESOP or the ESOP Plan Documents, unless such amendment, supplement, restatement,
modification or alteration (x) is not inconsistent with the terms of this
Agreement and the other Transaction Documents or (y) is required by Applicable
Law or Internal Revenue Service guidance or procedures; provided, that to the
extent that any amendment, supplement, restatement, modification or alteration
of the ESOP or ESOP Documents required by Applicable Law results in the ESOP or
the ESOP Documents being inconsistent with terms of this Agreement or any of the
Transaction Documents, the Company agrees that it will use commercially
reasonable efforts to minimize or eliminate such inconsistency, to the fullest
extent permitted by Applicable Law; provided further, that the Company shall
provide the Supporting Noteholders with reasonable advanced written notice of
any proposed amendment, supplement, restatement or modification of the ESOP or
the ESOP Plan Documents.

 

Section 4.17.         No Shop.

 

(a)         From the date of this Agreement until the earliest to occur of: (i)
the termination of this Agreement in accordance with its terms; or (ii) the
Closing Date, the Company shall not, and shall cause its Subsidiaries and the
respective Affiliates, representatives, agents, consultants, attorneys and other
advisors of the Company or any of its Subsidiaries, and any other Person acting
on behalf of the Company or any of its Subsidiaries not to, directly or
indirectly solicit, participate in any negotiations or discussions with or
provide or afford access to information to any third party with respect to, or
otherwise facilitate, encourage or accept any offers for or otherwise effect any
Alternate Transaction, and shall terminate any agreement or arrangement related
to the foregoing to which the Company or its Subsidiaries are parties, as well
as any activities and discussions related to the foregoing as may be continuing
with any party other than the Supporting Noteholders and their representatives.

 

(b)         Subject to the Company having been in compliance with the provisions
of Section 4.17(a) at all times since execution of this Agreement, if the
Company receives an unsolicited written offer or proposal from an unaffiliated
third party that provides for the repayment in full,

 

37

--------------------------------------------------------------------------------


 

in cash of all outstanding Existing Secured Notes and Existing Unsecured Notes,
at the principal amount thereof (together with all accrued interest, fees,
premiums and like amounts) and the payment of the Second Lien Commitment Fee (a
“Paid In Full Proposal”), the Company may terminate this Agreement if and only
if concurrently with the termination, the Company repays in full, in cash all
outstanding Existing Secured Notes and Existing Unsecured Notes, at the
principal amount thereof (together with all accrued interest, fees, premiums and
like amounts) and pays the Second Lien Commitment Fee.

 

Section 4.18.         Existing Arranger Fees.  The Company shall not amend,
modify, alter, supplement or change any engagement letters, fee letters or other
similar or like letters the Company has with GS and WF if the result of such
amendment, modification, supplement, alteration or change would be to increase,
directly or indirectly, the amount of any Arranger Fees payable to GS and WF.

 

ARTICLE V

 

CONDITIONS TO CLOSING

 

Section 5.01.         Conditions Precedent to Obligations of the Supporting
Noteholders.  The obligation of the Supporting Noteholders to consummate the
Refinancing and of ASOF to pay the ASOF CTO Funding Amount is subject to the
fulfillment, on or prior to the Closing Date, of each of the following
conditions (any or all of which may be waived by the Supporting Noteholders in
whole or in part to the extent permitted by Applicable Law):

 

(a)         the representations and warranties of the Company set forth in this
Agreement shall be true and correct, in each case, on and as of the date hereof
and the Closing Date as if made on and as of the Closing Date (it being
understood that, for the avoidance of doubt, (i) such representations and
warranties may be qualified by disclosure schedules related thereto and may be
qualified by materiality and (ii) to the extent that such representations and
warranties relate solely to an earlier date, such representations and warranties
shall be true and correct as of such earlier date).  The Supporting Noteholders
shall have received a certificate signed by an authorized officer of the
Company, dated as of the Closing Date, with respect to the Company’s compliance
with the foregoing;

 

(b)         the Company shall have performed and complied in all material
respects with all obligations, covenants and agreements required by this
Agreement to be performed or complied with by them on or prior to the Closing
Date;

 

(c)         the Company shall have delivered or paid, or caused to be delivered
or paid, all of the items to be delivered or paid by the Company set forth in
Section 2.02 to the respective Parties designated therein;

 

(d)         there shall not be in effect any Order by a Governmental Authority
of competent jurisdiction restraining, enjoining or otherwise prohibiting the
consummation of the Refinancing;

 

(e)         to the extent that the Company or the Supporting Noteholders
determine that a filing or filings is required under Applicable Law in
connection with the transactions

 

38

--------------------------------------------------------------------------------


 

contemplated by the Refinancing, such filing or filings shall have been
delivered to and received by the relevant Government Authority with which the
filing or filings is required to be made;

 

(f)          the structure of the transactions contemplated by the Agreement and
the Refinancing, the utilization or preservation of any tax attributes or
benefits of the Company, and the resolution of any tax issues or potential
Liability shall be acceptable to the Supporting Noteholders;

 

(g)         the Registration Statement shall have been declared effective by the
SEC, no stop order suspending the effectiveness of the Registration statement
shall have been issued by the SEC relating to the Registration Statement and no
proceedings for that purpose shall have been instituted or be pending, or to the
Company’s knowledge, be contemplated or threatened by the SEC;

 

(h)         the Tender/Exchange Offer shall have expired in accordance with its
terms, with the Company having received valid tenders of ninety-five percent
(95%) of principal amount of outstanding Existing Unsecured Notes in the
Tender/Exchange Offer, or such lesser percentage as determined by the Supporting
Noteholders (the “Minimum Condition”);

 

(i)          the Transaction Documents shall be in form and substance reasonably
acceptable to the Supporting Noteholders and shall have been reviewed and
expressly approved by the Supporting Noteholders in their reasonable discretion;

 

(j)          the Transaction Documents (other than the Tender/Exchange Offer
Documents) shall have been executed by all parties thereto (other than the
Supporting Noteholders);

 

(k)         either (x) the Company shall have received from Deloitte & Touche
LLP a reissued audit opinion (which shall not have been rescinded) with respect
to the Company’s consolidated financial statements for the fiscal year ended
September 30, 2013 which audit opinion shall not be qualified, or (y) the
Supporting Noteholders shall have been given comfort, reasonably satisfactory in
form and substance to them, that the Company will obtain a reissued audit
opinion with respect to its consolidated financial statements for the fiscal
year ended September 30, 2013 that will not be qualified promptly following the
Closing;

 

(l)          the Company shall have received the Satisfaction and Discharge
Acknowledgement;

 

(m)        the Company shall have filed the Designation Certificate with the
Secretary of State of the state of Delaware;

 

(n)         the Company shall have terminated or caused to be terminated all
Affiliate Contracts;

 

(o)         no Material Adverse Change shall have occurred since the date
hereof;

 

(p)         no Material Market Change shall have occurred since the date hereof;

 

39

--------------------------------------------------------------------------------


 

(q)                           the Company shall have paid, by wire transfer of
immediately available funds, all Supporting Noteholder Fees and Expenses
incurred through the Closing Date;

 

(r)                              the New Revolving Credit Agreement shall have
been drawn in an amount not in excess of the Permitted Revolver Draw as of the
Closing Date;

 

(s)                             payment of all Closing Fees and Arranger Fees;
and

 

(t)                              if necessary and appropriate as determined by
each of the Supporting Noteholders in their respective sole and absolute
discretion, the Supporting Noteholders shall have entered into a voting
agreement with respect to the Warrants to be owned by the Supporting Noteholders
following the Closing.

 

Section 5.02.                          Conditions Precedent to Obligations of
the Company.  The obligation of the Company to consummate the Refinancing is
subject to the fulfillment, prior to or on the Closing Date, of each of the
following conditions (any or all of which may be waived by the Company in whole
or in part to the extent permitted by Applicable Law):

 

(a)                           the representations and warranties of the
Supporting Noteholders set forth in this Agreement shall be true and correct, in
each case, on and as of the date hereof and the Closing Date as if made on and
as of the Closing Date (it being understood that, for the avoidance of doubt,
(i) such representations and warranties may be qualified by disclosure schedules
related thereto and may be qualified by materiality and (ii) to the extent that
such representations and warranties relate solely to an earlier date, such
representations and warranties shall be true and correct as of such earlier
date);

 

(b)                           each Supporting Noteholder shall have performed
and complied in all material respects with all obligations, covenants and
agreements required by this Agreement to be performed or complied with by them
on or prior to the Closing Date;

 

(c)                            the New First Lien Credit Agreement shall have
been executed and delivered to the Company by the lenders thereunder;

 

(d)                           the New Second Lien Credit Agreement shall have
been executed and delivered to the Company by ASOF;

 

(e)                            the New Revolving Credit Agreement shall have
been executed and delivered to the Company by the lenders thereunder;

 

(f)                             each Supporting Noteholder shall have delivered,
or caused to be delivered, all of the items to be delivered by such Supporting
Noteholder set forth in Section 2.02 to the respective Parties designated
therein;

 

(g)                            there shall not be in effect any Order by a
Governmental Authority of competent jurisdiction restraining, enjoining or
otherwise prohibiting the consummation of the Refinancing;

 

40

--------------------------------------------------------------------------------


 

(h)                           ASOF shall have paid the ASOF CTO Funding Amount,
to the extent required under this Agreement; and

 

(i)                               the Transaction Documents (other than the
Tender/Exchange Offer Documents) shall have been executed by all parties thereto
(other than the Supporting Noteholders).

 

Section 5.03.                          Frustration of Closing Conditions.  No
Party may rely on the failure of any condition set forth in Section 5.01 or
Section 5.02 as the case may be, if such failure was materially caused by such
Party’s failure to comply with any provision of this Agreement.

 

ARTICLE VI

 

TERMINATION

 

Section 6.01.                          Termination by the Supporting
Noteholders.  This Agreement may be terminated by delivery of a notice in
accordance with Section 8.07 by the Supporting Noteholders to the other Parties
and the obligations of each of the Parties hereunder shall thereupon terminate
and be of no further force and effect with respect to each Party, upon the
occurrence of the following:

 

(a)                           if the Company shall not have paid the Incremental
Second Lien Extension Fee as required by and provided for in Section 1.03(c);

 

(b)                           if the Company shall not have paid the Supporting
Noteholder Fees and Expenses as required by and provided for in
Section 2.02(a)(viii);

 

(c)                            Intentionally omitted;

 

(d)                           the Tender/Exchange Offer is terminated in
accordance with its terms or expires, in each case without the Minimum Condition
having been satisfied;

 

(e)                            if the Closing shall not have been consummated on
or before July 31, 2014 (the “Outside Date”);

 

(f)                             the issuance by any Governmental Authority of
any Order enjoining the consummation of or rendering illegal the Refinancing (or
any part thereof), and such Order has not been not stayed, reversed or vacated
within thirty (30) days after such issuance;

 

(g)                            a Material Adverse Change shall have occurred
since the date hereof;

 

(h)                           a Material Market Change shall have occurred since
the date hereof;

 

(i)                               the All-In Yield under the New First Lien Term
Loan exceeds eight and one quarter percent (8.25%);

 

(j)                              there shall have been a breach of
Section 4.17(a) or Section 4.18;

 

41

--------------------------------------------------------------------------------


 

(k)                           one or more of the conditions set forth in
Section 5.01 becomes impracticable or impossible to satisfy; or

 

(l)                               the Company shall breach any of their
respective representations, warranties, covenants or obligations hereunder,
which breach (i) would give rise to the failure of a condition set forth in
Section 5.01 to be met and (ii) to the extent curable, has not been cured by
such breaching Party within the earlier of: (x) five (5) Business Days after
receipt by such breaching Party of written notice of such breach by the
Supporting Noteholders, and (y) one (1) Business Day prior to the Outside Date,
but, in each case, only so long as the Supporting Noteholders are not then in
breach of their representations, warranties, covenants or obligations hereunder,
which breach would give rise to the failure of a condition set forth in
Section 5.01 or Section 5.02 to be met.

 

Section 6.02.                          Termination by the Company.  This
Agreement may be terminated by delivery of a notice in accordance with
Section 8.07 by the Company to the other Parties and the obligations of each of
the Parties hereunder shall thereupon terminate and be of no further force and
effect with respect to each Party, upon the occurrence of the following:

 

(a)                           the Tender/Exchange Offer is terminated in
accordance with its terms or expires without any Existing Unsecured Notes being
purchased by the Company thereunder;

 

(b)                           if the Closing shall not have been consummated on
or before the date that is two hundred (200) days following the date of
execution of this Agreement by all parties hereto;

 

(c)                            repayment in full, in cash of all outstanding
Existing Secured Notes and Existing Unsecured Notes, at the principal amount
thereof (together with all accrued interest, fees, premiums and like amounts)
and payment of the Second Lien Commitment Fee by the Company following receipt
of a Paid In Full Proposal in accordance with the provisions of Section 4.17(b);

 

(d)                           the issuance by any Governmental Authority of any
Order enjoining the consummation of or rendering illegal the Refinancing (or any
part thereof), and such ruling, judgment or order has not been not stayed,
reversed or vacated within thirty (30) days after such issuance;

 

(e)                            the Supporting Noteholders shall breach any of
their respective representations, warranties, covenants or obligations
hereunder, which breach (i) would give rise to the failure of a condition set
forth in Section 5.02 to be met and (ii) to the extent curable, has not been
cured by such breaching Party within the earlier of: (x) five (5) Business Days
after receipt by such breaching Party of written notice of such breach by the
Company, and (y) one (1) Business Day prior to the Outside Date, but, in each
case, only so long as the Company is not then in breach of heir representations,
warranties, covenants or obligations hereunder, which breach would give rise to
the failure of a condition set forth in Section 5.01 to be met; or

 

(f)                             one or more of the conditions set forth in
Section 5.02 becomes impracticable or impossible to satisfy.

 

42

--------------------------------------------------------------------------------


 

Section 6.03.                          Termination by Mutual Consent.  This
Agreement may be terminated at any time prior to the Closing Date upon the
mutual written consent of the Company and the Supporting Noteholders.

 

Section 6.04.                          Effect of Termination.  In the event that
this Agreement is validly terminated as provided in Section 6.01, Section 6.02
or Section 6.03, then each of the Parties shall be relieved of its duties and
obligations arising under this Agreement after such termination and such
termination shall be without liability to the Parties; provided, that the
obligations of the Parties set forth in this Section 6.04, Section 1.02(c),
Section 1.03(c) and ARTICLE VIII shall, in each case, survive any such
termination and be enforceable hereunder.  Nothing in this Section 6.04 shall
relieve any Party of any liability for a breach of this Agreement prior to the
date of termination.  Upon termination of this Agreement for any reason, the
Company shall on the later to occur of (i) one (1) Business Day following the
date of such termination or (ii) one (1) Business Day following receipt of an
invoice or invoices containing the Supporting Noteholder Fees and Expenses, pay
to the Supporting Noteholders, by wire transfer of immediately available funds,
all outstanding Supporting Noteholder Fees and Expenses.

 

ARTICLE VII

 

INDEMNIFICATION

 

Section 7.01.                          Indemnification.

 

(a)                           Subject to the provisions of Section 8.02 relating
to the survival of representations and warranties, from and after the Closing,
the Company will indemnify and hold harmless the Supporting Noteholders, their
respective officers, partners, members, directors and Affiliates and each
Person, if any, who controls each Supporting Noteholder, against any losses,
claims, damages, Liabilities, claims, deficiencies, interest and penalties,
costs and expenses, including losses resulting from the defense, settlement
and/or compromise of a claim and/or demand and/or assessment, reasonable
attorneys’, accountants’ and expert witnesses’ fees, costs and expenses of
investigation, and the costs and expenses of enforcing the indemnification
provided hereunder (hereafter individually a “Loss” and collectively “Losses”)
to which any Supporting Noteholder may become subject arising from or out of or
based upon (i) any breach by the Company of any of its representations and
warranties, or (ii) the failure by the Company to comply with any of its
covenants or obligations, in each case as set forth in this Agreement, the
Transaction Documents or any other agreement or instrument contemplated hereby
or thereby; and the Company will reimburse the Supporting Noteholders from time
to time for any legal or other expenses reasonably incurred by the Supporting
Noteholders in connection with investigating or defending any Loss.

 

(b)                           Each Supporting Noteholder will, severally as to
itself only and not jointly (and not on a joint and several basis), indemnify
and hold harmless the Company and its officers, directors and its Subsidiaries
and Affiliates and each Person, if any, who controls the Company, against any
Losses to which the Company may become subject arising from or out of or based
upon (i) any breach by such Supporting Noteholder of any of its representations
and warranties, or (ii) the failure by such Supporting Noteholder to comply with
any of its covenants or obligations, in each case as set forth in this
Agreement, the Transaction Documents or any other

 

43

--------------------------------------------------------------------------------


 

agreement or instrument contemplated hereby or thereby; and such Supporting
Noteholder will reimburse the Company from time to time for any legal or other
expenses reasonably incurred by the Company in connection with investigating or
defending any such Loss.

 

(c)                            If either any Supporting Noteholder, on the one
hand, or the Company, on the other hand, shall have a claim for indemnification
hereunder (the “indemnified party”) for any claim other than a claim asserted by
a third party, the indemnified party shall, as promptly as is practicable, give
written notice to the party from whom indemnification is sought (the
“indemnifying party”) of the nature and, to the extent practicable, a good faith
estimate of the amount, of the claim.  The failure to make timely delivery of
such written notice by the indemnified party to the indemnifying party shall not
relieve the indemnifying party from any liability under this Section 7.01 with
respect to such matter, except to the extent the indemnifying party is actually
materially prejudiced by failure to give such notice.

 

(d)                           Promptly after receipt by an indemnified party
under this Section of notice of the commencement of any action, such indemnified
party will, if a claim in respect thereof is to be made against the indemnifying
party under subsection (a) or (b) above, notify the indemnifying party of the
commencement thereof; but the failure to notify the indemnifying party shall not
relieve it from any liability that it may have under subsection (a) or (b) above
except to the extent that it has been materially prejudiced (through the
forfeiture of substantive rights or defenses) by such failure; and provided,
further, that the failure to notify the indemnifying party shall not relieve it
from any liability that it may have to an indemnified party otherwise than under
subsection (a) or (b) above.  In case any such action is brought against any
indemnified party and it notifies the indemnifying party of the commencement
thereof, the indemnifying party will be entitled to participate therein and, to
the extent that it may wish, jointly with any other indemnifying party similarly
notified, to assume the defense thereof, with counsel satisfactory to such
indemnified party (who shall not, except with the consent of the indemnified
party, be counsel to the indemnifying party), and after notice from the
indemnifying party to such indemnified party of its election so to assume the
defense thereof, the indemnifying party will not be liable to such indemnified
party under this Section for any legal or other expenses subsequently incurred
by such indemnified party in connection with the defense thereof other than
reasonable costs of investigation (unless (x) the indemnifying party fails to
defend diligently the action or proceeding within ten (10) days after receiving
notice of such failure from the indemnified party, (y) the indemnified party
reasonably shall have concluded (upon advice of its counsel) that there may be
one or more legal defenses available to such indemnified party or other
indemnified parties that are not available to the indemnifying party, or (z) the
indemnified party reasonably shall have concluded (upon advice of its counsel)
that, with respect to such claims, the indemnified party and the indemnifying
party may have different, conflicting, or adverse legal positions or interests).

 

(e)                            No indemnifying party shall, without the (not to
be unreasonably withheld) of the indemnified party, effect any settlement or
compromise of any pending or threatened action in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party or consent to the entry of any
judgment unless such settlement (i) includes an unconditional release of such
indemnified party from all liability on any claims that are the subject matter
of such action, (ii) does not include a statement as to or an admission of
fault, culpability or failure to act by or on behalf of any indemnified party
and

 

44

--------------------------------------------------------------------------------


 

(iii) does not in any manner involve any injunctive relief against the
indemnified party or materially and adversely affect the indemnified party.

 

(f)                             If the indemnifying party elects not to assume
the defense of and indemnification for such matter, then the indemnified party
shall proceed diligently to defend such matter with the assistance of counsel
reasonably satisfactory to the indemnifying party; provided, that the
indemnified party shall not settle, adjust or compromise such matter, or admit
any liability with respect to such matter, without the prior written consent of
the indemnifying party, such consent not to be unreasonably withheld or delayed.

 

ARTICLE VIII

 

MISCELLANEOUS

 

Section 8.01.                          Specific Performance/Damages.  Each Party
recognizes and acknowledges that a breach by it of any covenants or agreements
contained in this Agreement will cause the other Parties to sustain damages for
which such Parties would not have an adequate remedy at Applicable Law for money
damages, and therefore each Party agrees that in the event of any such breach
the other Parties shall be entitled to the remedy of specific performance of
such covenants and agreements and injunctive and other equitable relief in
addition to any other remedy to which such Parties may be entitled, at
Applicable Law or in equity. In no event will any of the Parties be liable for
incidental, consequential, punitive or exemplary damages in any action arising
from or relating to this Agreement.

 

Section 8.02.                          Survival.  The representations and
warranties contained in ARTICLE III and the obligations, agreements and
covenants contained in this Agreement shall survive the Closing Date to the
maximum extent permitted by Applicable Law (and shall remain in effect after
such time to the extent a claim for indemnification has been made prior to such
time for any breach thereof); provided, that the same shall no longer survive,
shall terminate and shall no longer have any force and effect after such time as
no Supporting Noteholder holds, individually and not in the aggregate, at least
fifteen percent (15%) of the New Third Lien Notes issued to such Supporting
Noteholder on the Closing Date (except to the extent a claim for indemnification
has been made prior to such time).

 

Section 8.03.                          Amendments.  This Agreement may not be
modified, amended or supplemented except in writing signed by each of the
Parties.

 

Section 8.04.                          Non-Recourse.  Each Party acknowledges
and agrees that all claims, obligations, liabilities or causes of action
(whether in contract or in tort, in Applicable Law or in equity, or granted by
statute, including single business enterprise and piercing the veil causes of
action) that may be based upon, arise under, or relate to this Agreement, or the
negotiation, execution or performance of this Agreement (including any
representation or warranty made in, in connection with, or as an inducement to,
this Agreement) may be made only against (and are those solely of) the Persons
that are expressly identified as Parties to this Agreement.

 

45

--------------------------------------------------------------------------------


 

Section 8.05.                          No Waiver.  The failure of any Party to
exercise any right, power or remedy provided under this Agreement or otherwise
available in respect hereof at Applicable Law or in equity, or to insist upon
compliance by any other Party with its obligations hereunder, and any custom or
practice of the Parties at variance with the terms hereof, shall not constitute
a waiver by such Party of its right to exercise any such or other right, power
or remedy or to demand such compliance.

 

Section 8.06.                          Governing Law; Exclusive Jurisdiction;
WAIVER OF JURY TRIAL.

 

(a)                           This Agreement (and all claims, controversies and
cause of action relating to or otherwise arising in connection with this
Agreement and the transactions contemplated hereby) shall be construed and
enforced in accordance with, and the rights of the Parties shall be governed by,
the Applicable Laws of the State of New York, without giving effect to any
choice of law or conflict of law provisions that would cause the application of
Applicable Laws of any jurisdiction other than the State of New York.

 

(b)                           Each of the Parties irrevocably agrees that any
and all suits, legal actions or proceedings arising out of or relating to this
Agreement brought by any Party or its successors or assigns shall be brought and
determined in any federal or state court in the Borough of Manhattan, the City
of New York, and each of the Parties hereby irrevocably submits to and accepts
the exclusive jurisdiction of the aforesaid courts for itself and with respect
to its property, generally and unconditionally, with regard to any such
proceeding arising out of or relating to this Agreement or the Refinancing, and
hereby waives any objection or defense it may now or hereafter have based on
inconvenient forum in any such actions or proceedings.  Each of the Parties
agrees not to commence any proceeding relating hereto or thereto except in the
courts described above in New York, other than proceedings in any court of
competent jurisdiction to enforce any judgment, decree or award rendered by any
such court in New York as described herein.

 

(c)                            EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).  EACH PARTY ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS Section 8.06.

 

Section 8.07.                          Notices.  All demands, notices, requests,
consents and other communications hereunder shall be in writing and shall be
deemed given (i) on the day of delivery if delivered personally, (ii) upon
receipt if sent via facsimile (with confirmation) or by electronic mail (with
confirmation), (iii) on the day of delivery if mailed by registered or certified
mail (return receipt requested) or (iv) on the day of delivery if delivered by
an express courier (with confirmation).  Any notice or other communication
required or permitted hereunder shall be delivered to the following addresses
and facsimile numbers:

 

(a)                           if to the Company to:

 

46

--------------------------------------------------------------------------------


 

1750 Tysons Boulevard

Suite 1300

McLean, VA 22102

Attention:  Kevin Boyle

Facsimile:  (703) 734-6901
Email: kboyle@alionscience.com

 

with a copy (which shall not constitute notice) to:

 

Holland & Knight LLP

767 Fifth Avenue

New York, NY 10153

Attention: David S. Cole

Facsimile: 703-720-8610

Email: David.Cole@hklaw.com

 

(b)                           if to any Supporting Noteholder, to:

 

such Supporting Noteholder at the address shown for such Supporting Noteholder
on the applicable signature page hereto.

 

with a copy (which shall not constitute notice) to:

 

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, NY 10007

Attention:  Brad Eric Scheler & Jennifer L. Rodburg

Facsimile (212) 859-8000

Email: brad.eric.scheler@friedfrank.com

jennifer.rodburg@friedfrank.com

 

Such notice information may be changed by notice to the other Parties in
accordance with this Section 8.07.

 

Section 8.08.                          Entire Agreement.  This Agreement
(including the Exhibits and Schedules) constitutes the entire understanding and
agreement among the Parties with regard to the subject matter hereof, and
supersedes all prior agreements with respect thereto, except that the Parties
acknowledge that any confidentiality agreements heretofore executed between the
Company and any of the other Parties shall continue in full force and effect in
accordance with its terms.

 

Section 8.09.                          Headings.  The section headings of this
Agreement are for convenience of reference only and shall not, for any purpose,
be deemed a part of this Agreement.

 

Section 8.10.                          Successors and Assigns.  This Agreement
is intended to bind and inure to the benefit of each of the Parties and their
respective successors, permitted assigns, heirs, executors, administrators and
representatives.

 

47

--------------------------------------------------------------------------------


 

Section 8.11.                          Several, Not Joint, Obligations.  The
agreements, representations and obligations of the Supporting Noteholders under
this Agreement are, in all respects, several and not joint.

 

Section 8.12.                          Remedies Cumulative.  All rights, powers
and remedies provided under this Agreement or otherwise available in respect
hereof at Applicable Law or in equity shall be cumulative and not alternative,
and the exercise of any right, power or remedy thereof by any Party shall not
preclude the simultaneous or later exercise of any other such right, power or
remedy by such Party.

 

Section 8.13.                          Counterparts.  This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original
and all of which shall constitute one and the same Agreement.  Delivery of an
executed signature page to this Agreement by facsimile or electronic mail shall
be effective as delivery of a manually executed signature page to this
Agreement.

 

Section 8.14.                          No Third Party Beneficiaries.  This
Agreement shall be solely for the benefit of the Parties, and no other Person
shall be a third party beneficiary hereof.

 

Section 8.15.                          Severability.  Any provision of this
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.

 

Section 8.16.                          Further Assurances.  From time to time
after the date of this Agreement, each of the Parties shall: (a) take such
action as may be reasonably necessary or reasonably requested by the other
Parties to carry out the purposes and intent of this Agreement, including by
(i) cooperating with, and instructing their respective representatives to
cooperate with, any procedures necessary to effect the Closing, and
(ii) executing, acknowledging and delivering to the other Parties such other
documents, instruments and certificates, and taking such other actions, as any
other Party may reasonably request in order to consummate the transactions
contemplated hereby; and (b) refrain from taking any action that would frustrate
the purposes and intent of this Agreement.

 

Section 8.17.                          Interpretation; Rules of Construction. 
When a reference is made in this Agreement to an Article, Exhibit, Section or
Schedule, such reference shall be to an Article, Exhibit, Section or Schedule,
respectively, of or attached to this Agreement unless otherwise indicated. 
Unless the context of this Agreement otherwise requires, (a) words using the
singular or plural number also include the plural or singular number,
respectively, (b) the terms “hereof,” “herein,” “hereby” and derivative or
similar words refer to this entire Agreement, (c) the words “include,”
“includes” and “including” when used herein shall be deemed in each case to be
followed by the words “without limitation,” and (d) the word “or” shall not be
exclusive and shall be read to mean “and/or.”  The Parties agree that they have
been represented by legal counsel during the negotiation and execution of this
Agreement and, therefore, waive the application of any Applicable Law, holding
or rule of construction providing that ambiguities in an agreement or other
document shall be construed against the party drafting such agreement or
document.

 

48

--------------------------------------------------------------------------------


 

ARTICLE IX

 

DEFINITIONS

 

Section 9.01.                          Certain Definitions.  For purposes of
this Agreement, the following terms shall have the meanings specified in this
Section 9.01:

 

1.                                      “1st Anniversary Warrants” has the
meaning set forth in the Recitals.

 

2.                                      “2nd Anniversary Warrants” has the
meaning set forth in the Recitals.

 

3.                                      “Accredited Investor” means an
“Accredited Investor” as such term is defined in Rule 501 of Regulation D
promulgated under the Securities Act.

 

4.                                      “Affiliate” means, with respect to any
Person, any other Person that, directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such Person, and the term “control” (including the terms “controlled by” and
“under common control with”) means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of
such Person, whether through ownership of voting securities, by contract or
otherwise.  For purposes of this Agreement, agencies of the federal government
of the United States shall not be deemed to be Affiliates of each other.

 

5.                                      “Affiliate Contracts” mean the Contracts
between the Company or any of its Subsidiaries and any Affiliate of the Company
or any of its Subsidiaries, other than inter-company work orders, as set forth
on Schedule II.

 

6.                                      “Aggregate Cash Tender Price” has the
meaning set forth in the Recitals.

 

7.                                      “Agreement” has the meaning set forth in
the Preamble.

 

8.                                      “All-in Yield” means, with respect to
any Indebtedness of the Company, the all-in yield applicable to such
Indebtedness, including interest rate margins, any interest rate floors, and
Closing Fees (based on the actual remaining life to maturity; i.e., 100 bps of
Closing Fees equates to a percentage equal to 100bps divided by the remaining
number of years to maturity), but excluding Arranger Fees paid or payable in
connection therewith.

 

9.                                      “Alternate Transaction” means any plan,
proposal, offer, financing or transaction with one or more parties other than
the Supporting Noteholders that is inconsistent in any way with the terms of
this Agreement, the Refinancing, the Transaction Documents or any portion
thereof (including Section 1.03(b)), or any solicitation, discussions or
negotiations with respect thereto.

 

10.                               “Applicable Law” means any federal state,
local or foreign law, statute, code, ordinance, rule or regulation, including
those addressing unfair and deceptive acts and practices, advertising, usury,
and Permits.

 

49

--------------------------------------------------------------------------------


 

11.                               “Arranger Fees” mean commitment fees,
underwriting fees, arranger fees, engagement fees or similar or like fees or
compensation payable to the arrangers of any of the Company’s Indebtedness,
including the New Revolving Credit Agreement, the New First Lien Term Loan, the
New Second Lien Term Loan and the New Third Lien Notes.

 

12.                               “ASOF” has the meaning set forth in the
Preamble.

 

13.                               “ASOF CTO Funding” has the meaning set forth
in Section 1.02(a).

 

14.                               “ASOF CTO Funding Amount” has the meaning set
forth in Section 1.02(a).

 

15.                               “Benefit Plan” means any Pension Plan, Welfare
Plan or Other Benefit Plan.

 

16.                               “Board” has the meaning set forth in
Section 1.08.

 

17.                               “Business Day” means any day, other than
Saturday, Sunday or a federal holiday, and shall consist of the time period from
12:01 a.m. through 12:00 midnight Eastern time.

 

18.                               “Cash Tender Cap” has the meaning set forth in
the Recitals.

 

19.                               “Cash Tender Option” has the meaning set forth
in the Recitals.

 

20.                               “Cash Tender Price” has the meaning set forth
in the Recitals.

 

21.                               “Cash Tender/Exchange Offer Payments” has the
meaning set forth in Section 2.02(b)(ii).

 

22.                               “Cash Warrants” means warrants to purchase up
to 15% of the Company’s equity on a fully diluted basis (taking into account
(i) the shares of Common Stock underlying the Existing Warrants as if the
Existing Warrants had been exercised immediately prior to the Closing Date,
(ii) shares of Common Stock purchased by the ESOP from the Company using
rollovers, transfers or “Participant Elective Deferrals” (as defined in the
ESOP) for the period ended March 31, 2014 (or as of the end of any period that
includes any portion of the Company’s fiscal six-month period ended March 31,
2014) as if such purchases had been completed prior to the Closing Date and
(iii) matching or profit sharing contributions of Common Stock to the ESOP for
the period ended March 31, 2014 (or as of the end of any period that includes
any portion of the Company’s fiscal six-month period ended March 31, 2014) as if
such contributions had been completed prior to the Closing Date) at an exercise
price equal to the “Current Market Value” determined in the Valuation and such
other terms as set forth on Exhibit F and otherwise in form and substance
reasonably acceptable to the Supporting Noteholders.

 

23.                               “Closing” has the meaning set forth in
Section 2.01.

 

24.                               “Closing Date” has the meaning set forth in
Section 2.01.

 

25.                               “Closing Date Cash Warrants” has the meaning
set forth in the Recitals.

 

50

--------------------------------------------------------------------------------


 

26.                               “Closing Fees” mean closing fees, commitment
fees, upfront fees, ticking fees, original issue discount and similar or like
compensation (other than Arranger Fees), payable to the lenders under, with
respect to or in any way related to any of the Company’s Indebtedness, including
the New Revolving Credit Agreement, the New First Lien Term Loan, the New Second
Lien Term Loan and the New Third Lien Notes.

 

27.                               “Common Stock” has the meaning set forth in
the Recitals.

 

28.                               “Company” has the meaning set forth in the
Preamble.

 

29.                               “Company Documents” has the meaning set forth
in Section 3.01(b).

 

30.                               “Company Filed SEC Documents” has the meaning
set forth in Section 3.01(g)(i).

 

31.                               “Consents” has the meaning set forth in
Section 1.01(g).

 

32.                               “Contract” means any agreement, contract,
obligation, promise, understanding, commitment or undertaking, in each case,
whether oral or written.

 

33.                               “CTO Commitment Fee” has the meaning set forth
in Section 1.02(c).

 

34.                               “CTO Funding Amount” has the meaning set forth
in Section 1.02(a).

 

35.                               “D&O Insurance” has the meaning set forth in
Section 3.01(q).

 

36.                               “Designation Certificate” means the
Certificate of Designation of the Series A Preferred Stock setting forth the
powers, preferences, rights, qualifications, limitations and restrictions of the
Series A Preferred Stock; which shall be on substantially the terms set forth on
Exhibit G and otherwise in form and substance reasonably acceptable to the
Supporting Noteholders.

 

37.                               “DTC” has the meaning set forth in
Section 2.02(b)(xii).

 

38.                               “Early Tender Payment” has the meaning set
forth in Section 1.01(d).

 

39.                               “Effectiveness Period” has the meaning set
forth in Section 4.14(c).

 

40.                               “Electing Holder” has the meaning set forth in
Section 1.02(e).

 

41.                               “ERISA” means the Employee Retirement Income
Security Act of 1974, as amended.

 

42.                               “ESOP” means the Alion Science and Technology
Corporation Employee Ownership, Savings and Investment Plan, dated as of
October 1, 2011, as may have been amended, amended and restated, supplemented or
otherwise modified from time to time on or prior to the date hereof.

 

43.                               “ESOP Plan Documents” means those documents
listed on Schedule III, each as may be amended, supplemented or modified from
time to time.

 

51

--------------------------------------------------------------------------------


 

44.                               “ESOP Trustee” means the trustee of the ESOT. 
As of the Closing Date, the ESOT Trustee is State Street Bank and Trust
Company.  The ESOP Trustee may change after the Closing.

 

45.                               “ESOT” means the trust entitled “Alion Science
and Technology Corporation Employee Ownership, Savings and Investment Trust” and
adopted and maintained by the Company pursuant to applicable ESOP Plan
Documents.

 

46.                               “Exchange Act” means the Securities Exchange
Act of 1934, as amended.

 

47.                               “Exchange Option” has the meaning set forth in
the Recitals.

 

48.                               “Exchange Price” has the meaning set forth in
the Recitals.

 

49.                               “Existing Confidentiality Agreement” has the
meaning set forth in Section 4.01.

 

50.                               “Existing Revolving Facility” has the meaning
set forth in the Recitals.

 

51.                               “Existing Secured Notes” has the meaning set
forth in the Recitals.

 

52.                               “Existing Secured Notes Indenture” has the
meaning set forth in the Recitals.

 

53.                               “Existing Secured Notes Tender” has the
meaning set forth in Section 1.03(g).

 

54.                               “Existing Unsecured Notes” has the meaning set
forth in the Recitals.

 

55.                               “Existing Unsecured Notes Indenture” has the
meaning set forth in the Recitals.

 

56.                               “Federal Governmental Contract” means a
Federal Governmental Prime Contract or a Federal Governmental Subcontract.

 

57.                               “Federal Governmental Prime Contract” means
any Contract between the Company or any of its Subsidiaries and an agency,
department or instrumentality of the United States where the Company or any of
its Subsidiaries is the prime contractor.

 

58.                               “Federal Governmental Subcontract” means any
Contract between the Company or any of its Subsidiaries and any Person that is
the prime contractor under a related contract with an agency, department or
instrumentality of the United States where the Company or any of its
Subsidiaries is a subcontractor of such prime contractor.

 

59.                               “GAAP” means generally accepted accounting
principles in the United States.

 

60.                               “Governmental Authority” means the government
of the United States or any other nation, or of any political subdivision
thereof, whether state or local, and any agency, authority, instrumentality,
regulatory body, court or arbitrator, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra national bodies
such as the European Union or the European Central Bank and whether public or
private).

 

52

--------------------------------------------------------------------------------


 

61.                               “GS” has the meaning set forth in
Section 3.01(t).

 

62.                               “Incremental Second Lien Commitment Extension
Fee” has the meaning set forth in Section 1.03(c).

 

63.                               “Indebtedness” means: (A) all indebtedness for
borrowed money (including the principal amount thereof and the amount of accrued
and unpaid interest thereon) of the Company or its Subsidiaries, whether or not
represented by bonds, debentures, notes or other securities, whether owing to
banks, financial institutions or otherwise, (B) all obligations of the Company
or its Subsidiaries to pay amounts under a lease of real or personal property
which is required to be classified as a capital lease in accordance with GAAP,
(C) all guaranties and other obligations of the Company or its Subsidiaries in
respect of indebtedness for borrowed money of persons other than the Company and
its Subsidiaries, (D) all premiums, fees or penalties related to any of the
foregoing and payment obligations with respect to swap arrangements and related
break-up fees, (E) all obligations (including breakage costs) payable by the
Company or its Subsidiaries under interest rate and currency protection
agreements and (F) all obligations of the Company or its Subsidiaries for the
deferred purchase price of property or services or secured by a purchase money
mortgage or other Lien to secure all or part of the purchase price of the
property subject to such Lien other than equipment leases entered into in the
ordinary course of business and accounted for as operating leases.

 

64.                               “Intercreditor Agreement” means the
intercreditor agreement to be executed by the agents under the New Revolving
Facility, the New First Lien Loan and the New Second Lien Term Loan, and the
trustee under the New Third Lien Notes Indenture, which shall be in form and
substance reasonably acceptable to the Supporting Noteholders.

 

65.                               “Latest Balance Sheet Date” has the meaning
set forth in Section 3.01(h).

 

66.                               “Legal Proceeding” means any judicial,
administrative or arbitral action, suit, proceeding (public or private) or claim
by or before a Governmental Authority.

 

67.                               “Liabilities” means any debts, liabilities,
commitments, obligations, duties or responsibilities of any kind and description
whether accrued, unliquidated, absolute or contingent, monetary or non-monetary,
direct or indirect, known or unknown, or matured or unmatured, or any other
nature, whether due or to become due and regardless of when asserted or whether
it is accrued or required to be accrued or disclosed pursuant to GAAP.

 

68.                               “Lien” means any lien, encumbrance, pledge,
mortgage, deed of trust, security interest, claim, lease, charge, option, right
of first refusal, easement, servitude, proxy, voting trust or agreement,
transfer restriction under any shareholder, limited liability member, or similar
agreement or encumbrance.

 

69.                               “Losses” has the meaning set forth in
Section 7.01(a).

 

70.                               “Management Employment Agreements” means the
new employment agreements to be executed as part of the refinancing transactions
contemplated by the Refinancing Agreement for the members of the Company’s
existing senior management listed on Schedule IV, which list is subject to
revision by the Supporting Noteholders prior to the Closing, which

 

53

--------------------------------------------------------------------------------


 

agreements shall be in a standardized form based on the Company’s existing
employment agreements, be substantially in the form and substance provided by
the Supporting Noteholders to the Company prior to the date hereof and otherwise
be reasonably consistent with the intent of the material terms of the existing
agreements, except that the Management Employment Agreements shall have a five
(5) year term and shall include nonsolicitation and other restrictive covenants
intended to support senior management’s commitment to the Company.

 

71.                               “Material Adverse Change” or “Material Adverse
Effect” means any one or more changes, events, occurrences or effects, which
individually or together with any other changes, events, occurrences or effects,
have or result in, or would be reasonably likely to have or result in, any
material adverse change to or effect on the business, results of operations,
liabilities, finances, properties, assets or condition (financial or otherwise)
of the Company and its Subsidiaries taken as a whole or would affect the ability
of the Company to perform its obligations set forth in this Agreement or the
Company Documents or consummate the Refinancing by the Outside Date; provided
that the Company’s receipt of a qualified audit opinion in connection with its
consolidated financial statements for the fiscal year ended on September 30,
2013 based upon the upcoming maturity of the Existing Secured Notes shall not be
Material Adverse Change or a Material Adverse Effect.

 

72.                               “Material Contract” means: (i) any Contract,
except a Material Government Contract, to which the Company or its Subsidiaries
are party to pursuant to which the Company and its Subsidiaries may be entitled
to receive future payments exceeding, individually or in the aggregate with
other Contracts with the same counterparty or Affiliates of that counterparty,
$1,000,000; (ii) any Contract, except a Material Government Contract,  to which
the Company or any of its Subsidiaries is party to pursuant to which the Company
and its Subsidiaries are obligated or is likely to become obligated to make
payments in excess of, individually or in the aggregate with other Contracts
with the same counterparty or Affiliates of that counterparty, $1,000,000, in
the aggregate, during the 2013 calendar year; and (iii) any Affiliate Contract.

 

73.                               “Material Government Contract” means, as of
any date of determination, a Federal Governmental Contract (a) pursuant to which
the Company or any of its Subsidiaries may be entitled to receive payments
exceeding $250,000 in the aggregate (the value determination based on the
contract or task order awarded to the Company or any of its Subsidiaries less
any billings to date by the Company or any of its Subsidiaries) and (b) that has
a remaining duration of at least twelve months.

 

74.                               “Material Market Change” means, in the
reasonable determination of the Supporting Noteholders, any one or more changes,
events, occurrences or effects, which individually or together with any other
changes, events, occurrences or effects, have or result in, or would be
reasonably likely to have or result in, any material adverse change to or effect
on (i) the industries in which the Company conducts its business; or
(ii) general economic, political or financial market conditions, including
(a) any material suspension or material limitation of trading in securities
generally on any securities exchange in the United States, (b) a material
impairment in the trading market for debt securities, (c) any limitation
(whether or not mandatory) by any government or governmental, administrative or
regulatory authority or agency on, or other event that might affect the
extension of credit by, banks or other lending institutions in the United
States, (d) any banking moratorium declared by United States federal

 

54

--------------------------------------------------------------------------------


 

authorities, (e) any major disruption of settlements of securities in the United
States or (f) in the case of any of the foregoing existing on the date hereof, a
material acceleration or worsening thereof.

 

75.                               “Maximum Participation Amount” has the meaning
set forth in Section 1.02(d).

 

76.                               “Minimum Condition” has the meaning set forth
in Section 5.01(h).

 

77.                               “New First Lien Credit Agreement” has the
meaning set forth in the Recitals.

 

78.                               “New First Lien Term Loan” has the meaning set
forth in the Recitals.

 

79.                               “New Revolving Credit Agreement” means the
credit agreement evidencing the New Revolving Facility, which shall be in form
and substance reasonably acceptable to the Supporting Noteholders.

 

80.                               “New Revolving Facility” has the meaning set
forth in the Recitals.

 

81.                               “New Second Lien Credit Agreement” has the
meaning set forth in the Recitals.

 

82.                               “New Second Lien Term Loan” has the meaning
set forth in the Recitals.

 

83.                               “New Third Lien Notes” has the meaning set
forth in the Recitals.

 

84.                               “New Third Lien Notes Indenture” means the
indenture governing the New Third Lien Notes, which shall be on substantially
the terms set forth on Exhibit H and otherwise in form and substance reasonably
acceptable to the Supporting Noteholders.

 

85.                               “Note Purchase Agreement” means the agreement
to be executed by ASOF and the Company regarding ASOFs purchase of New Third
Lien Notes and Warrants in connection with the ASOF CTO Funding, which shall be
in form and substance reasonably acceptable to ASOF.

 

86.                               “Order” means any order, injunction, judgment,
decree, ruling, writ, assessment or arbitration award of a Governmental
Authority.

 

87.                               “Organizational Documents” means the charter,
by-laws, limited liability company agreements or other governing documents of
the Company or its Subsidiaries, as applicable.

 

88.                               “Other Benefit Plan” means any employment
contract or bonus, deferred compensation, stock purchase, stock option,
severance, salary continuation, vacation, sick leave, change of control,
retention or similar material plan or arrangement.

 

89.                               “Outside Date” has the meaning set forth in
Section 6.01(e).

 

90.                               “Paid In Full Proposal” has the meaning set
forth in Section 4.17(b).

 

91.                               “Participation Amount” has the meaning set
forth in Section 1.02(d).

 

55

--------------------------------------------------------------------------------


 

92.                               “Parties” has the meaning set forth in the
Preamble.

 

93.                               “Party” has the meaning set forth in the
Preamble.

 

94.                               “Penny Warrants” means warrants to purchase up
to 12.5% of the Company’s equity on a fully diluted basis (taking into account
(i) the shares of Common Stock underlying the Existing Warrants as if the
Existing Warrants had been exercised immediately prior to the Closing Date,
(ii) shares of Common Stock purchased by the ESOP from the Company using
rollovers, transfers or “Participant Elective Deferrals” (as defined in the
ESOP) for the period ended March 31, 2014 (or as of the end of any period that
includes any portion of the Company’s fiscal six-month period ended March 31,
2014) as if such purchases had been completed prior to the Closing Date and
(iii) matching or profit sharing contributions of Common Stock to the ESOP for
the period ended March 31, 2014 (or as of the end of any period that includes
any portion of the Company’s fiscal six-month period ended March 31, 2014) as if
such contributions had been completed prior to the Closing Date) at an exercise
price of $0.01 and on such other terms as set forth on Exhibit F and otherwise
in form and substance reasonably acceptable to the Supporting Noteholders.

 

95.                               “Pension Plan” means any employee pension
benefit plan (as defined in section 3(2) of ERISA.

 

96.                               “Permits” means any approvals, authorizations,
certificates, consents, licenses, notices, permits, or registrations of a
Governmental Authority.

 

97.                               “Permitted ESOP Transactions” has the meaning
set forth in Section 4.02(e).

 

98.                               “Permitted Revolver Draw” has the meaning set
forth in the Recitals.

 

99.                               “Person” means any individual, corporation,
limited liability company, partnership, firm, joint venture, association,
joint-stock company, trust, unincorporated organization, Governmental Authority
or other entity.

 

100.                        “Phoenix” has the meaning set forth in the Preamble.

 

101.                        “Pro Rata Share” means a percentage determined based
on the principal amount of New Third Lien Notes issued to a holder in connection
with the Tender/Exchange Offer, the ASOF CTO Funding or the Prorata CTO Funding,
as applicable, over the total principal amount of New Third Lien Notes issued to
all holders in connection with the Tender/Exchange Offer, the ASOF CTO Funding
and the Prorata CTO Funding.

 

102.                        “Prorata CTO Funding” has the meaning set forth in
Section 1.02(d).

 

103.                        “Prospectus” has the meaning set forth in
Section 1.01(k).

 

104.                        “QIB” means a qualified institutional buyer, as such
term is defined in Rule 144A under the Exchange Act.

 

105.                        “Redemption Deposit” has the meaning set forth in
Section 1.03(h).

 

56

--------------------------------------------------------------------------------


 

106.                        “Redemption Notices” has the meaning set forth in
Section 1.03(h).

 

107.                        “Refinancing” has the meaning set forth in the
Recitals.

 

108.                        “Registrable Securities” means (1) any shares of
Common Stock underlying the Warrants that may be issued from time to time upon
exercise of any such Warrants, (2) the New Third Lien Notes, the Penny Warrants
and the Cash Warrants issued to ASOF in exchange for the ASOF CTO Funding and
(3) any other securities of the Company issued to any of the Supporting
Noteholders in connection with the transactions contemplated by this Agreement
each for so long as such Supporting Noteholder may be deemed to be an
“affiliate” (as defined in Rule 144 under the Securities Act) of the Company.

 

109.                        “Registration Statement” has the meaning set forth
in Section 1.01(k).

 

110.                        “Resale Prospectus” has the meaning set forth in
Section 4.14(e).

 

111.                        “Resale Registration Statement” has the meaning set
forth in Section 4.14(a).

 

112.                        “Satisfaction and Discharge Acknowledgement” has the
meaning set forth in Section 1.03(h).

 

113.                        “SEC” means the United States Securities and
Exchange Commission.

 

114.                        “Second Lien Commitment Fee” has the meaning set
forth in Section 1.03(d).

 

114A.               “Second Lien Commitment Extension Fee” has the meaning set
forth in Section 1.03(c).

 

115.                        “Second Lien Ticking Fee” has the meaning set forth
in Section 1.03(e).

 

116.                        “Second Lien Upfront Fee” has the meaning set forth
in Section 1.03(c).

 

117.                        “Securities Act” means the Securities Act of 1933,
as amended.

 

118.                        “Series A Directors” has the meaning set forth in
Section 1.08.

 

119.                        “Series A Preferred Stock” means the share of
newly-issued Series A Preferred Stock of the Company to be issued to the Warrant
Agent pursuant to the Designation Certificate in connection with the Exchange
Option and the ASOF CTO Funding, which shall be on substantially the terms set
forth in Exhibit G and otherwise in form and substance reasonably acceptable to
the Supporting Noteholders.

 

120.                        “Shareholders’ Agreement” means the shareholders’
agreement to be executed by the Company, the ESOP Trustee and the Warrant Agent,
which shall be on substantially the terms set forth on Exhibit I and otherwise
in form and substance reasonably acceptable to the Supporting Noteholders.

 

121.                        “Subsequent Valuation” has the meaning set forth in
Section 4.12(a).

 

57

--------------------------------------------------------------------------------


 

122.                        “Subsidiary” means, as to any Person, any other
Person of which a majority of the outstanding voting securities or other voting
equity interests are owned, directly or indirectly, by such Person.

 

123.                        “Supporting Noteholder” has the meaning set forth in
the Preamble.

 

124.                        “Supporting Noteholder Documents” has the meaning
set forth in Section 3.02(b).

 

125.                        “Supporting Noteholder Fees and Expenses” has the
meaning set forth in Section 4.08.

 

126.                        “Tax Authority” means the Internal Revenue Service
and any state, local or foreign government, or agency, instrumentality or
employee thereof, charged with the administration of any Applicable Law relating
to Taxes.

 

127.                        “Taxes” means (i) all federal, state, local or
foreign taxes, charges, fees, imposts, levies or other assessments, including
all income, gross receipts, escheat, capital, sales, use, ad valorem, value
added, transfer, franchise, profits, inventory, capital stock, license,
withholding, payroll, employment, social security, unemployment, excise,
severance, stamp, occupation, property and estimated taxes, customs duties,
fees, assessments and charges of any kind whatsoever, (ii) all interest,
penalties, fines, additions to tax or additional amounts imposed by any Tax
Authority in connection with any item described in clause (i) and (iii) any
liability in respect of any items described in clauses (i) or (ii) payable by
reason of Contract, assumption, transferee liability, operation of Applicable
Law, Treasury Regulation Section 1.1502-6(a) (or any similar provision of
Applicable Law) or otherwise.

 

128.                        “Tender/Exchange Offer” has the meaning set forth in
the Recitals.

 

129.                        “Tender/Exchange Offer Documents” has the meaning
set forth in Section 1.01(k).

 

130.                        “Transaction Documents” has the meaning set forth in
Section 3.02(b), and for the avoidance of doubt, shall include (i) the New First
Lien Credit Agreement, (ii) the New Revolving Credit Agreement, (iii) the New
Third Lien Notes Indenture, (iv) the Warrant Agreements, (v) the Intercreditor
Agreement, (vi) the Shareholders’ Agreement, (vii) the Note Purchase Agreement,
(vii) the Designation Certificate, including the share of the Series A Preferred
Stock to be issued pursuant thereto, (viii) the Management Employment
Agreements, (ix) Tender/Exchange Offer Documents, and (x) all documents related
to any of the foregoing.

 

131.                        “Trustee” has the meaning set forth in
Section 1.03(h).

 

132.                        “Trustee Consent” has the meaning set forth in
Section 1.03(h).

 

133.                        “Valuation” has the meaning set forth in
Section 4.12.

 

134.                        “Valuation Price” has the meaning set forth in
Section 4.12(a).

 

58

--------------------------------------------------------------------------------


 

135.                        “Warrant Agent” means the financial institution
reasonably selected by the Supporting Noteholders to be the warrant agent under
the Warrant Agreement.

 

136.                        “Warrant Agreement” means the agreement governing
the Penny Warrants and the Cash Warrants, which shall be substantially on the
terms set forth on Exhibit F and otherwise in form and substance reasonably
acceptable to the Exchanging Lenders.

 

137.                        “Warrants” means the Penny Warrants and the Cash
Warrants.

 

138.                        “Welfare Plan” means any employee welfare benefit
plan (as defined in section 3(1) of ERISA).

 

139.                        “WF” has the meaning set forth in Section 3.01(t).

 

[Signature Page Follows]

 

59

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first set forth above.

 

 

 

ALION SCIENCE AND TECHNOLOGY CORPORATION

 

 

 

 

 

 

By:

/S/ Bahman Atefi

 

Name: Bahman Atefi

 

Title: Chairman and Chief Executive Officer

 

 

 

 

 

ASOF II INVESTMENTS, LLC

 

 

 

 

 

 

By:

/s/ Lawrence A. First

 

Name: Lawrence A. First

 

Title: Managing Director

 

 

 

Notice Information

 

 

 

 

Address:

299 Park Avenue, 34th Floor

 

 

New York, NY 10171

 

Attention:

Eric L. Schondorf

 

Facsimile:

(212) 697-5524

 

Email:

eschondorf@american-securities.com

 

 

 

 

 

PHOENIX INVESTMENT ADVISER, LLC

 

 

 

 

 

 

By:

/s/ Jeffrey Peskind

 

Name: Jeffrey Peskind

 

Title: Chief Investment Officer

 

 

 

Notice Information

 

 

 

Address:

420 Lexington Avenue, Suite 2040

 

 

New York, NY 10170

 

Attention:

Jeffrey Peskind

 

Facsimile:

(212) 359-6210

 

Email:

jlpeskind@phoenixinvadv.com

 

[Signature Page to Amended and Restated RSA]

 

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

EXHIBIT A

 

Proposed Amendments to Existing Unsecured Notes Indenture

 

Pursuant to Section 1.01(d) of the Refinancing Agreement, the Company shall
solicit consents to proposed amendments (the “Proposed Amendment”) in respect of
the Existing Unsecured Notes Indenture.  The Proposed Amendments shall only
become effective upon the successful consummation of the Tender/Exchange Offer. 
Capitalized terms used herein shall have the meaning ascribed to such terms in
the Refinancing Agreement.

 

The Proposed Amendment shall seek to remove in their entirety the following
covenants from the Existing Unsecured Notes Indenture:

 

·                  Section 4.02 (SEC Reports and Available Information);

·                  Section 4.03 (Limitation on Indebtedness);

·                  Section 4.04 (Limitation on Restricted Payments);

·                  Section 4.05 (Limitation on Restrictions on Distributions
from Restricted Subsidiaries);

·                  Section 4.06 (Limitation on Sales of Assets and Subsidiary
Stock);

·                  Section 4.07 (Limitation on Affiliate Transactions);

·                  Section 4.08 (Limitation on Line of Business);

·                  Section 4.09 (Change of Control);

·                  Section 4.10 (Limitation on Liens);

·                  Section 4.11 (Limitation on Sale/Leaseback Transactions);

·                  Section 4.12 (Future Guarantors);

·                  Section 4.13 (Compliance Certificate);

·                  Section 4.14 (Further Instruments and Acts)

·                  Section 5.01 (When Company may Merge or Transfer Assets); and

·                  Section 9.07 (Payment for Consent).

 

The Proposed Amendment shall seek to remove the following defaults and events of
default from the Existing Unsecured Notes Indenture:

 

·                  Section 6.01(3) (failure to comply with Section 5.01);

·                  Section 6.01(4) (failure to comply with Sections 4.02 —
4.12);

·                  Section 6.01(5) (failure to comply with other covenants)

·                  Section 6.01(6) (certain cross defaults);

·                  Sections 6.01(7) and (8) (bankruptcy); and

·                  Section 6.01(9) (failure to pay certain judgments).

 

The Proposed Amendment shall seek certain other changes to the Existing
Unsecured Notes Indenture of a technical or conforming nature, including the
deletion of certain definitions and the elimination of certain cross-references.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Conditions to the Consummation of the

Tender/Exchange Offer and Consent Solicitation

 

The closing of the Tender/Exchange Offer and solicitation of the Consents (the
“Consent Solicitation”) are subject to the satisfaction or waiver of the
conditions set forth below on or prior to the expiration date of the
Tender/Exchange Offer, which conditions may be waived by the Company only with
the prior written consent of the Supporting Noteholders.  Capitalized terms used
herein shall have the meaning ascribed to such terms in the Refinancing
Agreement.

 

A.                                    the registration statement will have been
declared effective by the SEC, no stop order suspending the effectiveness of the
registration statement will have been issued and no proceedings for that purpose
will have been instituted or be pending, or to the Company’s knowledge, be
contemplated or threatened by the SEC;

 

B.                                    the Company’s receipt of valid tenders of
ninety-five percent (95%) of principal amount of outstanding Existing Unsecured
Note in the Tender/Exchange Offer;

 

C.                                    satisfaction of the terms and conditions
of, and the obligations and agreements under or contemplated by, the Refinancing
Agreement by the parties thereto other than the Company;

 

D.                                    the Refinancing Agreement shall not have
been terminated in accordance with its terms;

 

E.                                     there shall not have been any statute,
rule, regulation, judgment, order or injunction promulgated, entered, enforced,
enacted, issued or deemed applicable to the Tender/Exchange Offer by any
federal, state or local governmental authority or court that directly or
indirectly (a) prohibits or makes illegal the acceptance for payment, payment
for or purchase of some or all of the Existing Unsecured Notes or the
consummation of the Tender/Exchange Offer, (b) prohibits, makes illegal or
restricts the ability of the Company to effect a solicitation of the Consents
from each holder of Existing Unsecured Notes for the amendment of the Existing
Unsecured Notes Indenture or (c) results in a delay or restricts the ability of
the Company to, or renders the Company unable to, accept for payment, pay for or
purchase some or all of the Existing Unsecured Notes;

 

2

--------------------------------------------------------------------------------


 

F.                                      there shall have not occurred (a) any
material suspension or material limitation of trading in securities generally on
any securities exchange in the United States, (b) a material impairment in the
trading market for debt securities that could alter the Tender/Exchange Offer,
(c) any limitation (whether or not mandatory) by any government or governmental,
administrative or regulatory authority or agency on, or other event that might
affect the extension of credit by, banks or other lending institutions in the
United States, (d) any banking moratorium declared by U.S. federal authorities,
(e) any major disruption of settlements of securities in the United States,
(f) any attack on, outbreak or escalation of hostilities or act of terrorism
involving the United States, any declaration of war by the U.S. Congress or any
other national or international calamity or emergency if, the effect of any such
attack, outbreak, escalation, act, declaration, calamity or emergency makes it
impractical or inadvisable to proceed with the Tender/Exchange Offer or the
Consent Solicitation or (g) in the case of any of the foregoing existing at the
time of the commencement of the Tender/Exchange Offer and Consent Solicitation,
a material acceleration or worsening thereof;

 

G.                                    there shall be no threatened or pending
action, proceeding or counterclaim brought by any federal, state or local
governmental, regulatory or administrative agency or authority, court,
legislative body, commission seeking to restrain or prohibit the consummation of
the Tender/Exchange Offer or the Consent Solicitation or otherwise seeking to
obtain any material damages as a result thereof; and

 

H.                                   there shall have not occurred or be likely
to occur any event affecting the business, operations, properties, condition
(financial or otherwise), assets, liabilities or prospects of the Company and
its subsidiaries taken as a whole that would prohibit, prevent, or delay in any
material respect consummation of the Tender/Exchange Offer or Consent
Solicitation.

 

3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Illustration for Participation Amount(1)

 

 

 

CTO Funding Amount is
$5,000,400

 

CTO Funding Amount is
$10,000,200

 

Principal Amount
of Existing
Unsecured Notes
Held

 

Participation
Amount

 

Principal
Amount of New
Third Lien
Notes

 

Participation
Amount

 

Principal
Amount of New
Third Lien
Notes

 

Less than $15,000

 

$

0

 

$

0

 

$

0

 

$

0

 

$15,000

 

$

0

 

$

0

 

$

600

 

$

1,000

 

$29,020

 

$

600

 

$

1,000

 

$

1,200

 

$

2,000

 

$100,000

 

$

1,800

 

$

3,000

 

$

4,200

 

$

7,000

 

$25,000,000

 

$

531,600

 

$

886,000

 

$

1,063,800

 

$

1,773,000

 

$75,000,000

 

$

1,595,400

 

$

2,659,000

 

$

3,191,400

 

$

5,319,000

 

 

--------------------------------------------------------------------------------

(1)                                 This illustration does not reflect the
Warrants to be received by Electing Holders.

 

4

--------------------------------------------------------------------------------


 

EXHIBIT D

 

SUMMARY OF KEY TERMS

Senior Secured Second Lien Term Loan

 

Borrower

 

Alion Science and Technology Corporation (the “Borrower”)

 

 

 

Guarantors

 

The same parties that guarantee the Borrower’s obligations under the New First
Lien Credit Agreement shall guarantee the Borrower’s obligations under the
Second Lien Credit Agreement (the “Second Lien Credit Agreement”).

 

 

 

Second Lien Lenders

 

ASOF or its Affiliates (the “Second Lien Lenders”)

 

 

 

Second Lien Administrative Agent

 

ASOF shall identify a firm to act as administrative agent (the “Second Lien
Agent”) for and on behalf of the Second Lien Lenders, and to perform the duties
customarily associated with such roles.

 

 

 

Type and Amount

 

A second lien secured term loan facility in the principal amount of $50.0
million (the “Second Lien Term Loan”) to be issued under the Second Lien Credit
Agreement and subject to the terms of the Refinancing Agreement.(2)  ASOF
commits to provide the entire principal amount of the Second Lien Term Loan and
reserves the right to syndicate up to the entire principal amount to other
lenders. The Borrower will provide customary assistance to such syndication if
and when requested.

 

 

 

Ranking

 

The Second Lien Term Loan will rank pari passu in right of payment to all senior
indebtedness of the Borrower and senior to all subordinated indebtedness of the
issuer. The liens securing the Second Lien Term Loan will rank junior to the
liens securing the New Revolving Facility and New First Lien Term Loan and
senior to the New Third Lien Notes pursuant to the terms the Intercreditor
Agreement (as defined below).

 

 

 

Maturity

 

The Second Lien Credit Agreement will mature on the date that is five and one
half (5.5) years after the Closing Date (the “Second Lien Maturity Date”).

 

 

 

Amortization

 

The Second Lien Term Loan shall not be subject to amortization and final payment
of all amounts outstanding, plus accrued interest, shall be due on the Second
Lien Maturity Date.

 

--------------------------------------------------------------------------------

(2)                                 Capitalized terms used herein but not
otherwise defined herein shall have the meaning ascribed to them in the
Refinancing Agreement.

 

5

--------------------------------------------------------------------------------


 

Availability

 

The Second Lien Term Loan shall be made available in a single drawing on the
Closing Date. Repayments and prepayments of the Second Lien Term Loan may not be
reborrowed.

 

 

 

Interest Rate

 

From the Closing Date until the second anniversary of the Closing Date, the
interest rate for the Second Lien Term Loan will be (1) (i) at the option of the
Borrower, either the Eurodollar Rate (as defined below) or the Base Rate (as
defined below), plus (ii) the corresponding applicable margin under the new
First Lien Term Loan, plus (iii) 5.5% (the sum of (i), (ii) and (iii) being
referred to herein as the “Cash and PIK Interest Rate”), and, in addition to the
Cash and PIK Interest Rate, (2) 2.5%, which will accrue and be capitalized and
added to the principal at the end of each quarter. At the end of each quarter,
2/3 of the interest that accrues at the Cash and PIK Interest Rate shall be
capitalized and added to the principal (“PIK Interest”) and the remaining 1/3 of
the accrued interest shall be paid in cash (“Cash Interest”), provided, that, if
the amount of closing fees, commitment fees, upfront fees, ticking fees,
original issue discount and similar or like compensation (other than Arranger
Fees) payable to the lenders under, with respect to or in any way related to the
First Lien Term Loan (collectively, the “FL OID Fees”) exceeds one and one-half
percent (1.5%), there shall be an upward adjustment to the PIK Interest to
account for the difference between the actual FL OID Fees and one and one-half
percent (1.5%).

 

From the second anniversary of the Closing Date until the Maturity Date, (1) the
cash interest rate for the Second Lien Term Loan will be (i) at the option of
the Borrower, either the Eurodollar Rate or the Base Rate, plus (ii) the
corresponding applicable margin under the new First Lien Term Loan, plus
(iii) 3.0% (the “Cash Interest Rate”), and (2) interest will accrue at a rate of
2.5% and shall be capitalized and added to the principal at the end of each
quarter. All interest accrued at the Cash Interest Rate shall be Cash Interest
payable quarterly.

 

“Base Rate” means the highest of (i) the rate of interest publicly announced by
the Second Lien Agent as its prime rate in effect at its principal office in New
York City, (ii) the federal funds effective rate from time to time plus 0.5%,
(iii) the Eurodollar Rate applicable for an interest period of one month plus
1.0% and (iv) a Base Rate Floor.

 

“Eurodollar Rate” means the higher of (i) the London interbank offered rate for
dollars, for the relevant interest period, adjusted for statutory reserve
requirements and (ii) a Eurodollar Rate Floor.

 

As used herein, the “Eurodollar Rate Floor” and the “Base Rate Floor” shall be
equal to the Eurodollar Rate floor and Base Rate floor

 

6

--------------------------------------------------------------------------------


 

 

 

under the New First Lien Term Loan.

 

 

 

Default Rate

 

Upon the occurrence and during the continuance of a payment default or an Event
of Default, the entire principal amount of the Second Lien Term Loan shall bear
interest at an annual rate equal to the then applicable interest rate plus 2.0%
(the “Default Rate”). The Default Rate shall be payable in cash on demand.

 

 

 

OID

 

The Second Lien Term Loan shall be issued with upfront fees (which may be OID)
to the Lenders, payable pro rata to the Lenders thereunder, of 5.5%.

 

 

 

Optional Prepayments and Commitment Reductions

 

The Second Lien Term Loan may not be prepaid in whole or in part on or before to
the date that is 1.5 years after the Closing Date. The Second Lien Term Loan may
be prepaid, in whole or in part, only to the extent permitted under the New
First Lien Credit Agreement and the Intercreditor Agreement, at the option of
the Borrower, at the prepayment premium set forth in the next sentence, in
minimum amounts to be agreed, at any time after the date that is 1.5 years after
the Closing Date, upon 5 business day’s prior written notice. The Second Lien
Term Loan shall be subject to a prepayment premium equal to the applicable
premium listed in the table below multiplied by the sum of (x) the then
outstanding principal of the portion of the Second Lien Term Loan being redeemed
and (y) an amount of cash equal to 100% of the accrued and unpaid PIK Interest
on the portion of the Second Lien Term Loan being redeemed through the date of
redemption (together with an amount of cash equal to all accrued and unpaid Cash
Interest on the portion of the Second Lien Term Loan being redeemed through the
date of redemption).

 

7

--------------------------------------------------------------------------------


 

 

If redemption date occurs:

 

Applicable
Premium

 

 

 

 

 

 

 

After the date that is 1.5 years after the Closing Date and on or before the
date that is 2.5 years after the Closing Date

 

110.0

%

 

 

 

 

 

 

After the date that is 2.5 years after the Closing Date and on or before the
date that is 3.5 years after the Closing Date

 

105.0

%

 

 

 

 

 

 

After the date that is 3.5 years after the Closing Date and on or before the
date that is 4.5 years after the Closing Date

 

102.5

%

 

 

 

 

 

 

After the date that is 4.5 years after the Closing Date up to the Second Lien
Maturity Date.

 

100.0

%

 

 

 

 

 

 

 

 

 

 

 

Notwithstanding the foregoing, if at any time prior to the date that is 2.5
years after the Closing Date, as a result of the sale process initiated by the
Company pursuant to an instruction from the Series A Holder, the Company
consummates a sale of the Company or substantially all of the assets of the
Company and prepays, in whole or in part, the Second Lien Term Loan in
connection with such sale, such prepayment will be subject to a prepayment
premium equal to 108.25% multiplied by the sum of (x) the then outstanding
principal of the portion of the Second Lien Term Loan being redeemed and (y) an
amount of cash equal to 100% of the accrued and unpaid PIK Interest on the
portion of the Second Lien Term Loan being redeemed through the date of
redemption (together with an amount of cash equal to all accrued and unpaid Cash
Interest on the portion of the Second Lien Term Loan being redeemed through the
date of redemption)

 

 

 

Mandatory Prepayments

 

Subject to the provisions of the First Lien Credit Agreement and the
Intercreditor Agreement (as defined below), loans under the Second Lien Credit
Agreement shall be subject to substantially the same terms (but shall be limited
to those mandatory prepayments) to be set forth in the definitive documentation
for the New First Lien Term Loan (the “First Lien Documentation”) with
appropriate modifications (including component definitions) to reflect the
second lien status of the Second Lien Term Loan.

 

8

--------------------------------------------------------------------------------


 

Collateral

 

The Second Lien Term Loan and the guaranties thereof will be secured by the same
collateral (which in any event shall include substantially all assets of the
Borrower and the Guarantors) as the New First Lien Term Loan, the New Revolving
Facility and the New Third Lien Notes on a second priority basis, junior only to
the liens securing the New First Lien Term Loan and the New Revolving Facility,
as provided in the Intercreditor Agreement. The liens securing the Second Lien
Term Loan will be structurally subordinated to indebtedness of subsidiaries of
the Company who are not Guarantors.

 

 

 

Intercreditor Agreement

 

The relative rights and priorities in the Collateral among the administrative
agent under the New First Lien Credit Agreement (the “First Lien Agent”), the
Second Lien Agent and the trustee, collateral agent or other representative of
the New Third Lien Notes (the “Third Lien Agent”) will be set forth in an
intercreditor agreement (the “Intercreditor Agreement”), which shall contain
terms that are customary for intercreditor agreements governing such facilities
and reasonably satisfactory to the Borrower, the First Lien Agent, the Second
Lien Agent and the Third Lien Agent. Each of the First Lien Agent, the Second
Lien Agent and the Third Lien Agent shall execute the Intercreditor Agreement on
the Closing Date.

 

 

 

Second Lien Documentation

 

Except as set forth herein, the definitive documentation for the Second Lien
Term Loan (the “Second Lien Documentation”) shall be consistent with the First
Lien Documentation with changes and modifications that reflect the second lien
term loan nature of the Second Lien Term Loan. The Second Lien Documentation
will be prepared by counsel to ASOF.

 

 

 

Representations and Warranties

 

Substantially the same as those set forth in the First Lien Documentation, with
appropriate modifications to reflect the second lien status of the Second Lien
Term Loan.

 

 

 

Affirmative Covenants

 

Substantially the same as those set forth in the First Lien Documentation, with
(i) appropriate modifications to reflect the second lien status of the Second
Lien Term Loan and (ii) additional cushions, where customary, on the threshold
amounts in the First Lien Documentation (if any) in an amount to be mutually
agreed.

 

 

 

Negative Covenants

 

Substantially the same as those set forth in the First Lien Documentation, with
(i) appropriate modifications to reflect the second lien status of the Second
Lien Term Loan and (ii) additional cushions, where customary, on the dollar
“baskets” in an amount to be mutually agreed.

 

9

--------------------------------------------------------------------------------


 

Events of Default

 

Substantially the same as those set forth in the First Lien Documentation, with
(i) appropriate modifications to reflect the second lien status of the Second
Lien Term Loan, and (ii) cross-payment default and cross-acceleration default to
the New First Lien Term Loan.

 

 

 

Voting

 

Amendments and waivers of the Second Lien Documentation will require the
approval of Second Lien Lenders holding more than 50% of the aggregate amount of
the loans and commitments under the Second Lien Credit Agreement (the “Required
Lenders”), except that (I) the consent of each Second Lien Lender adversely
affected thereby shall be required with respect to (a) increases in the
commitment of such Second Lien Lender, (b) reductions of principal, interest or
fees of such Second Lien Lender, (c) extensions of final maturity of the loans
of such Lender or the due date of any interest or fee payment due to such Second
Lien Lender and (II) the consent of each Second Lien Lender shall be required
with respect to (x) releases of all or substantially all of the value of the
guarantees made by the Guarantors or all or substantially all of the Collateral,
(y) changes to “pro rata sharing” provisions and (z) changes in voting
thresholds.

 

The Second Lien Documentation shall contain customary provisions relating to
“defaulting” Second Lien Lenders (including provisions relating to the
suspension of voting rights, rights to receive certain fees, and termination or
assignment of commitments or loans of such Second Lien Lenders).

 

10

--------------------------------------------------------------------------------


 

Assignments and Participations

 

The Second Lien Lenders will be permitted to assign (other than to any natural
person or the Borrower and its subsidiaries) all or a portion of its loans and
commitments under the Second Lien Credit Agreement with the consent of the
Borrower (such consent not to be unreasonably withheld, delayed or conditioned
and provided that such consent shall be deemed to have been given if the
Borrower has not objected within five (5) business days); provided that no
consent of the Borrower shall be required (i) if such assignment is made to an
affiliate or approved fund of a Second Lien Lender, or (ii) after the occurrence
and during the continuance of an Event of Default. Each assignment will be in an
amount of an integral multiple of $1.0 million with respect to the Second Lien
Term Loan or, if less, all of such Second Lien Lender’s remaining loans and
commitments of the applicable class, provided, further that, notwithstanding the
foregoing, the Second Lien Lenders will not be permitted to assign any portion
of its loans or commitments under the Second Lien Credit Agreement to (a) any
Person that is a competitor (but not including any investment fund that owns
equity of a competitor) or (b) any Person if assignment to such Person would
create a FOCI issue.

 

In addition, each Second Lien Lender may sell participations (other than to any
natural person or the Borrower and its subsidiaries) in all or a portion of its
loans and commitments under the Second Lien Credit Agreement.

 

 

 

Yield Protection

 

The Second Lien Documentation shall contain provisions protecting the Second
Lien Lenders against increased costs or loss of yield resulting from changes in
reserve, capital adequacy and other requirements of law and from the imposition
of or changes in certain withholding or other taxes. Any such costs or loss of
yield resulting from the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines, requirements and directives thereunder
or issued in connection therewith or in implementation thereof or from any
request, rule, guideline, requirement or directive promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III shall, in each case, be deemed
to constitute a change in requirements of law regardless of the date enacted,
adopted, issued, or implemented.

 

11

--------------------------------------------------------------------------------


 

Expenses and Indemnification

 

Customary for financing of this type. Without limiting the generality of the
foregoing, the Borrower will reimburse the Second Lien Lenders and the Second
Lien Agent for all their reasonable fees and expenses (including reasonable and
documented legal fees and expenses) incurred in connection with the transaction
contemplated hereby, each future amendment or waiver of the Second Lien
Documentation (whether or not consummated) and the enforcement of the Second
Lien Documentation.

 

 

 

Governing Law and Forum

 

New York.

 

12

--------------------------------------------------------------------------------


 

EXHIBIT E

 

SUMMARY OF KEY TERMS

Mutual Release

 

The following summarizes certain of the key terms of the mutual release to be
entered into between the Company and the Supporting Noteholders.  Capitalized
terms used herein shall have the meaning ascribed to such terms in the
Refinancing Agreement.

 

General Release

 

Effective upon and subject to the occurrence of the Closing, the Company, ASOF
and Phoenix (the “Releasing Parties”), each on behalf of itself and its
successors, assigns, affiliates, representatives, administrators, executors,
trustees, beneficiaries, officers, directors, stockholders, partners, members,
managers, employees, authorized persons and agents do hereby unconditionally and
irrevocably release, waive and forever discharge: (i) each of the other
Releasing Parties and (ii) each of the other Releasing Parties’ respective past
and present successors, assigns, affiliates, representatives, administrators,
executors, trustees, beneficiaries, officers, directors, stockholders, partners,
members, managers, employees, attorneys, financial advisors, authorized persons,
accountants and agents (the Persons set out in clauses (i)-(ii), collectively
the “Released Parties”) from any and all claims, obligations, suits, judgments,
damages, demands, debts, rights, causes of action, choses in action,
proceedings, agreements and liabilities whatsoever (“Claims”) in connection
with, arising out of, or related in any way to: (A) the Existing Unsecured
Notes, (B) the Existing Unsecured Notes Indenture, (C) the Agreement or (D) the
Refinancing; in each case whether liquidated or unliquidated, fixed or
contingent, matured or unmatured, known or unknown, foreseen or unforeseen, then
existing or thereafter arising, in law, equity, or otherwise, that are based in
whole or part on any act, omission, transaction, event, or other occurrence
taking place in each case prior to the Closing (collectively, the “Released
Matters”); provided, however, that the foregoing shall not be deemed to release,
affect, limit, waive or modify in any manner (1) any claims, obligations, suits,
judgments, damages, demands, debts, rights, causes of action, or liabilities
whatsoever arising under any contract or agreement entered into by a Released
Party on or after the Closing Date, including (a) the New Revolving Credit
Agreement, (b) the New First Lien Credit Agreement, (c) the New Second Lien
Credit Agreement, (d) the New Third Lien Notes Indenture, (e) the Warrant
Agreements, (f) the Intercreditor Agreement, (g) the Shareholders’ Agreement,
(h) the Note Purchase Agreement, (i) the Designation Certificate, (j) the
Management Employment Agreements and (k) all documents related to the foregoing;
(2) the rights of such Releasing Party to enforce the Agreement and the
Transaction Documents delivered or executed in connection therewith against the
persons who executed the Agreement or any of the Transaction Documents, as
applicable (including, for the avoidance of doubt, the right of the Supporting
Noteholders and the Company to enforce any indemnification obligations under
Section 7.01 of the Agreement and the rights of the Company and Supporting
Noteholders to enforce Section 8.02 of the Agreement); (3) any Claims that
cannot be waived or released by operation of Applicable Law; or (4) any act or
omission arising out of any Released Party’s gross negligence or willful
misconduct.

 

13

--------------------------------------------------------------------------------


 

Limitation on Suit

 

Effective upon and subject to the occurrence of the Closing, each Releasing
Party, on behalf of itself and its successors, assigns, representatives,
administrators, executors, trustees, beneficiaries, officers, directors,
stockholders, partners, members, managers, employees,  authorized persons and
agents hereby unconditionally and irrevocably: (i) agrees never to commence, aid
or participate in a manner adverse to any Released Party in any legal action or
other proceeding to the extent such legal action or proceeding arises out of, or
relates to, any Released Matter; (ii) acknowledges and agrees that this Release
shall apply to all unknown or unanticipated results of any action of any
Released Party, as well as those known and anticipated in such actions that
arise out of, or relate to, any Released Matter; (iii) acknowledges and agrees
that such Releasing Party shall not, directly or indirectly, make or permit to
be made any claim to the extent related to the Released Matters against any
Person that to the knowledge of the Releasing Party has a right to seek
indemnification, contribution or other relief for such claim from any Released
Party and that if such Releasing Party makes or permits to be made such a claim
and a Released Party, as applicable, notifies in writing such Releasing Party of
such obligation, such Releasing Party shall promptly as practicable following
such notice, withdraw or cause to be withdrawn all such claims with prejudice
and enter into or cause to be entered into a release thereof in form and
substance reasonably acceptable to the Released Party, as applicable;
(iv) acknowledges and agrees that it has provided this release voluntarily, with
the intention of fully and finally extinguishing all Released Matters; and
(v) acknowledges and agrees that such Releasing Party may hereafter discover
claims or facts in addition to or different from those that they now know or
believe to exist with respect to the subject matter of this release and which,
if known or suspected at the time of executing this release, may have materially
affected this Release or the Agreement, but nevertheless (a) expressly accepts
and assumes the risk of such possible differences in fact, (b) agrees that this
Release shall be and remain in full force and effect, notwithstanding any such
differences, (c) waives any rights, claims or causes of action that might arise
as a result of such different or additional claims or facts relating to any
Released Matter, and (d) acknowledges that it understands the significance and
potential consequences of such a release of unknown claims.

 

Notwithstanding the foregoing, nothing contained herein shall be construed as an
admission by any Person of any liability of any kind to any other Person.

 

14

--------------------------------------------------------------------------------


 

EXHIBIT F

 

SUMMARY OF KEY TERMS

Penny Warrants and Cash Warrants

 

The following summarizes certain of the key terms and conditions of the Penny
Warrants and Cash Warrants.  Capitalized terms used herein shall have the
meaning ascribed to such terms in the Refinancing Agreement.

 

Amount

 

Warrants to purchase (i) twelve and one-half percent (12.5%) of the outstanding
Common Stock (the “Penny Warrants”) and (ii) fifteen (15%) of the outstanding
Common Stock (the “Cash Warrants,” and together with the Penny Warrants, the
“Warrants”), each on a fully diluted basis taking into account (i) the shares of
Common Stock underlying the Existing Warrants as if the Existing Warrants had
been exercised immediately prior to the Closing Date, (ii) shares of Common
Stock purchased by the ESOP from the Company using rollovers, transfers or
“Participant Elective Deferrals” (as defined in the ESOP) for the period ended
March 31, 2014 (or as of the end of any period that includes any portion of the
Company’s fiscal six-month period ended March 31, 2014) as if such purchases had
been completed prior to the Closing Date and (iii) matching or profit sharing
contributions of Common Stock to the ESOP for the period ended March 31, 2014
(or as of the end of any period that includes any portion of the Company’s
fiscal six-month period ended March 31, 2014) as if such contributions had been
completed prior to the Closing Date. The Warrants shall be issued on the Closing
Date and the Cash Warrants shall be allocated into three equal tranches with
exercise terms as provided below.

 

Each Warrant will represent the right to purchase one share of common stock, par
value $0.01, of Alion Science and Technology Corporation (the “Common Stock”),
subject to adjustment.

 

15

--------------------------------------------------------------------------------


 

Exercisability

 

The Penny Warrants may be exercised in whole or in part at any time following
the Closing Date.

 

The Cash Warrants shall be exercisable as follows:

 

·                  One-third (1/3) of the Cash Warrants (i.e., Cash Warrants
exercisable for five percent (5%) of the Common Stock) shall be exercisable in
whole or in part at any time after the Closing Date Warrant Exercise Price is
fixed (the “Closing Date Warrants”);

·                  One-third (1/3) of the Cash Warrants (i.e., Cash Warrants
exercisable for five percent (5%) of the Common Stock) shall be exercisable in
whole or in part at any time following the first (1st) anniversary of the
Closing Date (the “1st Anniversary Warrants”); and

·                  One-third (1/3) of the Cash Warrants (i.e., Cash Warrants
exercisable for five percent (5%) of the Common Stock) shall be exercisable in
whole or in part at any time following the second (2nd) anniversary of the
Closing Date (the “2nd Anniversary Warrants”).

 

Exercise Price

 

·                  Penny Warrants

 

·                  Cash Warrants

 

The Penny Warrants shall have an exercise price of $0.01.

 

The Closing Date Warrants shall have an exercise price (the “Closing Date
Warrant Exercise Price”) equal to the lesser of (i) $8.10, (ii) to the extent a
valuation is delivered by the ESOP Trustee to the Company prior to Closing or
relating to the period ended March 31, 2014 (or as of the end of any period that
includes any portion of the Company’s fiscal six-month period ended March 31,
2014), the value per share of the Common Stock as set forth in such valuation
and (iii) the “Current Market Value” of the Common Stock as of the Closing Date
for the present purposes of valuing the Common Stock in connection with elective
deferrals, rollover contributions and transfers to the ESOP. The Company shall
use its commercially reasonable efforts to cause the ESOP Trustee to deliver to
the Company a valuation of the Company (the “Subsequent Valuation”) for purposes
of establishing the Closing Date Warrant Exercise Price, which Subsequent
Valuation shall be (i) conducted by an independent third party valuation firm
then retained by the ESOP Trustee to perform valuations of the Common Stock in
accordance with the terms of the ESOP and in the ordinary course consistent with
past practice and (ii) made on a pro forma basis after giving effect to the
transactions contemplated by this Agreement. The

 

16

--------------------------------------------------------------------------------


 

 

 

Subsequent Valuation shall be delivered to the Company and the Warrant Agent no
later than two (2) months following the Closing Date. The Subsequent Valuation
shall be the same valuation for the purpose of valuing the Common Stock in
connection with the ESOP and for all other then present purposes for which a
valuation of the Common Stock is required or advisable (including for investment
of elective deferrals, rollover contributions, employee ESOP contributions and
the Company’s profit sharing and matching contribution obligations), and shall
value the Common Stock as of the Closing Date. To the extent the ESOP Trustee
has not timely delivered the Subsequent Valuation, the Closing Date Warrant
Exercise Price shall be the lesser of (i) $8.10, (ii) to the extent a valuation
is delivered by the ESOP Trustee to the Company prior to Closing or relating to
the period ended March 31, 2014 (or as of the end of any period that includes
any portion of the Company’s fiscal six-month period ended March 31, 2014), the
value per share of the Common Stock as set forth in such valuation or (iii) at
the expense of the Company, the value of the Common Stock as determined pursuant
to a valuation performed by a third party selected by the Warrant Agent (at the
direction of the holders of the majority of outstanding Warrants), which third
party shall not be an Affiliate of the Supporting Noteholders.

 

The Company shall use its commercially reasonable efforts to cause the ESOP
Trustee to deliver to the Company valuations of the Company for purposes of
establishing the exercise prices for the 1st Anniversary Warrants and the 2nd
Anniversary Warrants. Each valuation shall be delivered to the Company and the
Warrant Agent no later than four (4) months after the end of the Company’s
(i) first fiscal year following the Closing Date in the case of the 1st
Anniversary Warrants and (ii) second fiscal year following the Closing Date in
the case of the Second Anniversary Warrants. If the exercise date of the 1st
Anniversary Warrants or the 2nd Anniversary Warrants is within six (6) months
following the end of the relevant fiscal year, the exercise price of the 1st
Anniversary Warrants or the 2nd Anniversary Warrants, as applicable, will be the
lesser of (i) the value of the Common Stock as set forth in such valuation and
(ii) the value of the Common Stock as set forth in any subsequent valuation
delivered prior to the relevant exercise date. If the exercise date of the 1st
Anniversary Warrants or the 2nd Anniversary Warrants is later than six
(6) months following the end of the relevant Company fiscal year, the Warrant
Agent, at the direction of the Warrant Holders, may elect to delay the exercise
date of the 1st Anniversary Warrants or the 2nd Anniversary Warrants, as
applicable, until delivery of a subsequent valuation of the Common Stock. If the
ESOP Trustee fails to timely deliver the subsequent valuation to the

 

17

--------------------------------------------------------------------------------


 

 

 

Company and the Warrant Agent, the 1st Anniversary Warrant Exercise Price or the
2nd Anniversary Warrant Exercise Price, as applicable, will be the lesser of
(x) the value of the Common Stock as set forth in the immediately preceding
valuation of the Common Stock and (y) at the expense of the Company, the value
of the Common Stock determined in a valuation performed by a third party
selected by the Warrant Agent (at the direction of the holders of the majority
of outstanding Warrants), which third party shall not be an Affiliate of the
Supporting Noteholders.

 

18

--------------------------------------------------------------------------------


 

Cashless Exercise

 

In connection with any exercise of the Warrants, in lieu of paying the exercise
price in cash, Warrant holders may elect to effect exercise on a cashless basis
by electing to forgo, upon exercise, a number of shares of Common Stock with a
Current Market Value equal to the applicable exercise price.

 

Issue Date

 

Closing Date.

 

 

 

Expiration

 

Ten (10) years following the Closing Date.

 

 

 

Registration

 

The Company shall maintain continuous registration of the Common Stock issuable
upon exercise of the Warrants in accordance with Section 4.14 of the Refinancing
Support Agreement.

 

 

 

Voting

 

Warrant holders will receive a pro rata interest in the share of Series A
Preferred Stock to be issued by the Company to the Warrant Agent, which, subject
to the terms and conditions contained therein, will enable holders of the
Warrants to vote on all items on which the Company’s stockholders are entitled
to vote on an “as converted” basis.

 

The Series A Preferred Stock shall provide holders of the Warrants with
additional rights, including board appointment rights, consent rights on certain
specified actions and a right to instruct the Company to undertake a sale
process starting after the date that is three (3) years following the Closing
Date.

 

The Warrant Agent shall take direction from holders of sixty percent (60%) of
the Warrants providing such direction within a time period to be specified
(unless such threshold is reduced by agreement of the holders of at least sixty
percent (60%) of the Warrants providing a direction within ten (10) days
following the Closing, provided, that in no event shall such lowered threshold
be less than a majority of Warrants providing a direction) for any action
requiring the consent of the holder of the Series A Preferred Stock or each act
on which the holder of the Series A Preferred Stock is entitled to vote.

 

In lieu of seeking direction from the holders of the Warrants, if the Warrant
Agent receives a direction from holders of sixty percent (60%) of the Warrants
(unless such threshold has been lowered as set forth above) the Warrant Agent
shall follow such direction, including in connection with providing consent to
the Company with respect to the Consent Rights as set forth in Exhibit G to the
Refinancing Agreement.

 

19

--------------------------------------------------------------------------------


 

Dividends

 

If the Company at any time pays any dividend or other distribution in respect of
any of its Common Stock, the Company shall pay such dividend to the holders of
any outstanding Warrants on the record date for such dividend or other
distribution as if such Warrants had been exercised immediately prior to such
record date.

 

 

 

Anti-Dilution Adjustments

 

Subject to exceptions described below, the number of shares of the Company’s
common stock purchasable upon exercise of the Warrants and the exercise price
will be subject to adjustment if, among other things, the Company:

 

·                 issues Company common stock or rights, options or warrants
entitling the holders thereof to subscribe for or purchase Company common stock
or securities convertible into or exchangeable for Company common stock for a
consideration per share of Company common stock that is less than the then
Current Market Value of Company common stock;

 

·                 pays a dividend or makes a distribution on its Common Stock
exclusively in shares of its Common Stock;

 

·                 pays a dividend or other distribution consisting of rights,
options warrants entitling the holders thereof to subscribe for or purchase
Common Stock or securities convertible into or exchangeable for Common Stock;

 

·                 subdivides its outstanding shares of Common Stock into a
greater number of shares;

 

·                 combines its outstanding shares of Common Stock into a smaller
number of shares;

 

·                 pays a dividend or makes a distribution on its Common Stock in
shares of its capital stock other than Common Stock;

 

·                 issues by reclassification of its Common Stock any shares of
its capital stock; or

 

·                 pays or makes any other dividend or distribution on the Common
Stock or purchases or otherwise acquires for value any shares of Common Stock.

 

To account for the potentially dilutive effect of the exercise of the warrants
issued by the Company in March, 2010 (the “2010 Warrants”), the following shall
apply:

 

20

--------------------------------------------------------------------------------


 

 

 

If on or before March 15, 2017 there is a tag-along sale, drag-along sale,
public offering of the Company’s common stock having gross proceeds of not less
than $30,000,000 or the Company consolidates with, merges with or into, or sells
all or substantially all of its assets to, or a majority of the Company’s equity
securities are sold to, another entity then the number of shares of the
Company’s common stock issuable upon exercise of the Warrants and the Exercise
Price will be subject to adjustment taking into account the additional shares of
common stock that will be issuable upon exercise of the Existing Warrants
pursuant to the anti-dilution adjustment in the Existing Warrants resulting from
the exercise of the Warrants.

 

No adjustment shall be required (i) unless such adjustment (taking into account
any other adjustments not previously made by reason of this provision) would
require an increase or decrease of at least 1% in the number of shares of Common
Stock issuable upon exercise of the Warrants; provided, however, that any
adjustments which by reason of this paragraph are not required to be made shall
be carried forward and taken into account in any subsequent adjustment, (ii)
with respect to purchases of Common Stock made as provided in and in accordance
with the ESOP Plan Documents, by the ESOP from the Company using rollovers,
transfers or “Participant Elective Deferrals” as defined in the ESOP, provided,
that in the event that the ESOP purchases Common Stock at a purchase price that
is below the “Current Market Value” as of the date of such purchase, there shall
be an anti-dilution adjustment made to the extent of the difference between the
purchase price and the “Current Market Value” as of the date of the purchase,
(iii) with respect to matching or profit sharing contributions to the ESOP done
in the ordinary course of business and consistent with past practice, and (iv)
with respect to sales of Common Stock to third parties made at or above the then
fair market value of the Common Stock as determined by an independent third
party valuation firm to be mutually agreed upon between the Company and the
Warrant Agent.

 

21

--------------------------------------------------------------------------------


 

ROFO

 

Persons holding 5% or more of the outstanding shares of Common Stock (including
Warrants on a fully-exercised basis) (the “ROFO Stockholders”) will have a right
of first offer at a purchase price per share determined by the selling
stockholder in connection with any proposed sale of shares of Common Stock by
that stockholder (other than in connection with a Permitted Transfer).  In the
event that the ROFO Stockholders decline to purchase all the shares of Common
Stock so offered (with such right to purchase being allocated on a pro rata
basis with successive reoffer rights for any remaining shares), any shares not
purchased by the ROFO Stockholders will become subject to a right of first offer
of the Company at the same price.  If the Company declines to purchase all
remaining shares that are proposed to be sold, then the selling stockholder may
offer such shares to third parties at a price not less than what was offered in
connection with the right of first offer during a 60 day period.  After that 60
day period, the right of first offer as to the remaining shares shall be
reinstated. The right of first offer shall be subject to customary terms and
exceptions.

 

22

--------------------------------------------------------------------------------


 

Tag-Along Rights

 

Other than in the case of a Permitted Transfer, if any Stockholder or group of
Stockholders proposes to transfer at least 30% of the then outstanding Common
Stock (each, a “Tag-Along Seller”), then (A) a Tag-Along Seller shall provide
notice to the holders of the Penny Warrants and Cash Warrants (together with all
stockholders who are required to be given such notice under the terms of the
Stockholders Agreement (each, a “Tag Stockholder”), and (B) each Tag Stockholder
has the right to require the proposed transferee to purchase a number of such
holder’s shares equal to (i) the total number of shares that the proposed
transferee has agreed or committed to purchase in such Tag-Along sale multiplied
by (ii) a fraction, the numerator of which is the aggregate number of shares
owned by the Tag Stockholder and the denominator of which is the aggregate
number of outstanding shares, on the same terms and conditions as such Tag-Along
Sellers (in each case, treating any Warrants on an as exercised basis).  No
holder of Warrants shall be required to exercise their Warrants unless and until
the sale by the Tag-Along Seller occurs.  Each Tag Stockholder exercising its
Tag-Along Rights shall make all representations and warranties in connection
with such transfer as made by the Tag-Along Seller.

 

Drag-Along Rights

 

If the ESOT proposes to sell for cash all (but not less than all) of the
outstanding shares of Common Stock of the Company owned of record by the ESOP to
a bona fide unaffiliated third party on an arm’s length basis in a single
transaction or a series of related transactions, then the ESOT may issue a drag
notice requiring the Warrant holders to sell the all of the Common Stock
underlying the Warrants to the proposed transferee on the same terms that the
ESOT is proposing to sell its shares (including price per share to be paid),
provided, that in such sale transaction, the Warrant holders may elect not to
exercise the Warrants into Common Stock but instead may elect to receive, as
consideration for the sale of the Common Stock underlying the Warrants, the
price per share of Common Stock paid in the sale transaction less the exercise
price of the Warrants, provided, further, that the Warrant holders shall not be
required to make any representations or warranties concerning the Company.

 

Redemption

 

To the extent permitted under the New Revolving Facility, the New First Lien
Term Loan, the New Second Lien Term Loan and the New Third Lien Notes, the
Company shall be permitted to purchase Warrants in open market transactions,
provided, that any Warrants purchased in open market transactions are
immediately retired and the Company shall have no voting rights with respect
thereto.  Except as set forth in the preceding sentence, the Company shall have
no right to redeem the Warrants.

 

23

--------------------------------------------------------------------------------


 

Transferability

 

No Warrant holder shall transfer any Warrant:

 

·                if such transfer would, (A) violate any applicable securities
or other laws, (B) unless the Common Stock is registered pursuant to Section
12(b) or 12(g) of the Exchange Act, result in the Company having, if such
Warrant were exercised, stockholders of record exceeding in number either (i)
2000 or more Accredited Investors or (ii) 500 or more persons who are not
Accredited Investors, or (C) limit, impair or eliminate the Company’s net
operating losses either upon transfer or upon the exercise of such Warrant;

 

·                if the transferee is determined by the Board to be a
competitor, customer or supplier of the Company or any Subsidiary of the Company
and such transfer would be adverse to the Company; and

 

·                if the transferee creates a FOCI issues.

 

Any transfer, sale, assignment, pledge, hypothecation or other disposition of
the Warrants and the issuance of the New Common Stock upon exercise of the
Warrants will be in transactions pursuant to either a valid registration
statement under the Securities Act or any other Applicable Law or an exemption
from registration under the Securities Act.

 

Fractional Shares

 

Warrant holders shall receive cash in lieu of fractional shares.

 

 

 

Warrant Agreement

 

The Warrants shall be governed by the Warrant Agreement between the Company and
the Warrant Agent, in form and substance reasonably acceptable to the Supporting
Noteholders.

 

24

--------------------------------------------------------------------------------


 

Information

 

The Company shall provide to holders of the Warrants all information, other than
material, non-public information, provided to the Company’s lenders under any
credit agreements, indentures or similar documents.

 

The Company shall permit, and shall cause each Subsidiary to permit, each holder
of Warrants that holds Warrants exercisable into at least five percent (5%) of
the outstanding  Common Stock on a fully diluted basis, to visit and inspect the
Company’s or any Subsidiary’s properties, to examine its books of account and
records and to discuss the Company’s or any Subsidiary’s affairs, finances and
accounts with its officers, all at such reasonable times as may be requested,
provided, that, such access does not materially interfere with the operations of
the Company’s or any Subsidiary’s business.

 

To the extent a holder of Warrants determines to receive material, non-public
information, such holder shall enter into confidentiality agreement reasonably
acceptable to the Company (and on terms no less onerous to such holder of
Warrants than similar confidentiality agreements entered into by the Company).

 

Warrant Agent

 

A financial institution reasonably selected by the Supporting Noteholders.

 

Shareholders Agreement

 

Warrant holders shall be deemed to be bound to the terms of the Shareholders’
Agreement upon exercise of the Warrants.

 

Corporate Opportunities

 

Neither Series A Director, the holders of the Warrants or the Series A Holder
shall have an obligation to present corporate opportunities to the Company or
any of its subsidiaries.

 

Governing Law

 

Delaware.

 

25

--------------------------------------------------------------------------------


 

EXHIBIT G

 

SUMMARY OF KEY TERMS

New Series A Preferred Stock

 

The following summarizes certain of the key terms of the new series A preferred
stock of Alion Science and Technology Company (the “Company”).  Capitalized
terms used herein shall have the meaning ascribed to such terms in the
Refinancing Agreement.

 

Issuer

 

The Company.

 

Title of Securities

 

Series A Preferred Stock.

 

Issued To

 

The Warrant Agent.

 

General Purpose

 

The Series A Preferred Stock will be issued to the Warrant Agent to (i) provide
certain rights and protections to the holders of the Warrants (the “Warrant
Holders”) and (ii) allow the Warrant Holders to vote on an “as-converted” basis.

 

The Warrant Agent shall take direction from holders of sixty percent (60%) of
the Warrants providing such direction within a time period to be specified
(unless such threshold is reduced by agreement of the holders of at least sixty
percent (60%) of the Warrants providing a direction within ten (10) days
following the Closing, provided, that in no event shall such lowered threshold
be less than a majority of Warrants providing a direction) for any action
requiring the consent of the holder of the Series A Preferred Stock (the
“Series A Holder”) or each act on which the Series A Holder is entitled to vote.



Ranking

 

The Series A Preferred Stock will rank pari passu in respect of voting rights
with respect to the Common Stock of the Company.

 

Number of Shares Issued

 

One (1).

 

Liquidation Preference per Share

 

The Series A Preferred Stock shall have a liquidation preference equal to
$10.00.

 

Preferred Dividends

 

None.

 

Ordinary Dividends

 

None.

 

26

--------------------------------------------------------------------------------


 

Redemption

 

The Series A Preferred Stock shall be redeemed by the Company upon the exercise
into Common Stock of, in the aggregate, seventy-five (75%) or more of the
Warrants that were issued on the Closing Date.  The redemption price shall be
$0.01.  Upon such redemption, the position of the Series A Directors shall cease
to exist and the Series A Directors shall no longer constitute directors of the
Company.

 

Transferability

 

The Series A Preferred Stock shall not be transferrable, except to a successor
Warrant Agent under the terms of the Warrant Agreement.

 

Voting Rights

 

Except as otherwise provided, the Series A Preferred Stock shall be entitled to
vote with the Common Stock of the Company as a single class and having voting
power equal to the number of shares of Common Stock issuable upon exercise of
the then outstanding Warrants.

 

The Series A Holder’s exercise of the voting power and rights of the Series A
Preferred Stock shall be subject to direction by the holders of the Warrants as
more specifically set forth in this Exhibit G.

 

27

--------------------------------------------------------------------------------


 

Board of Directors

 

At or prior to the Closing, the Company shall conduct an “annual meeting” (as
such term is used in the Company’s Amended and Restated By-Laws dated March 18,
2010).  At the Closing, (i) two members of the Board shall resign from their
position and (ii) Lawrence A. First and Daniel H. Clare shall become directors
of the Company as the Series A Directors, which Series A Directors shall be
elected into the “Class” (as defined in the Company’s Fourth Amended and
Restated Certificate of Incorporation dated as of December 12, 2012) with a
three year term ending at an “annual meeting” (which meeting shall not take
place prior to the third anniversary of the Closing).  At the expiration of the
three-year term, in a manner specified in the Warrant Agreement, the Warrant
Agent shall nominate two individuals to continue to serve as the Series A
Directors pursuant to the terms of the New Series A Preferred Stock.  The
Series A Directors shall have observation rights with respect to the boards of
directors or other governing bodies of each of the Company’s Subsidiaries.

 

If for any reason a Series A Director shall resign, be unable to perform her or
her duties or otherwise be removed from Board, then his or her replacement shall
be an individual selected by the other Series A Director.  If for any reason,
both Series A Directors shall, at the same time, resign, be unable to perform
their respective duties or otherwise be removed from Board, then replacements
shall be elected by the Warrant Agent in a manner specified in the Warrant
Agreement.

 

The holders of the Common Stock voting together with the Series A Holder shall
have the right to elect seven (7) members of the Board.

 

At least one Series A Director shall serve on each committee of the Board,
provided, that, both Series A Directors shall serve on the Compensation
Committee, provided further, that the charter for the compensation committee and
the other corporate governance documents of the Company and its subsidiaries
will provide that the sole and absolute discretion and power to increase the
compensation of any of the Company’s officers, employees or directors with total
annual compensation in excess of $300,000, to increase the total annual
compensation of any of the officers, employees or directors of the Company or
any of its subsidiaries to an amount in excess of $300,000, to hire any officer
or employee of the Company or any of its subsidiaries with total annual
compensation in excess of $300,000, or to provide any newly-appointed or elected
director of the Company or any of its subsidiaries with total annual
compensation in excess of $300,000 will be reserved for the compensation
committee of the Board and that such actions will require the affirmative
consent of both Series A Directors.

 

28

--------------------------------------------------------------------------------


 

Corporate Opportunities

 

Neither Series A Director, the holders of the Warrants or the Series A Holder
shall have an obligation to present corporate opportunities to the Company or
any of its subsidiaries.

 

Independent Director

 

For so long as the Series A Preferred Stock is outstanding, the Company shall be
required to have one (1) member of the Board that is an “Independent Director.” 
The vote of an Independent Director shall be required for the Company to take a
Bankruptcy Action with respect to itself or any of its Subsidiaries.  The
Independent Director shall not be a Series A Director, but shall be mutually
acceptable to the Company and the Series A Holder.

 

As used herein, an “Independent Director” means an “independent director” as
defined in Section 303A.02 of the New York Stock Exchange Listed Company Manual.

 

As used herein, “Bankruptcy Action” means to file any petition, pleading or
other paper commencing a bankruptcy, insolvency, or reorganization case or
proceeding, to institute a case or proceeding under any applicable bankruptcy,
insolvency, or reorganization law respecting the Company or any of its
Subsidiaries, to seek any relief for the Company or any of its Subsidiaries
under any law relating to relief from debts or the protection of debtors, to
institute a case or proceeding to have the Company or any of its Subsidiaries be
adjudicated bankrupt or insolvent, or consent to the institution of a
bankruptcy, insolvency, or reorganization case or proceeding against the Company
or any of its Subsidiaries or file a petition, pleading or other paper seeking,
or consenting to, reorganization or relief with respect to the Company or any of
its Subsidiaries under any applicable law relating to bankruptcy, or consent to
the appointment of a receiver, liquidator, assignee, trustee, sequestrator (or
other similar official) of the Company or any of its Subsidiaries or a
substantial part of the Company or any of its Subsidiaries’ property, or make
any assignment for the benefit of creditors of the Company or any of its
Subsidiaries, or admit in writing the Company or any of its Subsidiaries’
inability to pay its debts generally as they become due, or take action in
furtherance of any such action.  For purposes of clarity, as used in this
paragraph, “law” includes any federal, state, and foreign law, and ‘bankruptcy
action” includes, without limitation, to file or cause to be filed a petition
commencing a case under title 11 of the united states code.

 

29

--------------------------------------------------------------------------------


 

Sale Right

 

If the New Third Lien Notes are not repaid in full, plus all accrued and unpaid
interest and any premium due thereon, on or before April 30, 2015, the Series A
Holder shall have the right to instruct the Company to engage in a process to
sell the Company or all or substantially all of the assets of the Company.  Upon
receipt of such instruction, the Company shall immediately engage in a
comprehensive sale process in good faith and on an expedited basis, including
selecting a nationally recognized investment banking firm having experience in
the industry in which the Company is engaged to assist the Company in the sale
process (subject to the approval of the Series A Holder in its sole
discretion).  Management shall consult and cooperate fully with the Series A
Holder in undertaking the sale process.

 

If as a result of the sale process initiated by the Company pursuant to an
instruction from the Series A Holder, the Company consummates a sale of the
Company or substantially all of the assets of the Company and undertakes an
optional prepayment of the Second Lien Term Loan and/or an optional redemption
of the Third Lien Notes in connection with such sale (as such term is defined in
Exhibit H to the Refinancing Support Agreement), the applicable prepayment
premium for the Second Lien Term Loan shall be 108.25% and the Applicable
Redemption Rate (as such term is defined in Exhibit H to the Refinancing Support
Agreement) for the Third Lien Notes with respect to such optional redemption
shall be 108.25%.

 

Certain Actions

 

Until such time as the New Second Lien Term Loan and the New Third Lien Notes
are indefeasibly repaid in full, in cash, the consent of the Warrant Agent (at
the direction of the requisite Warrant holders in a manner specified in the
Warrant Agreement) shall be required for certain actions relating to the
business and operations of the Company and its Subsidiaries, subject to baskets
and exceptions to be mutually agreed to among the parties, including those
actions referred to in clause (a) — (t) below (collectively, the “Consent
Rights”).  Notwithstanding the foregoing, either (1) if forty percent (40%) or
more of the then outstanding Warrants on an as exercised basis are not owned in
the aggregate by three or less holders that each own at least five percent (5%)
of the then outstanding Warrants on an as exercised basis (the “40% Threshold”)
or (2) if the Warrant Agent receives the affirmative direction of holders of
Warrants representing in excess of forty percent (40%) of the then outstanding
Warrants on an as exercised basis but less than the applicable threshold of the
then outstanding Warrants on an as exercised basis to permit the Warrant Agent
(at the direction of the requisite Warrant Holders in a manner specified in the
Warrant Agreement) to exercise a Consent Right, then the Company may, in lieu of
obtaining the consent of the Warrant Agent (at the direction of the requisite
Warrant holders in a manner specified in the Warrant

 

30

--------------------------------------------------------------------------------


 

 

 

Agreement), seek the consent of both Series A Directors in order to undertake an
action subject to a Consent Right.  The Series A Directors shall have the right
and it will be acknowledged and agreed that it shall not be a breach of the
fiduciary duties of either of the Series A Directors to refrain from making a
determination whether or not to consent to any proposed action that is subject
to the Consent Rights and to instruct the Company to seek a direction of the
requisite Warrant holders to the Warrant Agent instead.  Either of the Series A
Directors may, in lieu of making a decision whether or not to consent, instruct
the Company to seek the direction of the requisite Warrant holders to the
Warrant Agent in order to undertake an action subject to a Consent Right, except
that the Series A Directors may not instruct the Company to seek such direction
of the requisite Warrant holders to the Warrant Agent with respect to actions
set forth in (d), (m) and (r) below and to the extent the Series A Directors
determine to refrain from making a decision whether or not to consent to actions
set forth in (d), (m) and (r), then no Consent Rights shall be required for such
actions.  The 40% Threshold may be increased to a percentage not in excess of
fifty percent (50%) of the then outstanding Warrants on an as exercised basis by
agreement, within ten (10) days following the Closing, of holders in the
aggregate of at least sixty percent (60%) of the then outstanding Warrants on an
as exercised basis.  Reference to the then outstanding Warrants on an as
exercised basis shall mean the Company’s common stock issuable upon exercise of
such Warrants.

 

From time to time, the Company shall use reasonable efforts to determine whether
or not forty percent (40%) or more of the then outstanding Warrants on an as
exercised basis are owned in the aggregate by three or less holders that each
own at least five percent (5%) of the then outstanding Warrants on an as
exercised basis, including taking those procedures specified in the Warrant
Agreement.  Any Warrant holder that any time owned forty percent (40%) or more
of the then outstanding Warrants on an as exercised basis shall provide notice
to the Company that it beneficially holds less than forty percent (40%) of the
then outstanding Warrants on an as exercised basis if it reasonably believes
that such decrease in ownership has occurred (it being understood that such
Warrant holder shall not have any liability or suffer any abridgement of its
rights as an owner of Warrants or other securities of the Company or any other
consequences by reason of the failure to provide such notice).

 

a.              making any change to the nature of their respective businesses;
provided, that the Company and its Subsidiaries may engage in any business
reasonably related, ancillary or complimentary to the business of providing
services and products to Governmental Authorities and commercial customers;

 

b.              modifying, amending, supplementing or waiving any provision of

 

31

--------------------------------------------------------------------------------


 

 

 

                        their Organizational Documents, including (i) increasing
or decreasing the size of the Board or (ii) establishing committees of the Board
(other than the audit, compensation, nominating/governance and special
committees);

 

c.               changing the Company’s independent auditors, fiscal year or
accounting methods unless otherwise required by Applicable Law or GAAP;

 

d.              approving the annual budget;

 

e.               selling, assigning, transferring, leasing, encumbering,
imposing any liens or other security interests on or otherwise disposing of any
assets, properties, securities or businesses, other than (i) in the ordinary
course of business consistent with past practice, (ii) inventory, (iii) damaged,
obsolete or worn-out assets, (iv) non-exclusive licenses of the Company’s
intellectual property on arm’s length terms in the ordinary course of its
business to parties who are not Affiliates, (v) sales or discounts of accounts
receivable in connection with the compromise or collection thereof and not as
part of a financing transaction, or (vi) subject to the provisions of the
Shareholders’ Agreement related to amendment or modification of the ESOP or ESOP
Plan Documents, and to the extent required by the ESOP Plan Documents or
Applicable Law, in connection with the acquisition by the ESOP of Common Stock
to the extent any ESOP participant has chosen to purchase Common Stock with his
or her rollover, transfer or “Participant Elective Deferrals” (as defined in the
ESOP Plan Documents), which, for the avoidance of doubt, can be at the then
“Current Market Value” (as defined in the ESOP Plan Documents) or at the
immediately preceding “Current Market Value,” in each case as provided in and in
accordance with the ESOP Plan Documents;

 

f.                making any acquisition of any assets, properties, securities
or business, whether by merger, stock or asset purchase or otherwise, other than
the acquisition of assets (but excluding assets constituting a going concern or
business) in the ordinary course consistent with past practice;

 

g.               making any investments other than (i) in a Subsidiary or
(ii) in connection with any partnership, joint venture or similar agreement or
arrangement entered into in the ordinary course of business requiring an
aggregate investment in excess of $5,000,000; provided, that prior to the
maturity of the Existing Unsecured Notes that remain outstanding following the
Closing, the Company may repurchase Existing Unsecured Notes at a price below
par;

 

h.              entering into any transaction or related transactions or
amending

 

32

--------------------------------------------------------------------------------


 

 

 

                        any arrangement with an Affiliate;

 

i.                  issuing, delivering, redeeming or selling or entering into
any contract to issue, deliver, redeem or sell (i) any of its equity interests
or (ii) any options, warrants, rights of conversion or other rights, agreements,
arrangements, commitments or obligations to issue, deliver or sell any of its
equity interests, provided, that subject to the provisions of the Shareholders’
Agreement related to amendment or modification of the ESOP or ESOP Plan
Documents and the Warrant Agreement, and as required by the ESOP Plan Documents
and Applicable Law, the Company may (I) issue Common Stock pursuant to subclause
(vi) of clause (d) above or as matching or profit sharing contributions at the
then “Current Market Value” (as defined in the ESOP Plan Documents) and in each
case in accordance with the ESOP Plan Documents, (II) redeem Common Stock at the
then “Current Market Value” (as defined in the ESOP Plan Documents) in
connection with distributions to departing ESOP participants, requests by ESOP
participants to diversify their interests, participant hardship withdrawals or
participant loans (the transactions described in the foregoing clauses (I) and
(II) the “Permitted ESOP Transactions”);

 

j.                 entering into any merger, consolidation or other business
combination transaction;

 

k.              making, declaring, setting aside or paying any dividend or other
distribution in respect of any of its equity interests, provided, that subject
to the Shareholders’ Agreement and to the extent required by the ESOP Plan
Documents or Applicable Law, the Company may make distributions and
contributions to the ESOP in connection with Permitted ESOP Transactions;

 

l.                  effecting any recapitalization, reclassification, stock
split or like change in capitalization;

 

m.          authorizing or making any capital expenditures involving
expenditures, including maintenance, repair and replacement capital expenditures
in excess of $2,500,000 in any fiscal year;

 

n.              entering into any contract outside the ordinary course of
business in excess of $750,000 or amending, supplementing or otherwise modifying
the terms of any such contract;

 

o.              making any optional payments in respect of any indebtedness that
is subordinated in priority or right of payment to the New Third Lien Notes,
provided, that prior to the maturity of the Existing Unsecured Notes that remain
outstanding following the Closing, the Company may repurchase Existing Unsecured
Notes at a price below par;

 

33

--------------------------------------------------------------------------------


 

 

 

p.              (i) incurring any indebtedness other than (x) any capital lease
not requiring aggregate payments over the term of the lease in excess of
$100,000 and (y) any indebtedness not prohibited by the New Revolving Facility,
the New First Lien Term Loan, the New Second Lien Term Loan and the New Third
Lien Note or (ii) amending, supplementing or otherwise modifying the terms of
any indebtedness of the Company;

 

q.              adopting a plan of complete or partial liquidation, dissolution,
merger, consolidation, restructuring, recapitalization or other reorganization;

 

r.                 except as may be required by Applicable Law or as permitted
pursuant to the provisions of the Shareholders’ Agreement related to amendment
or modification of the ESOP or ESOP Plan Documents, amending, modifying,
supplementing or terminating any employee benefit plan, including the ESOP and
ESOP Plan Documents, or entering into any contract that would constitute an
employee benefit plan;

 

s.                settling or compromising any Legal Proceeding net of insurance
in excess of $500,000; or

 

t.                 approving, authorizing or agreeing (orally or in writing) to
take any of the actions identified above.

 

Upon termination of the Consent Rights as set forth above, the consent of the
Warrant Agent or, to the extent provided above, the Series A Directors as set
forth above, shall be required for those actions set forth in (a), (b), (f),
(g), (h), (i), (j) and (p) above and for actions relating to the business and
operations of the Company and its Subsidiaries that typically require the
consent of minority shareholders, subject to baskets and exceptions acceptable
to the Supporting Noteholders.

 

Convertibility

 

The Series A Preferred Stock is not convertible into any other class of equity
of the Company.

 

Registration Rights

 

None.

 

Governing Law

 

Delaware.

 

34

--------------------------------------------------------------------------------


 

EXHIBIT H

 

SUMMARY OF KEY TERMS

Senior Secured Third Lien Notes

 

Issuer

 

Alion Science and Technology Corporation (the “Issuer”)

 

 

 

Senior Secured Third Lien Notes

 

Senior Secured Third Lien Notes (the “Third Lien Notes”) issued by the Issuer in
an original principal amount up to $235,000,000, to be issued under and subject
to the Indenture (as defined below) and pursuant to the terms of the Refinancing
Agreement.(3)

 

 

 

Third Lien Notes Trustee

 

Wilmington Trust Company, or another party mutually acceptable to the Company
and the Supporting Noteholders, will act as trustee (the “Third Lien Notes
Trustee”) for and on behalf of the holders of the Third Lien Notes (the “Third
Lien Noteholders”), and will perform the duties customarily performed by
indenture trustees. 

 

 

 

Ranking

 

The Third Lien Notes will rank pari passu in right of payment to all senior
indebtedness of the Issuer and senior to all subordinated indebtedness of the
issuer.  The liens securing the Third Lien Notes will rank junior to the liens
securing the New Revolving Facility, the New First Lien Term Loan and the New
Second Lien Term Loan pursuant to the terms of a customary intercreditor
agreement acceptable to the Supporting Noteholders (the “Intercreditor
Agreement”).

 

 

 

Registration

 

The Third Lien Notes (and the Guarantees, the Warrants and the underlying Common
Stock) will be registered on a continuous basis with the SEC on Form S-4 (the
“Registration Statement”), which Registration Statement will be subject to the
review and reasonable comment of the Supporting Noteholders.  The Issuer will
use commercially reasonable efforts to proceed through registration with all
deliberate speed and have the Registration Statement declared effective. 

 

 

 

Incremental Third Lien Capacity

 

The Indenture (as defined below) will be a closed one, i.e. it will not permit
the issuance of additional tranches of notes thereunder.

 

--------------------------------------------------------------------------------

(3)                                 Capitalized terms used herein but not
otherwise defined herein shall have the meaning ascribed to them in the
Refinancing Agreement.

 

35

--------------------------------------------------------------------------------


 

Exchange

 

The entire amount of Third Lien Notes will be issued on the Closing Date in
exchange for (i) the Existing Unsecured Notes held by the Supporting Noteholders
and certain other holders of Existing Unsecured Notes that elect to participate
in such exchange, (ii) the ASOF CTO Funding and the (iii) Prorata CTO Funding.

 

 

 

Interest Rate

 

The Third Lien Notes will bear interest as follows:

 

·                  From the Closing Date to the first anniversary of the Closing
Date:

 

·                  an amount accruing at an annual rate of 8% shall be payable
in cash, and

 

·                  an amount accruing at an annual rate of 5.5% shall be
capitalized and added to the principal;

 

·                  From the first anniversary of the Closing Date to the second
anniversary of the Closing Date:

 

·                  an amount accruing at an annual rate of 8% shall be payable
in cash, and

 

·                  an amount accruing at an annual rate of 6.5% shall be
capitalized and added to the principal;

 

·                  From the second anniversary of the Closing Date to the date
that is thirty (30) months following the Closing Date:

 

·                  an amount accruing at an annual rate of 8% shall be payable
in cash, and

 

·                  an amount accruing at an annual rate of 7.5% shall be
capitalized and added to the principal;

 

·                  From the date that is thirty (30) months following the
Closing Date through the third anniversary of the Closing Date:

 

·                  an amount accruing at an annual rate of 10% shall be payable
in cash, and

 

·                  an amount accruing at an annual rate of 5.5% shall be
capitalized and added to the principal;

 

·                  From the third anniversary of the Closing Date through
maturity:

 

·                  an amount accruing at an annual rate of 12% shall be payable
in cash, and

 

·                  an amount accruing at an annual rate of 4.5%

 

36

--------------------------------------------------------------------------------


 

 

 

                        (which rate shall increase by 1.0% on each of the fourth
and fifth anniversaries of the Closing Date through maturity) shall be
capitalized and added to the principal.

 

 

 

Default Rate

 

Upon the occurrence and during the continuance of a payment default or an Event
of Default, the entire principal amount of the Third Lien Notes shall bear
interest at the annual rate equal to the Interest Rate plus 2% (the “Default
Rate”).  The Default Rate shall be payable in cash on demand.

 

 

 

Maturity

 

The Third Lien Notes will mature on the last business day of the month
immediately preceding the date that is five and one-half (5.5) years after the
Closing Date (the “Maturity Date”)

 

 

 

Amortization

 

The entire unpaid principal amount of the Third Lien Notes, including the PIK
Interest will be due and payable on the Maturity Date, provided, that, if
necessary, special mandatory repayments of accrued interest shall be made prior
to the Maturity Date to ensure that the Third Lien Notes are not treated as
“applicable high yield discount obligations” and not treated as having
“significant original issue discount” within the meaning of Section 163(i) of
the Internal Revenue Code.   

 

 

 

Guaranty

 

The Third Lien Notes will be guaranteed (the “Guarantees”) by the same
guarantors that guaranty the New Revolving Facility and the New First Lien Term
Loan.  The Guarantees will be registered with the SEC pursuant to the
Registration Statement.  The Guarantees will rank pari passu in right of payment
to all senior indebtedness of the Guarantors and senior to all subordinated
indebtedness of the Guarantors.  The Guarantees will rank junior to the
Guarantors’ guarantees of the New Revolving Credit Facility, the New First Lien
Term Loan and the New Second Lien Term Loan pursuant to the Intercreditor
Agreement.  All guaranties will be guaranties of payment and not of collection
only.

 

37

--------------------------------------------------------------------------------


 

Collateral

 

The Third Lien Notes and the guaranties thereof will be secured by the same
collateral (which in any event shall include substantially all assets of the
Issuer and the Guarantors) as the New First Lien Term Loan, the New Second Lien
Term Loan and the New Revolving Facility on a third priority basis, junior only
to the liens securing the New First Lien Term Loan, the New Second Lien Term
Loan and the New Revolving Facility, as provided in the Intercreditor
Agreement.  The liens securing the Third Lien Notes will be structurally
subordinated to indebtedness of subsidiaries of the Company who are not
Guarantors.

 

 

 

Optional Redemption and Call Protection

 

Redemption of the Third Lien Notes will be permitted at any time in whole or in
part, upon notice of no more than 60 days and no less than 30 days, at a
redemption price equal to the applicable prepayment premium listed in the table
below (each such prepayment premium, the “Applicable Redemption Rate”)
multiplied by the sum of (x) the then outstanding principal of such Third Lien
Notes being redeemed and (y) an amount of cash equal to 100% of the accrued and
unpaid PIK Interest on the Third Lien Notes being redeemed through the date of
redemption (together with an amount of cash equal to all accrued and unpaid Cash
Interest on the Third Lien Notes being redeemed through the date of redemption).

 

 

 

 

 

If redemption date occurs:

 

Applicable Premium

 

 

 

On or before the second anniversary of the Closing Date

 

122

%

 

 

 

 

 

 

 

 

After the second anniversary of the Closing Date and on or before the third
anniversary of the Closing Date

 

120

%

 

 

 

 

 

 

 

 

After the third anniversary of the Closing Date and on or before the fourth
anniversary of the Closing Date

 

108.25

%

 

 

 

 

 

 

 

 

After the fourth anniversary of the Closing Date and before the Maturity Date

 

104.375

%

 

38

--------------------------------------------------------------------------------


 

 

 

provided, that, if as a result of the sale process initiated by the Company
pursuant to an instruction from the Series A Holder, the Company consummates a
sale of the Company or substantially all of the assets of the Company and
undertakes an optional redemption of the Third Lien Notes in connection with
such sale, the Applicable Redemption Rate in with respect to such optional
redemption shall be 108.25%.

 

 

 

Asset Sale / Insurance Proceeds Offer

 

The Issuer will be required to offer to repurchase the Third Lien Notes at par
using the proceeds of asset sales and insurance proceeds, subject to customary
reinvestment rights, exceptions and excess proceeds baskets.

 

 

 

Offer to Repurchase upon Change of Control

 

Upon the occurrence of a Change of Control (to be defined), the Issuer will be
required to offer to repurchase the entire amount of the Third Lien Notes at a
price equal to 101% multiplied by the sum of (x) the then outstanding principal
of such Third Lien Notes being repurchased and (y) the accrued and unpaid PIK
Interest on the Third Lien Notes being repurchased through the date of
repurchase, together with all accrued and unpaid Cash Interest thereon.

 

 

 

Documentation

 

The definitive documents governing the Third Lien Notes (the “Notes
Documentation”) will consist of (a) an indenture with respect to the Third Lien
Notes (the “Indenture”) among the Issuer, the Guarantors and the Third Lien
Notes Trustee, (b) a note purchase agreement among the Issuer and the Third Lien
Noteholders, (c) security documentation, instruments or agreements evidencing
liens and security interests in the collateral in favor of the Third Lien Notes
Trustee for the benefit of the Third Lien Noteholders and (d) the Intercreditor
Agreement.  Apart from economic terms, it is expected that the Notes
Documentation will be substantially similar to that governing the New First Lien
Term Loan and the New Second Lien Term Loan (the “Loan Documentation”), with
such changes as are necessary to account for (y) third lien nature of the Third
Lien Notes and (z) different nature of the debt instruments (notes vs. loans).

 

39

--------------------------------------------------------------------------------


 

Representations and Warranties

 

Substantially similar to those contained in the Loan Documentation and otherwise
reasonably satisfactory to the Supporting Noteholders, as well as such
additional representations as are necessary to address any necessary securities
law issues.

 

 

 

Affirmative and Negative Covenants

 

Restrictive affirmative and negative covenants reasonably acceptable to the
Supporting Noteholders provided that at the option of the Supporting
Noteholders, the negative covenants will be substantially similar to those
contained in the Loan Documentation with appropriate modifications (including
component definitions) to reflect the third lien status of the Third Lien Notes;
including, but not limited to limitations on, indebtedness (including contingent
liabilities), liens, sale-leaseback transactions, mergers, acquisitions,
dispositions, affiliate transactions, dividends, distributions, equity
purchases, payments on subordinated debt, advances, investments, loans, use of
proceeds, business, changed jurisdiction outside the U.S., and fiscal year,
subject to the ability to refinance/repay any stub of the Existing Unsecured
Notes at maturity or otherwise, and subject to other exceptions, carve-outs and
baskets to be agreed and to be consistent with ordinary course operations of the
Issuer.

 

The Company will be free to repurchase the Third Lien Notes in open market
transactions and/or tender offers subject to restrictions set forth in the
agreements governing the Company’s indebtedness, provided, that any such Third
Lien Notes repurchased by the Company shall be deemed automatically canceled
immediately after repurchase.

 

 

 

Financial Covenants

 

Financial covenants to be set with mutually agreeable cushions off of the New
First Lien Term Loan and New Second Lien Term Loan.

 

 

 

Anti-Layering

 

The Issuer and the Guarantors shall not incur indebtedness that is contractually
subordinated in right of payment to the New First Lien Term Loan and the New
Second Lien Term Loan unless such indebtedness is expressly subordinated in
right of payment to the Third Lien Notes.  Furthermore, except as otherwise
permitted by the Intercreditor Agreement, the Issuer will not incur any secured
indebtedness unless liens securing such secured indebtedness are subordinated to
the liens securing the Third Lien Notes

 

40

--------------------------------------------------------------------------------


 

Events of Default

 

Substantially similar to those contained in the Loan Documentation and otherwise
reasonably satisfactory to the Supporting Noteholders; provided that (i) the
Third Lien Notes will have a cross-payment default and cross-acceleration to the
New First Lien Term Loan and New Second Lien Term Loan instead of cross-default
and (ii) thresholds in the Notes Documentation will be set at a cushion to be
agreed to in the Loan Documentation.

 

 

 

Amendments, waivers, etc.

 

Except for matters customarily requiring consent of each adversely affected
Third Lien Noteholder or each Third Lien Noteholder, as the case may be, the
Notes Documentation may be amended by the Third Lien Noteholders holding the
majority in principal amount of the Third Lien Notes (the “Required Holders”).

 

 

 

Expenses and Indemnification

 

Customary for the debt issuances of this type.  Without limiting the generality
of the foregoing, the Issuer will reimburse the Supporting Noteholders and the
Trustee for all their reasonable fees and expenses (including reasonable and
documented legal fees and expenses) incurred in connection with the transaction
contemplated hereby, each future amendment or waiver of the Notes Documentation
(whether or not consummated) and the enforcement of the Notes Documentation.

 

 

 

Governing Law and Forum

 

New York

 

41

--------------------------------------------------------------------------------


 

EXHIBIT I

 

SUMMARY OF KEY TERMS

Shareholders’ Agreement

 

The following summarizes certain of the key terms of the proposed Shareholders’
Agreement with respect to the common stock (the “Common Stock”) of Alion Science
and Technology Corporation (the “Company”) to be entered into by and among the
holder of the Series A Preferred Stock (the “Series A Holder”), the ESOP Trustee
and the Company (the “Shareholders’ Agreement”).  Capitalized terms used herein
shall have the meaning ascribed to such terms in the Refinancing Agreement.

 

General Purpose / Provisions

 

The Shareholders’ Agreement establishes rights and obligations of holders of the
Common Stock (the “Stockholders”) related to the ownership of the Common Stock
and the management of the Company.

 

The Shareholders’ Agreement shall only be deemed valid and effective following
the first time any of the Penny Warrants or the Cash Warrants are exercised. 
Upon the exercise of any of the Penny Warrants and/or the Cash Warrants, the
holder of the Common Stock issued upon exercise of such Warrant shall be deemed
to have entered into the Shareholders’ Agreement and agreed to be bounds by the
terms of the Shareholders’ Agreement.

 

42

--------------------------------------------------------------------------------


 

Transfer Restrictions

 

No Stockholder shall transfer any Common Stock:

 

·                  if such transfer would, (A) violate any applicable securities
or other laws, (B) unless the Common Stock is registered pursuant to Sections
12(b) or 12(g) of the Exchange Act, result in the Company having Stockholders of
record exceeding in number either (i) 2000 or more Accredited Investors or
(ii) 500 or more persons who are not Accredited Investors or (C) limit, impair
or eliminate the Company’s net operating losses;

 

·                  if the transferee is determined by the Board to be a
competitor, customer or supplier of the Company or any Subsidiary of the Company
and such transfer would be adverse to the Company;

 

·                  unless the transferee shall have agreed to be bound by all of
the terms and conditions of the Shareholders’ Agreement; or

 

·                  if the transferee creates a FOCI issue.

 

The foregoing restrictions shall not apply in the event that (1) the ESOP
transfers 100% of the Common Stock owned by the ESOP or (2) the ESOP transfers
any shares of Common Stock to an ESOP Participant

 

In the event of a transfer of Common Stock to an ESOP Participant, the Company
shall request that such ESOP Participant agree to become a party to the
Shareholders’ Agreement.

 

 

 

Permitted Transfers

 

Stockholders shall be permitted to transfer Common Stock to Affiliates.

 

 

 

Pre-Emptive Rights

 

Each Stockholder shall have the right to purchase a pro rata portion (determined
on a fully diluted basis) of Common Stock (or securities convertible or
exchangeable into or exercisable for Common Stock) issued by the Company,
including Common Stock issued by the Company in connection with The Alion
Science and Technology Corporation Employee Ownership, Savings and Investment
Plan, dated as of October 1, 2011.

 

43

--------------------------------------------------------------------------------


 

ROFO

 

Persons holding 5% or more of the outstanding shares of Common Stock (including
Warrants on a fully-exercised basis) (the “ROFO Stockholders”) will have a right
of first offer at a purchase price per share determined by the selling
Stockholder in connection with any proposed sale of shares of Common Stock by
that Stockholder (other than in connection with a Permitted Transfer).  In the
event that the ROFO Stockholders decline to purchase all the shares of Common
Stock so offered (with such right to purchase being allocated on a pro rata
basis with successive reoffer rights for any remaining shares), any shares not
purchased by the ROFO Stockholders will become subject to a right of first offer
of the Company at the same price.  If the Company declines to purchase all
remaining shares that are proposed to be sold, then the selling Stockholder may
offer such shares to third parties at a price not less than what was offered in
connection with the right of first offer during a 60 day period.  After that 60
day period, the right of first offer as to the remaining shares shall be
reinstated. The right of first offer shall be subject to customary terms and
exceptions.

 

 

 

Tag-Along Rights

 

Other than in the case of a Permitted Transfer, if any Stockholder or group of
Stockholders proposes to transfer at least 30% of the then outstanding Common
Stock (each, a “Tag-Along Seller”), then (A) a Tag-Along Seller shall provide
notice to all other Stockholders as well as the holders of the Penny Warrants
and Cash Warrants (each, a “Tag Stockholder”); and (B) each Tag Stockholder has
the right to require the proposed transferee to purchase a number of such Tag
Stockholder’s shares of Common Stock equal to (i) the total number of shares of
Common Stock that the proposed transferee has agreed or committed to purchase in
such Tag-Along sale multiplied by (ii) a fraction, the numerator of which is the
aggregate number of shares of Common Stock owned by the Tag Stockholder and the
denominator of which is the aggregate number of outstanding shares of Common
Stock, on the same terms and conditions as such Tag-Along Sellers (in each case,
treating any Warrants on an as exercised basis).  No holder of Warrants shall be
required to exercise their Warrants unless and until the sale by the Tag-Along
Seller occurs.  Each Tag Stockholder exercising its Tag-Along Rights shall make
all representations and warranties in connection with such transfer as made by
the Tag-Along Seller.

 

44

--------------------------------------------------------------------------------


 

Drag-Along Rights

 

If the ESOT proposes to sell for cash all (but not less than all) of the
outstanding shares of Common Stock of the Company owned of record by the ESOT to
a bona fide unaffiliated third party on an arm’s length basis in a single
transaction or a series of related transactions, then the ESOT may issue a drag
notice requiring the holders of Common Stock to sell the all of their respective
Common Stock to the proposed transferee on the same terms that the ESOT is
proposing to sell its shares (including price per share to be paid), provided,
that, holders of Common Stock shall not be required to make any representations
or warranties concerning the Company.

 

 

 

Information

 

Upon request, the Company shall provide to any Stockholder all information,
other than material, non-public information, provided to the Company’s lenders
under any credit agreements, indentures or similar documents.

 

The Company shall permit, and shall cause each Subsidiary to permit, each
Stockholder who holds at least 5% of the outstanding shares of Common Stock or
any designee of the Series A Holder, to visit and inspect the Company’s or any
Subsidiary’s properties, to examine its books of account and records and to
discuss the Company’s or any Subsidiary’s affairs, finances and accounts with
its officers, all at such reasonable times as may be requested; provided, that
such access does not materially interfere with the operations of the Company’s
or any Subsidiary’s business.

 

To the extent a holder of Common Stock determines to receive material,
non-public information, such holder shall enter into confidentiality agreement
reasonably acceptable to the Company.

 

 

 

Termination

 

The Shareholders’ Agreement shall terminate upon the consummation of a Qualified
Public Offering, which is defined as a bona fide public offering of Common Stock
that yields gross proceeds of an amount to be determined by the Supporting
Noteholders.

 

45

--------------------------------------------------------------------------------


 

ESOP / ESOP Plan Documents

 

Neither the Company nor the ESOT shall amend, supplement, restate or otherwise
modify or alter the ESOP or ESOP Plan Documents unless such amendment,
supplement, restatement, modification or alteration (x) is not inconsistent with
the terms of this Agreement and the other Transaction Documents  or (y) is
required by Applicable Law or Internal Revenue Service guidance or procedures;
provided that, to the extent that any amendment, supplement, restatement,
modification or alteration of the ESOP or the ESOP Documents required by
Applicable Law results in the ESOP or the ESOP Documents being inconsistent with
terms of this Agreement or any of the Transaction Documents, the Company and the
ESOT agree that they will use commercially reasonable efforts to minimize or
eliminate such inconsistency, to the fullest extent permitted by Applicable Law.

 

 

 

Corporate Opportunities

 

Neither Series A Director, the holders of the Warrants or the Series A Holder
shall have an obligation to present corporate opportunities to the Company or
any of its subsidiaries.

 

 

 

Governing Law

 

Delaware.

 

46

--------------------------------------------------------------------------------